Exhibit 10.1

MERS MIN: 8000101-0000004159-9

 

 

AMENDED AND RESTATED LOAN AGREEMENT

 

 

Dated as of October 18, 2006

 

 

Between

 

 

BEHRINGER HARVARD 1325 G STREET, LLC,
as Borrower

 

 

and

 

 

BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
as Lender

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE 1 -

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

 

 

 

 

 

Section 1.1

 

Definitions

 

1

Section 1.2

 

Principles of Construction

 

20

 

 

 

 

 

ARTICLE 2 -

 

GENERAL TERMS

 

21

 

 

 

 

 

Section 2.1

 

Loan Commitment; Disbursement to Borrower

 

21

Section 2.2

 

Interest Rate

 

21

Section 2.3

 

Loan Payment

 

22

Section 2.4

 

Prepayments

 

23

Section 2.5

 

Defeasance

 

24

Section 2.6

 

Release of Property

 

26

Section 2.7

 

Lockbox Account/Cash Management

 

27

 

 

 

 

 

ARTICLE 3 -

 

CONDITIONS PRECEDENT

 

29

 

 

 

 

 

Section 3.1

 

Conditions Precedent to Modification

 

29

 

 

 

 

 

ARTICLE 4 -

 

REPRESENTATIONS AND WARRANTIES

 

33

 

 

 

 

 

Section 4.1

 

Borrower Representations

 

33

Section 4.2

 

Survival of Representations

 

41

 

 

 

 

 

ARTICLE 5 -

 

BORROWER COVENANTS

 

41

 

 

 

 

 

Section 5.1

 

Affirmative Covenants

 

41

Section 5.2

 

Negative Covenants

 

50

Section 5.3

 

Performance by Property Manager

 

59

 

 

 

 

 

ARTICLE 6 -

 

INSURANCE; CASUALTY; CONDEMNATION

 

60

 

 

 

 

 

Section 6.1

 

Insurance

 

60

Section 6.2

 

Casualty

 

63

Section 6.3

 

Condemnation

 

63

Section 6.4

 

Restoration

 

63

 

 

 

 

 

ARTICLE 7 -

 

RESERVE FUNDS

 

68

 

 

 

 

 

Section 7.1

 

Required Repair Funds

 

68

Section 7.2

 

Tax and Insurance Escrow Fund

 

69

Section 7.3

 

Replacements and Replacement Reserve

 

70

Section 7.4

 

[Intentionally Omitted]

 

75

Section 7.5

 

Reserve Funds, Generally.

 

75

Section 7.6

 

Letter of Credit Rights

 

76

 

 

 

 

 

ARTICLE 8 -

 

DEFAULTS

 

77

 

 

 

 

 

Section 8.1

 

Event of Default

 

77

Section 8.2

 

Remedies.

 

79

Section 8.3

 

Remedies Cumulative; Waivers

 

80

 

i


--------------------------------------------------------------------------------




 

 

Page

 

 

 

ARTICLE 9 -

 

SPECIAL PROVISIONS

 

81

 

 

 

 

 

Section 9.1

 

Sale of Notes and Securitization

 

81

Section 9.2

 

Securitization

 

81

Section 9.3

 

Rating Surveillance

 

82

Section 9.4

 

Exculpation

 

82

Section 9.5

 

Termination of Property Manager

 

82

Section 9.6

 

Servicer

 

83

Section 9.7

 

Resizing

 

83

 

 

 

 

 

ARTICLE 10 -

 

MISCELLANEOUS

 

84

 

 

 

 

 

Section 10.1

 

Survival

 

84

Section 10.2

 

Lender’s Discretion

 

84

Section 10.3

 

Governing Law

 

84

Section 10.4

 

Modification, Waiver in Writing

 

85

Section 10.5

 

Delay Not a Waiver

 

86

Section 10.6

 

Notices

 

86

Section 10.7

 

Trial by Jury

 

87

Section 10.8

 

Headings

 

87

Section 10.9

 

Severability

 

87

Section 10.10

 

Preferences

 

87

Section 10.11

 

Waiver of Notice

 

87

Section 10.12

 

Remedies of Borrower

 

87

Section 10.13

 

Expenses; Indemnity

 

88

Section 10.14

 

Schedules Incorporated

 

89

Section 10.15

 

Offsets, Counterclaims and Defenses

 

89

Section 10.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries.

 

89

Section 10.17

 

Publicity

 

89

Section 10.18

 

Waiver of Marshalling of Assets

 

90

Section 10.19

 

Waiver of Counterclaim

 

90

Section 10.20

 

Conflict; Construction of Documents; Reliance

 

90

Section 10.21

 

Brokers and Financial Advisors

 

90

Section 10.22

 

Prior Agreements

 

91

Section 10.23

 

Transfer of Loan

 

91

Section 10.24

 

Joint and Several Liability

 

91

Section 10.25

 

MERS

 

91

 

ii


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

Schedule I

-

[reserved]

Schedule II

-

Assignment and Assumption Agreement

Schedule III

-

Co-Owner Indemnity

Schedule IV

-

Required Repairs

Schedule V

-

Tenants-In-Common Agreement

Schedule VI

-

Affiliate Agreements

Schedule VII

-

Co-Owner Transferee Criteria

Schedule VIII

-

Consent and Assumption Agreement

Schedule IX

-

Co-Owner Transferee Operating Agreement

Schedule X

-

[reserved]

Schedule XI

-

Rent Roll

Schedule XII

-

Exceptions to Representations

 

iii


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT, dated as of this 18th  day of October,
2006 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, this “Agreement”), between BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
a New York corporation, having an address at 383 Madison Avenue, New York, New
York 10179 (“Lender”), and BEHRINGER HARVARD 1325 G STREET, LLC, a Delaware
limited liability company, having its principal place of business c/o Behringer
Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison, Texas 75001
(“Borrower”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan Agreement (the “Original Loan Agreement”)
dated as of November 15, 2005 between Behringer Harvard Operating Partnership I
LP (“Original Lender”), as lender, and Borrower, as borrower, Original Lender
made a mortgage loan to Borrower in the original principal amount of
$125,000,000 (the “Loan”);

WHEREAS, the Loan is secured by, among other things, (i) that certain Amended
and Restated Deed of Trust and Security Agreement, dated as of the date hereof,
from Borrower, as grantor, for the benefit of MERS, as nominee of Lender, as
beneficiary (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Mortgage”) and (ii) that certain
Amended and Restated Assignment of Leases and Rents, dated as of the date
hereof, from Borrower, as assignor, to MERS, as nominee of Lender, as assignee
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Assignment of Leases”);

WHEREAS, as of the date hereof Borrower has paid the Loan down to the current
outstanding principal balance of $100,000,000 and Lender has purchased and
assumed from Original Lender all of Original Lender’s right, title and interest
in and to the Loan, the Loan Agreement and all other documents evidencing,
securing, governing or otherwise pertaining to the Loan;

WHEREAS, Borrower and Lender have agreed to modify and restate the terms,
covenants and conditions of the Original Loan Agreement in accordance with the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree that the Original Loan Agreement
is modified and restated in its entirety to read as follows:

ARTICLE 1 - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1             Definitions.  For all purposes of this Agreement, except
as otherwise expressly required or unless the context clearly indicates a
contrary intent:

“Accredited Investor” shall mean an Accredited Investor as defined in the
regulations promulgated by the Securities and Exchange Commission.


--------------------------------------------------------------------------------




 

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Agent” shall mean Wells Fargo Bank, N.A., a national banking association, or
any successor Eligible Institution acting as Agent under the Cash Management
Agreement.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Approved Investor Questionnaire” shall mean a questionnaire to be completed by
prospective Co-Owner Transferees, in a form approved by Lender.

“Assignment of Leases” shall have the meaning set forth in the Recitals to this
Agreement.

“Assignment of Property Management Agreement” shall mean that certain Assignment
of Management Agreement and Subordination of Management Fees dated as of the
Modification Date, among Lender, Borrower and Property Manager, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment and Assumption Agreement” shall mean an agreement, in the form
attached hereto as Schedule II, or otherwise acceptable to Lender, pursuant to
which a Co-Owner Transferee takes title to an undivided interest in the Property
subject to the Mortgage and the Loan Documents.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, in which such Person colludes with, or otherwise assists such
Person, or cause to be solicited petitioning creditors for any involuntary
petition against such Person; (c) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such person or any portion of

2


--------------------------------------------------------------------------------




 

the Property; (e) such Person making an assignment for the benefit of creditors,
or admitting, in writing or in any legal proceeding, its insolvency or inability
to pay its debts as they become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Basic Carrying Costs” shall mean, with respect to the Property, the sum of the
following costs associated with the Property for the relevant Fiscal Year or
payment period: (i) Taxes and (ii) Insurance Premiums.

“Behringer Holdings” shall mean Behringer Harvard Holdings, a Delaware limited
liability company.

“Behringer Harvard Funds” shall mean, individually or collectively, Behringer
Holdings, Behringer Harvard Short-Term Opportunity Fund I LP, a Texas limited
partnership, Behringer Harvard Mid-Term Value Enhancement Fund I LP, a Texas
limited partnership, Behringer Harvard Operating Partnership I LP, a Texas
limited partnership, Behringer Harvard REIT I, Inc., a Maryland corporation,
Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation, and/or
Behringer Harvard Strategic Opportunity Fund I LP, a Texas limited partnership.

“Borrower” shall mean Behringer Harvard 1325 G Street, LLC, a Delaware limited
liability company, together with its permitted successors and assigns.

“Borrower’s Knowledge” shall mean the actual knowledge attributable to those
principals, employees and officers of Borrower who have given substantive
attention to the Property, the Loan Documents and related matters, without any
implied duty to conduct any inquiry or investigation.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP or other accounting principles reasonably acceptable to
Lender, consistently applied (including expenditures for building improvements
or major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Property Manager, Agent and
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

3


--------------------------------------------------------------------------------




 

“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.

“Casualty” shall have the meaning specified in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Casualty/Condemnation Prepayment” shall have the meaning specified in Section
6.4(e) hereof.

“Co-Owner Indemnity” shall mean, individually or collectively, those certain
Co-Owner Indemnity Agreements, each by Borrower or a Co-Owner Transferee, as
applicable, and a principal thereof acceptable to Lender, in favor of Lender,
together with any such agreement hereafter executed by a Co-Owner Transferee,
which shall be in the form set forth on Schedule III.

“Co-Owner Transferee” shall have the meaning set forth in Section 5.2.13(b).

“Co-Owner Transferee Criteria” shall mean the criteria set forth on Schedule VII
hereto.

“Co-Owner Transferee Operating Agreement” shall mean a limited liability company
operating agreement substantially in the form set forth on Schedule IX hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Consent and Assumption Agreement” shall mean an agreement, in the form attached
hereto as Schedule VIII, or otherwise acceptable to Lender, pursuant to which a
Co-Owner Transferee assumes its pro rata share of the obligations of Borrower
under the Loan Documents.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Defeasance Payment Amount and any
Yield Maintenance Premium) due to

4


--------------------------------------------------------------------------------




 

Lender in respect of the Loan under the Note, this Agreement, the Mortgage or
any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

1.     the numerator is the Net Operating Income (excluding interest on credit
accounts) for such period as set forth in the statements required hereunder,
without deduction for (i) actual management fees incurred in connection with the
operation of the Property, (ii) amounts paid to the Reserve Funds, less (A)
management fees equal to the greater of (1) assumed management fees of three
percent (3%) of Gross Income from Operations or (2) the actual management fees
incurred, and (B) assumed annual Replacement Reserve Fund contributions and
reserves for tenant improvements and leasing commissions equal to $237,786 in
the aggregate (adjusted proportionately for any period other than one year); and

2.     the denominator is the greater of (a) the actual aggregate amount of
principal and interest due and payable on the Note for such applicable period or
(b) assumed debt service payments for such period calculated on the basis of a
debt service constant of 6.25%.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%) above the
Interest Rate.

“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.

“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Defeasance Payment Amount, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Sections 2.4
and 2.5 hereof (including, without limitation, any fees and expenses of
accountants, attorneys and the Rating Agencies incurred in connection
therewith).

“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Expiration Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust.

“Defeasance Payment Amount” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.

“Disclosure Document” shall have the meaning set forth in Section 9.2 hereof.

5


--------------------------------------------------------------------------------




 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of (a) accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “A” by Fitch
and S&P and “A2” by Moody’s or (b) any Letter of Credit, the long-term unsecured
debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s).

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal or Indemnitor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law.

“Environmental Laws” shall mean any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law, relating to protection of human health or the environment with respect to
exposure to Hazardous Substances, relating to Hazardous Substances, relating to
liability for or costs of Remediation or prevention of Releases of Hazardous
Substances or relating to liability for or costs of other actual or threatened
danger to human health or the environment with respect to exposure to Hazardous
Substances.

“Environmental Liens” shall mean all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other person or entity.

“Environmental Report” shall mean that certain Phase I environmental report (or
Phase II environmental report, if required) in respect of the Property delivered
to Lender in connection herewith.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

6


--------------------------------------------------------------------------------




 

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean for any period, all income, computed
in accordance with GAAP or other accounting principles reasonably acceptable to
Lender, derived from the ownership and operation of the Property from whatever
source during such period, including, but not limited to, Rents from tenants in
occupancy, open for business (except that tenants with ratings of BBB or better
from the Rating Agencies need not be in occupancy or open for business) and
paying full contractual rent without right of offset or credit, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees, rent concessions or credits,
business interruption or other loss of income or rental insurance proceeds or
other required pass-throughs and interest on Reserve Funds, if any, but
excluding Rents which in the aggregate exceed 5% of the total Rents that are
from month-to-month tenants or tenants that are included in any Bankruptcy
Action (unless such tenant’s Lease has been affirmed in the related Bankruptcy
Action), sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income or rental
insurance), Awards, unforfeited security deposits, utility and other similar
deposits and any disbursements to Borrower from the Reserve Funds, if any. 
Gross income shall not be diminished as a result of the Mortgage or the creation
of any intervening estate or interest in the Property or any part thereof.

“Hazardous Substance” shall mean any and all substances (whether solid, liquid
or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables and explosives, but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purposes of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to the Property.

7


--------------------------------------------------------------------------------




 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

“Indemnitor” shall mean Behringer Harvard REIT I, Inc., a Maryland Corporation.

“Indemnity Agreement” shall mean that certain Indemnity Agreement dated as of
the Modification Date by Borrower and Indemnitor (or a substitute indemnitor
approved by Lender in accordance with the terms hereof) in favor of Lender.

“Independent Manager” shall mean a manager of a limited liability company who is
not at the time of initial appointment, or at any time while serving as a
manager of such an entity, and has not been at any time during the preceding
five (5) years:  (a) a stockholder, director, member, manager (with the
exception of serving as the Independent Manager), officer, employee, partner,
attorney or counsel of the Borrower or any Affiliate of either of them; (b) a
creditor, customer, supplier or other Person who derives any of its purchases or
revenues from its activities with the Borrower or any Affiliate of either of
them; (c) a Person controlling or under common control with any such
stockholder, director, officer, partner, customer, supplier or other Person; or
(d) a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other person.  As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of management, policies or activities
of a Person, whether through ownership of voting securities, by contract or
otherwise.  “Independent Director” and “Independent Trustee” shall have
correlative meanings.

“Insolvency Opinion” shall have the meaning set forth in Section 3.1.6 hereof.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean 5.4830% per annum.

“Investor Questionnaire Procedures” shall mean, with respect to any proposed
Co-Owner Transferee, the satisfaction of the requirements set forth in the
Approved Investor Questionnaire.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property of Borrower, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in

8


--------------------------------------------------------------------------------




 

connection with such lease, sublease, subsublease, or other agreement and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

“Lease Obligations” shall have the meaning set forth in Section 7.4.1 hereof.

“Lease Obligations Reserve Fund” shall have the meaning set forth in
Section 7.4.1 hereof.

“Lease Obligations Shortfall” shall have the meaning set forth in Section 7.4.1
hereof.

“Legal Requirements” shall mean, with respect to the Property, all federal,
state, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting the Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including, without limitation, any which may (a) require repairs, modifications
or alterations in or to the Property or any part thereof, or (b) in any way
limit the use and enjoyment thereof.

“Lender” shall mean Bear Stearns Commercial Mortgage, Inc., together with its
successors and assigns.

“Letter of Credit” shall mean a clean, irrevocable, unconditional, transferable
(with all transfer fees for the account of the applicant thereunder), evergreen
letter of credit acceptable to Lender payable on sight draft only (a) with
respect to which Borrower has no reimbursement obligations, (b) entitling the
Lender to draw thereon in New York, New York or another location approved by
Lender, and (c) issued by an Eligible Institution.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean, with respect to the Property, any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, assignment (for security),
security interest, or any other encumbrance, charge or transfer (for security)
of, on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall have the meaning set forth in the Recitals to this Agreement..

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases and Rents, the Co-Owner Indemnity, the
Assignment of Property Management Agreement, the Indemnity Agreement and all
other documents pursuant to which any Person incurs, has incurred or assumes any
obligation to or for the benefit of Lender in connection with the Loan.

9


--------------------------------------------------------------------------------




 

“Lockbox Account” shall have the meaning specified in Section 2.7.1(a) hereof.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement dated the
date hereof among Borrower, Lender and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean JPMorgan Chase Bank, N.A., or any successor or
permitted assigns thereof.

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due, or to take action in furtherance of any of
the foregoing.

“Maturity Date” shall mean November 1, 2016, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation.

“Modification Date” shall mean October 18, 2006.

“Monthly Debt Service Payment Amount” shall mean an amount equal to interest
only on the outstanding principal balance of the Loan, calculated in accordance
with the terms hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall have the meaning set forth in the Recitals to this Agreement.

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

10


--------------------------------------------------------------------------------




 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

“Net Operating Income” shall mean the amount obtained by subtracting from Gross
Income from Operations (i) Operating Expenses and (ii) a vacancy allowance equal
to the greater of (x) underwritten vacancy of 5%, (y) actual vacancy or (z)
market rate vacancy as reasonably determined by Lender.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

“Note” shall mean that certain Amended and Restated Promissory Note of even date
herewith in the principal amount of One Hundred Million and No/100 Dollars
($100,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Officers’ Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Property Manager.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP or other accounting principles reasonably acceptable to
Lender, of whatever kind relating to the operation, maintenance and management
of the Property that are incurred on a regular monthly or other periodic basis,
including without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments, and other similar costs, but
excluding depreciation, Debt Service, Capital Expenditures and contributions to
the Reserve Funds.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof, but shall exclude charges for utilities
payable directly by a Tenant.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion, which
Permitted Encumbrances in the aggregate do not materially adversely affect the
value or use of the Property or Borrower’s ability to repay the Loan.

11


--------------------------------------------------------------------------------




 

“Permitted Release Date” shall mean the date that is the third (3rd) anniversary
of the first Payment Date.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to the Property.

“Physical Conditions Report” shall mean, with respect to the Property, a report
prepared by a company satisfactory to Lender regarding the physical condition of
the Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that the
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building laws) and (b) to the extent available, include a copy of a final
certificate of occupancy with respect to all Improvements on the Property.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date, as most recently published
in the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as
of such Prepayment Rate Determination Date.  If more than one issue of United
States Treasury Securities has the remaining term to the Maturity Date referred
to above, the “Prepayment Rate” shall be the yield on the United States Treasury
Security most recently issued as of such date.  If the publication of the
Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15(519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.

“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the prepayment date.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the “Property”.

“Property Management Agreement” shall mean, with respect to the Property, the
management agreement entered into by and between Borrower and the Property
Manager, pursuant to which the Property Manager is to provide management and
other services with respect to the Property.

12


--------------------------------------------------------------------------------




 

“Property Manager” shall mean HPT Management Services LP, a Texas limited
partnership, or any successor or assign permitted hereunder.

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

“Qualifying Property Manager” shall mean either (a) a reputable and experienced
management organization reasonably satisfactory to Lender, which organization or
its principals possess at least ten (10) years experience in managing properties
similar in size, scope and value of the Property and which, on the date Lender
determines whether such management organization is a Qualifying Property
Manager, manages at least 1,000,000 square feet of office space, provided that
Borrower shall have obtained prior written confirmation from the Rating Agency
that management of the Property by such entity will not cause a downgrading,
withdrawal or qualification of the then current rating of the securities issued
pursuant to the Securitization, or (b) the fee owner of the Property, provided
that such owner possesses experience in managing and operating properties
similar in size, scope and value of the Property.  Lender acknowledges that,
notwithstanding anything herein to the contrary, HPT Management Services LP
shall be deemed to be a Qualifying Property Manager.

“Qualifying Sub-Manager” shall mean a property sub-manager which (a) is a
reputable management company having at least five (5) years’ experience in the
management of commercial properties with similar uses as the Property and in the
jurisdiction in which the Property is located, (b) has, for at least five (5)
years prior to its engagement as property sub-manager, managed at least (5)
properties of the same property type as the Property, (c) at the time of its
engagement as property sub-manager manages at least 1,000,000 square feet of
office space and (d) is not the subject of a bankruptcy or similar insolvency
proceeding.

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.

“Rating Confirmation” means a written confirmation from each of the Rating
Agencies (unless otherwise agreed by Lender) that an action shall not result in
a downgrade, withdrawal or qualification of any securities issued in connection
with a Securitization.

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3
hereof.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Related Entities” shall have the meaning set forth in Section 5.2.13(d)(iv)
hereof.

“Related Loan” shall mean a loan made to an Affiliate of Borrower or secured by
a Related Property, that is included in a Securitization with the Loan.

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to one or more of
the Properties.

13


--------------------------------------------------------------------------------




 

“Release” with respect to any Hazardous Substance includes but is not limited to
any release, deposit, discharge, emission, leaking, leaching, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing
or other movement of Hazardous Substances.

“Relevant Leasing Threshold” shall mean any Lease for an amount of leaseable
square footage equal to or greater than 20,000 square feet.

“Relevant Restoration Threshold” shall mean Two Million and No/100 dollars
($2,000,000).

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action; any activity to clean up, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance; any actions to prevent, cure or
mitigate any Release of any Hazardous Substance; any action to comply with any
Environmental Laws or with any permits issued pursuant thereto; any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to herein.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean, with respect to the Property, all rents, rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees (but excluding amounts paid by Borrower to its agents or
employees) from any and all sources arising from or attributable to the
Property, and proceeds, if any, from business interruption or other loss of
income insurance.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

14


--------------------------------------------------------------------------------




 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund (if any), the Required Repair Fund (if any), the Lease Obligations
Reserve Fund (if any) and any other escrow fund established by the Loan
Documents.

“Resizing Event” shall have the meaning set forth in Section 9.7.

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b) hereof.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Securitization Notice” shall have the meaning set forth in Section 5.2.13(e)
hereof.

“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(vi)
hereof.

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Special Purpose Entity” means a corporation, limited partnership, limited
liability company, or Delaware statutory trust which at all times before and
after the Modification Date:

(I)            IS ORGANIZED SOLELY FOR THE PURPOSE OF (A) ACQUIRING, DEVELOPING,
OWNING, HOLDING, SELLING, LEASING, TRANSFERRING, EXCHANGING, MANAGING AND
OPERATING THE PROPERTY, ENTERING INTO THIS AGREEMENT WITH THE LENDER, ANY
TENANTS IN COMMON AGREEMENT AND THE PROPERTY MANAGEMENT AGREEMENT AND RELATED
DOCUMENTS, REFINANCING THE PROPERTY IN CONNECTION WITH A PERMITTED REPAYMENT OF
THE LOAN, AND TRANSACTING LAWFUL BUSINESS THAT IS INCIDENT, NECESSARY AND
APPROPRIATE TO ACCOMPLISH THE FOREGOING; OR (B) ACTING AS A GENERAL PARTNER OF
THE LIMITED PARTNERSHIP THAT OWNS THE PROPERTY, A MEMBER OF THE LIMITED
LIABILITY COMPANY THAT OWNS THE PROPERTY OR THE BENEFICIARY OR TRUSTEE OF A
DELAWARE STATUTORY TRUST THAT OWNS THE PROPERTY;

(II)           HAS NOT ENGAGED AND WILL NOT ENGAGE IN ANY BUSINESS UNRELATED TO
(A) THE ACQUISITION, DEVELOPMENT, OWNERSHIP, MANAGEMENT, OPERATION OR SALE OF
THE PROPERTY, (B) ACTING AS GENERAL PARTNER OF THE LIMITED PARTNERSHIP THAT OWNS
THE PROPERTY, (C) ACTING AS A

15


--------------------------------------------------------------------------------




 

MEMBER OF THE LIMITED LIABILITY COMPANY THAT OWNS THE PROPERTY, OR (D) ACTING AS
THE BENEFICIARY OR TRUSTEE OF A DELAWARE STATUTORY TRUST THAT OWNS THE PROPERTY,
AS APPLICABLE;

(III)          HAS NOT HAD AND WILL NOT HAVE ANY ASSETS OTHER THAN THOSE RELATED
TO THE PROPERTY OR ITS PARTNERSHIP INTEREST IN THE LIMITED PARTNERSHIP, THE
MEMBER INTEREST IN THE LIMITED LIABILITY COMPANY OR THE BENEFICIAL INTEREST IN
THE DELAWARE STATUTORY TRUST THAT OWNS THE PROPERTY OR ACTS AS THE GENERAL
PARTNER, MANAGING MEMBER OR BENEFICIARY OR TRUSTEE THEREOF, AS APPLICABLE;

(IV)          HAS NOT ENGAGED, SOUGHT OR CONSENTED TO AND WILL NOT ENGAGE IN,
SEEK OR CONSENT TO ANY DISSOLUTION, WINDING UP, LIQUIDATION, CONSOLIDATION,
MERGER, SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, TRANSFER OF PARTNERSHIP,
MEMBERSHIP OR BENEFICIAL OR TRUSTEE INTERESTS (IF SUCH ENTITY IS A GENERAL
PARTNER IN A LIMITED PARTNERSHIP, A MEMBER IN A LIMITED LIABILITY COMPANY OR A
BENEFICIARY OF A DELAWARE TRUST), OR AMENDMENT OF ITS LIMITED PARTNERSHIP
AGREEMENT, ARTICLES OF INCORPORATION, ARTICLES OF ORGANIZATION, CERTIFICATE OF
FORMATION, LIMITED LIABILITY COMPANY AGREEMENT AND/OR OPERATING AGREEMENT OR
TRUST FORMATION AND GOVERNANCE DOCUMENTS (AS APPLICABLE) WITH RESPECT TO THE
MATTERS SET FORTH IN THIS DEFINITION (IN EACH CASE, EXCEPT AS PERMITTED
HEREUNDER OR OTHERWISE WITH LENDER’S PRIOR WRITTEN CONSENT);

(V)           IF SUCH ENTITY IS A LIMITED PARTNERSHIP, FROM AND AFTER THE
MODIFICATION DATE SHALL HAVE AS ITS ONLY GENERAL PARTNERS, SPECIAL PURPOSE
ENTITIES THAT ARE CORPORATIONS, LIMITED PARTNERSHIPS OR LIMITED LIABILITY
COMPANIES EACH OF WHICH (A) IS A CORPORATION OR SINGLE-MEMBER DELAWARE LIMITED
LIABILITY COMPANY, (B) HAS ONE INDEPENDENT DIRECTOR (OR TWO IF REQUESTED BY
LENDER IN CONNECTION WITH A SECURITIZATION), AND (C) HOLDS A DIRECT INTEREST AS
GENERAL PARTNER IN THE LIMITED PARTNERSHIP OF NOT LESS THAN 0.5% (OR 0.1%, IF
THE LIMITED PARTNERSHIP IS A DELAWARE ENTITY);

(VI)          IF SUCH ENTITY IS A CORPORATION, FROM AND AFTER THE MODIFICATION
DATE SHALL HAVE AT LEAST ONE (1) INDEPENDENT DIRECTOR (OR TWO IF REQUESTED BY
LENDER IN CONNECTION WITH A SECURITIZATION), AND SHALL NOT CAUSE OR PERMIT THE
BOARD OF DIRECTORS OF SUCH ENTITY TO TAKE ANY MATERIAL ACTION EITHER WITH
RESPECT TO ITSELF OR, IF THE CORPORATION IS A NOT BORROWER, WITH RESPECT TO
BORROWER OR ANY ACTION REQUIRING THE UNANIMOUS AFFIRMATIVE VOTE OF ONE HUNDRED
PERCENT (100%) OF THE MEMBERS OF ITS BOARD OF DIRECTORS UNLESS EACH INDEPENDENT
DIRECTOR SHALL HAVE PARTICIPATED IN SUCH VOTE AND SHALL HAVE VOTED IN FAVOR OF
SUCH ACTION;

(VII)         IF SUCH ENTITY IS A DELAWARE STATUTORY TRUST, FROM AND AFTER THE
MODIFICATION DATE SHALL HAVE AT LEAST ONE (1) INDEPENDENT TRUSTEE (OR TWO IF
REQUESTED BY LENDER IN CONNECTION WITH A SECURITIZATION), AND SHALL NOT CAUSE OR
PERMIT THE BOARD OF TRUSTEES OF SUCH ENTITY TO TAKE ANY MATERIAL ACTION EITHER
WITH RESPECT TO ITSELF OR, IF THE DELAWARE STATUTORY TRUST IS A NOT BORROWER,
WITH RESPECT TO BORROWER OR ANY ACTION REQUIRING THE UNANIMOUS AFFIRMATIVE VOTE
OF ONE HUNDRED PERCENT (100%) OF THE MEMBERS OF ITS BOARD OF TRUSTEES UNLESS
EACH INDEPENDENT TRUSTEE SHALL HAVE PARTICIPATED IN SUCH VOTE AND SHALL HAVE
VOTED IN FAVOR OF SUCH ACTION;

16


--------------------------------------------------------------------------------


(VIII)        IF SUCH ENTITY IS A LIMITED LIABILITY COMPANY (OTHER THAN LIMITED
LIABILITY COMPANY MEETING ALL OF THE REQUIREMENTS APPLICABLE TO A SINGLE-MEMBER
LIMITED LIABILITY COMPANY SET FORTH IN THIS DEFINITION OF “SPECIAL PURPOSE
ENTITY”), FROM AND AFTER THE MODIFICATION DATE SUCH LIMITED LIABILITY COMPANY
SHALL HAVE AS ITS MANAGER A SPECIAL PURPOSE ENTITY THAT IS A CORPORATION, THAT
HAS AT LEAST ONE (1) INDEPENDENT MANAGER (OR TWO IF REQUESTED BY LENDER IN
CONNECTION WITH A SECURITIZATION) AND THAT OWNS AT LEAST 1.0% (ONE PERCENT) OF
THE EQUITY OF THE LIMITED LIABILITY COMPANY;

(IX)           IF SUCH ENTITY IS A LIMITED LIABILITY COMPANY THAT DOES NOT HAVE
AS ITS MANAGER A SPECIAL PURPOSE ENTITY THAT IS A CORPORATION (ANY SUCH LIMITED
LIABILITY COMPANY IS REFERRED TO HEREIN AS A “SINGLE-MEMBER LIMITED LIABILITY
COMPANY” REGARDLESS OF WHETHER IT HAS ONE OR MORE MEMBERS), FROM AND AFTER THE
MODIFICATION DATE (A) SHALL BE A DELAWARE LIMITED LIABILITY COMPANY, (B) SHALL
HAVE AT LEAST ONE (1) INDEPENDENT MANAGER (OR TWO IF REQUESTED BY LENDER IN
CONNECTION WITH A SECURITIZATION) OF SUCH COMPANY, (C) SHALL NOT TAKE ANY
MATERIAL ACTION AND SHALL NOT CAUSE OR PERMIT THE MEMBERS OR MANAGERS OF SUCH
ENTITY TO TAKE ANY MATERIAL ACTION UNLESS EACH INDEPENDENT MANAGER THEN SERVING
SHALL HAVE PARTICIPATED AND CONSENTED IN WRITING TO SUCH ACTION, AND (C) SHALL
HAVE EITHER (1) A MEMBER WHICH OWNS NO ECONOMIC INTEREST IN THE COMPANY, HAS
SIGNED THE COMPANY’S LIMITED LIABILITY COMPANY AGREEMENT AND HAS NO OBLIGATION
TO MAKE CAPITAL CONTRIBUTIONS TO THE COMPANY, OR ONE (1) NATURAL PERSON OR ONE
ENTITY THAT IS NOT A MEMBER OF THE COMPANY, THAT HAS SIGNED ITS LIMITED
LIABILITY COMPANY AGREEMENT AND THAT, UNDER THE TERMS OF SUCH LIMITED LIABILITY
COMPANY AGREEMENT BECOMES A MEMBER OF THE COMPANY IMMEDIATELY PRIOR TO THE
WITHDRAWAL OR DISSOLUTION OF THE LAST REMAINING MEMBER OF THE COMPANY;

(X)            IF SUCH ENTITY IS (A) A LIMITED LIABILITY COMPANY, HAS AN
OPERATING AGREEMENT, (B) A LIMITED PARTNERSHIP, HAS A LIMITED PARTNERSHIP
AGREEMENT, (C) A CORPORATION, HAS A CERTIFICATE OF INCORPORATION OR ARTICLES, OR
(D) A DELAWARE STATUTORY TRUST, HAS ORGANIZATIONAL DOCUMENTS THAT, IN EACH CASE,
PROVIDE THAT FROM AND AFTER THE MODIFICATION DATE SUCH ENTITY WILL NOT: (1)
DISSOLVE, MERGE, LIQUIDATE, CONSOLIDATE; (2) EXCEPT AS PERMITTED HEREIN, SELL
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR THE ASSETS OF THE BORROWER (AS
APPLICABLE) EXCEPT AS PERMITTED HEREIN, (3) ENGAGE IN ANY OTHER BUSINESS
ACTIVITY, OR AMEND ITS ORGANIZATIONAL DOCUMENTS WITH RESPECT TO THE MATTERS SET
FORTH IN THIS DEFINITION WITHOUT THE CONSENT OF THE LENDER; OR (4) WITHOUT THE
AFFIRMATIVE VOTE OF ALL DIRECTORS OF THE CORPORATION (THAT IS SUCH ENTITY OR THE
GENERAL PARTNER OR MANAGING OR CO-MANAGING MEMBER OR MANAGER OF SUCH ENTITY)
FILE A BANKRUPTCY OR INSOLVENCY PETITION OR OTHERWISE INSTITUTE INSOLVENCY
PROCEEDINGS WITH RESPECT TO ITSELF OR TO ANY OTHER ENTITY IN WHICH IT HAS A
DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNERSHIP INTEREST;

(XI)           [INTENTIONALLY OMITTED];

(XII)          IS SOLVENT AND PAYS ITS DEBTS AND LIABILITIES (INCLUDING, AS
APPLICABLE, SHARED PERSONNEL AND OVERHEAD EXPENSES) FROM ITS ASSETS AS THE SAME
BECOME DUE, AND IS MAINTAINING ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS;

17


--------------------------------------------------------------------------------




 

(XIII)         HAS NOT FAILED AND WILL NOT FAIL TO CORRECT ANY KNOWN
MISUNDERSTANDING REGARDING THE SEPARATE IDENTITY OF SUCH ENTITY;

(XIV)        HAS FILED AND WILL FILE ITS OWN TAX RETURNS; PROVIDED, HOWEVER,
THAT BORROWER’S ASSETS AND INCOME MAY BE INCLUDED IN A CONSOLIDATED TAX RETURN
OF ITS PARENT COMPANIES IF INCLUSION ON SUCH CONSOLIDATED TAX RETURN IS IN
COMPLIANCE WITH APPLICABLE LAW OR, IN THE EVENT THAT BORROWER IS A DISREGARDED
ENTITY FOR FEDERAL TAX PURPOSES, THEN BORROWER’S ASSETS AND INCOME MAY BE
INCLUDED ON THE TAX RETURNS FILED BY ITS OWNER;

(XV)         HAS MAINTAINED AND WILL MAINTAIN ITS OWN RESOLUTIONS AND
AGREEMENTS;

(XVI)        (A) HAS NOT COMMINGLED AND WILL NOT COMMINGLE ITS FUNDS OR ASSETS
WITH THOSE OF ANY OTHER PERSON EXCEPT OTHER BORROWERS AND (B) HAS NOT
PARTICIPATED AND WILL NOT PARTICIPATE IN ANY CASH MANAGEMENT SYSTEM WITH ANY
OTHER PERSON, EXCEPT WITH RESPECT TO A CUSTODIAL ACCOUNT MAINTAINED BY THE
PROPERTY MANAGER ON BEHALF OF AFFILIATES OF BORROWER AND, WITH RESPECT TO FUNDS
IN SUCH CUSTODIAL ACCOUNT, HAS SEPARATELY ACCOUNTED, AND WILL CONTINUE TO
SEPARATELY ACCOUNT FOR, EACH ITEM OF INCOME AND EXPENSE APPLICABLE TO THE
PROPERTY AND BORROWER;

(XVII)       HAS HELD AND WILL HOLD ITS ASSETS IN ITS OWN NAME;

(XVIII)      HAS CONDUCTED AND WILL CONDUCT ITS BUSINESS IN ITS NAME OR IN A
NAME FRANCHISED OR LICENSED TO IT BY AN ENTITY OTHER THAN AN AFFILIATE OF
BORROWER;

(XIX)         HAS MAINTAINED AND WILL MAINTAIN ITS BALANCE SHEETS, OPERATING
STATEMENTS AND OTHER ENTITY DOCUMENTS SEPARATE FROM ANY OTHER PERSON AND HAS NOT
PERMITTED AND WILL NOT PERMIT ITS ASSETS TO BE LISTED AS ASSETS ON THE FINANCIAL
STATEMENT OF ANY OTHER ENTITY EXCEPT AS REQUIRED OR PERMITTED BY GAAP; PROVIDED,
HOWEVER, THAT ANY SUCH CONSOLIDATED FINANCIAL STATEMENT SHALL CONTAIN A NOTE
INDICATING THAT IT MAINTAINS SEPARATE BALANCE SHEETS AND OPERATING STATEMENTS
FOR THE BORROWER AND THE PROPERTY;

(XX)          HAS A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS CONTEMPLATED
BUSINESS OPERATIONS, WHICH MAY BE NONE;

(XXI)         HAS OBSERVED AND WILL OBSERVE ALL PARTNERSHIP, CORPORATE OR
LIMITED LIABILITY COMPANY OR DELAWARE STATUTORY TRUST FORMALITIES, AS
APPLICABLE;

(XXII)            HAS AND WILL HAVE NO INDEBTEDNESS (INCLUDING LOANS (WHETHER OR
NOT SUCH LOANS ARE EVIDENCED BY A WRITTEN AGREEMENT) BETWEEN BORROWER AND ANY
AFFILIATES OF BORROWER AND RELATING TO THE MANAGEMENT OF FUNDS IN THE CUSTODIAL
ACCOUNT MAINTAINED BY THE PROPERTY MANAGER) OTHER THAN (I) THE LOAN AS MADE
PURSUANT TO THE ORIGINAL LOAN AGREEMENT, AS AMENDED AND RESTATED HEREBY FROM AND
AFTER THE MODIFICATION DATE, (II) LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS RELATING TO THE OWNERSHIP AND OPERATION OF THE PROPERTY AND THE ROUTINE
ADMINISTRATION OF BORROWER NOT TO EXCEED $3,000,000 AT ANY ONE TIME IN THE
AGGREGATE WITH RESPECT TO EACH ENTITY CONSTITUTING BORROWER (OTHER THAN
MANAGEMENT FEES AND COMMISSIONS AND LIABILITIES THAT ARE RESERVED FOR) AND, IN
THE CASE OF A GENERAL PARTNER OR MANAGING MEMBER OF A PERSON, LIABILITIES
ARISING BY REASON OF ITS STATUS AS A GENERAL PARTNER OR MANAGING MEMBER, WHICH
LIABILITIES

18


--------------------------------------------------------------------------------




 

ARE PAID NOT MORE THAN SIXTY (60) DAYS AFTER THE LATER OF THE DATE INCURRED OR
INVOICED (UNLESS DISPUTED IN GOOD FAITH WITH ADEQUATE RESERVES ESTABLISHED
THEREFOR), ARE NOT EVIDENCED BY A NOTE AND WHICH AMOUNTS ARE NORMAL AND
REASONABLE UNDER THE CIRCUMSTANCES, AND (III) SUCH OTHER LIABILITIES THAT ARE
PERMITTED PURSUANT TO THE LOAN DOCUMENTS;

(XXIII)           HAS NOT AND WILL NOT ASSUME OR GUARANTEE OR BECOME OBLIGATED
FOR THE DEBTS OF ANY OTHER PERSON OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO
SATISFY THE OBLIGATIONS OF ANY OTHER PERSON EXCEPT AS PERMITTED PURSUANT TO THE
LOAN DOCUMENTS;

(XXIV)       HAS NOT AND WILL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ITS
PARTNERS, MEMBERS, BENEFICIARIES OR SHAREHOLDERS OR ANY OTHER AFFILIATE;

(XXV)            HAS ALLOCATED AND WILL ALLOCATE FAIRLY AND REASONABLY ANY
OVERHEAD EXPENSES THAT ARE SHARED WITH ANY AFFILIATE, INCLUDING, BUT NOT LIMITED
TO, PAYING FOR SHARED OFFICE SPACE AND SERVICES PERFORMED BY ANY EMPLOYEE OF AN
AFFILIATE;

(XXVI)           HAS NOT MAINTAINED OR USED, AND WILL NOT MAINTAIN OR USE,
INVOICES AND CHECKS BEARING THE NAME OF ANY OTHER PERSON, PROVIDED, HOWEVER,
THAT PROPERTY MANAGER, ON BEHALF OF SUCH PERSON, MAY MAINTAIN AND USE INVOICES
AND CHECKS BEARING PROPERTY MANAGER’S NAME;

(XXVII)          HAS NOT PLEDGED AND WILL NOT PLEDGE ITS ASSETS FOR THE BENEFIT
OF ANY OTHER PERSON EXCEPT AS PERMITTED OR REQUIRED PURSUANT TO THIS AGREEMENT;

(XXVIII)         HAS HELD ITSELF OUT AND IDENTIFIED ITSELF AND WILL HOLD ITSELF
OUT AND IDENTIFY ITSELF AS A SEPARATE AND DISTINCT ENTITY UNDER ITS OWN NAME OR
IN A NAME FRANCHISED OR LICENSED TO IT BY AN ENTITY OTHER THAN AN AFFILIATE OF
BORROWER AND NOT AS A DIVISION OR PART OF ANY OTHER PERSON, EXCEPT FOR SERVICES
RENDERED BY PROPERTY MANAGER UNDER THE PROPERTY MANAGEMENT AGREEMENT, SO LONG AS
PROPERTY MANAGER HOLDS ITSELF OUT AS AN AGENT OF THE BORROWER;

(XXIX)           HAS MAINTAINED AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER
THAT IT WILL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS
INDIVIDUAL ASSETS FROM THOSE OF ANY OTHER PERSON;

(XXX)            HAS NOT MADE AND WILL NOT MAKE LOANS TO ANY PERSON OR HOLD
EVIDENCE OF INDEBTEDNESS ISSUED BY ANY OTHER PERSON OR ENTITY (OTHER THAN CASH
AND INVESTMENT-GRADE SECURITIES ISSUED BY AN ENTITY THAT IS NOT AN AFFILIATE OF
OR SUBJECT TO COMMON OWNERSHIP WITH SUCH ENTITY);

(XXXI)           HAS NOT IDENTIFIED AND WILL NOT IDENTIFY ITS PARTNERS, MEMBERS,
BENEFICIARIES OR SHAREHOLDERS, OR ANY AFFILIATE OF ANY OF THEM, AS A DIVISION OR
PART OF IT, AND HAS NOT IDENTIFIED ITSELF AND SHALL NOT IDENTIFY ITSELF AS A
DIVISION OF ANY OTHER PERSON;

(XXXII)          OTHER THAN THE PROPERTY MANAGEMENT AGREEMENT AND ANY TENANTS IN
COMMON AGREEMENT, HAS NOT ENTERED INTO OR BEEN A PARTY TO, AND WILL NOT ENTER
INTO OR BE A PARTY TO, ANY TRANSACTION WITH ITS PARTNERS, MEMBERS,
BENEFICIARIES, SHAREHOLDERS OR

19


--------------------------------------------------------------------------------




 

AFFILIATES EXCEPT (A) IN THE ORDINARY COURSE OF ITS BUSINESS AND ON TERMS WHICH
ARE INTRINSICALLY FAIR, COMMERCIALLY REASONABLE AND ARE NO LESS FAVORABLE TO IT
THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN
UNRELATED THIRD PARTY AND (B) IN CONNECTION WITH THIS AGREEMENT;

(XXXIII)         DOES NOT AND WILL NOT HAVE ANY OF ITS OBLIGATIONS GUARANTEED BY
ANY AFFILIATE EXCEPT AS OTHERWISE REQUIRED IN THE LOAN DOCUMENTS; AND

(XXXIV)         HAS COMPLIED AND WILL COMPLY WITH ALL OF THE TERMS AND
PROVISIONS CONTAINED IN ITS ORGANIZATIONAL DOCUMENTS.

“Sponsor” shall mean Behringer Harvard Holdings, LLC, a Delaware limited
liability company.

“State” shall mean, with respect to the Property, the State or Commonwealth in
which the Property or any part thereof is located.

“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tangible Net Worth” shall mean, with respect to any Person as of a given date,
such Person’s equity calculated in conformance with GAAP by subtracting total
liabilities from total tangible assets.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof.

“Tenant” shall mean any person or entity with a possessory right to all or any
part of the Property pursuant to a Lease or other written agreement.

“Tenant Direction Letters” shall mean notices signed by Borrower, which shall be
irrevocable by Borrower and otherwise in form acceptable to Lender in its
reasonable discretion, directing each Tenant to pay Rent and other sums due to
Borrower pursuant to its Lease directly to the Lockbox Bank.

“Tenants-in-Common Agreement” shall mean an agreement, in the form attached
hereto as Schedule V, or otherwise in form and substance each acceptable to
Lender, by and among each Person comprising Borrower, if applicable.

20


--------------------------------------------------------------------------------




 

“Title Insurance Policy” shall mean, with respect to the Property, an ALTA
mortgagee title insurance policy in the form (acceptable to Lender) (or, if the
Property is in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such State and acceptable to Lender) issued
with respect to the Property and insuring the lien of the Mortgage encumbering
the Property.

“Transfer” shall have the meaning set forth in Section 5.2.13(a) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.13(d)(ii) hereof.

“Transferee’s Principals” shall have the meaning set forth in Section
5.2.13(d)(ii) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which the Property is located.

“U.S. Obligations” shall mean non redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, or (b) to the extent acceptable to the Rating
Agencies, other “government securities” within the meaning of Section 2(a)(16)
of the Investment Company Act of 1940, as amended.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all outstanding principal and interest on the Loan is paid on the Maturity Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

Section 1.2             Principles of Construction.  All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified.  All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise.  Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

ARTICLE 2 - GENERAL TERMS


SECTION 2.1             LOAN MODIFICATION; DISBURSEMENT TO BORROWER.


2.1.1        THE LOAN.  SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH
HEREIN, LENDER AND BORROWER HEREBY AGREES MODIFY THE TERMS OF THE LOAN ON THE
MODIFICATION DATE.

21


--------------------------------------------------------------------------------





 


NOTHING CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL (A) IN ANY
WAY WAIVE LENDER’S RIGHTS, POWERS OR REMEDIES UNDER THE LOAN DOCUMENTS, (B) IN
ANY WAY LIMIT, IMPAIR OR PREJUDICE LENDER FROM EXERCISING ANY PAST, PRESENT OR
FUTURE RIGHT, POWER OR REMEDY FROM AND AFTER THE DATE HEREOF UNDER THE LOAN
DOCUMENTS OR (C) CONSTITUTE OR BE DEEMED TO BE A NOVATION OF THE DEBT OR OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


2.1.2        DISBURSEMENT TO BORROWER.  BORROWER ACKNOWLEDGES THAT (A) THE
PROCEEDS OF THE LOAN HAVE BEEN FULLY DISBURSED TO BORROWER BY ORIGINAL LENDER,
(B) THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AS OF THE MODIFICATION DATE IS
$100,000,000 AND (C) THERE ARE NO DEFENSES, OFFSETS OR COUNTERCLAIMS TO THE
PAYMENT OF THE LOAN.  ANY AMOUNT BORROWED AND REPAID HEREUNDER IN RESPECT OF THE
LOAN MAY NOT BE REBORROWED.


2.1.3        THE NOTE, MORTGAGE AND LOAN DOCUMENTS.  FROM AND AFTER THE
MODIFICATION DATE, THE LOAN SHALL BE EVIDENCED BY THE NOTE AND SECURED BY THE
MORTGAGE, THE ASSIGNMENT OF LEASES AND THE OTHER LOAN DOCUMENTS.


2.1.4        USE OF PROCEEDS.  BORROWER REPRESENTS THAT IT USED THE PROCEEDS OF
THE LOAN TO ACQUIRE THE PROPERTY AND TO PAY COSTS AND EXPENSES INCURRED IN
CONNECTION THEREWITH.


SECTION 2.2             INTEREST RATE.


2.2.1        INTEREST RATE.  INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF
THE LOAN SHALL ACCRUE FROM (AND INCLUDE) THE MODIFICATION DATE TO BUT EXCLUDING
THE MATURITY DATE AT THE INTEREST RATE (UNLESS THE DEFAULT RATE SHALL BE IN
EFFECT).


2.2.2        INTEREST CALCULATION.  INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN SHALL BE CALCULATED BY MULTIPLYING (A) THE ACTUAL NUMBER OF
DAYS ELAPSED IN THE PERIOD FOR WHICH THE CALCULATION IS BEING MADE BY (B) A
DAILY RATE BASED ON A THREE HUNDRED SIXTY (360) DAY YEAR BY (C) THE OUTSTANDING
PRINCIPAL BALANCE.


2.2.3        DEFAULT RATE.  IN THE EVENT THAT, AND FOR SO LONG AS, ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, ALL ACCRUED AND UNPAID INTEREST
IN RESPECT OF THE LOAN AND ANY OTHER AMOUNTS DUE PURSUANT TO THE LOAN DOCUMENTS,
SHALL ACCRUE INTEREST AT THE DEFAULT RATE, CALCULATED FROM THE DATE SUCH PAYMENT
WAS DUE WITHOUT REGARD TO ANY GRACE OR CURE PERIODS CONTAINED HEREIN.


2.2.4        USURY SAVINGS.  THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS ARE SUBJECT TO THE EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE
OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A
RATE WHICH COULD SUBJECT LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A
RESULT OF BEING IN EXCESS OF THE MAXIMUM LEGAL RATE.  IF, BY THE TERMS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR
OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN
EXCESS OF THE MAXIMUM LEGAL RATE, THE INTEREST RATE OR THE DEFAULT RATE, AS THE
CASE MAY BE, SHALL BE DEEMED TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE
AND ALL PREVIOUS PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO
HAVE BEEN PAYMENTS IN REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST
DUE HEREUNDER.  ALL SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE,
FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT
PERMITTED BY

22


--------------------------------------------------------------------------------





 


APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE
FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF
INTEREST ON ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM LEGAL RATE OF
INTEREST FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE LOAN FOR SO LONG AS
THE LOAN IS OUTSTANDING.


SECTION 2.3             LOAN PAYMENT.


2.3.1        MONTHLY DEBT SERVICE PAYMENTS.  BORROWER SHALL PAY TO LENDER (A) ON
THE MODIFICATION DATE, AN AMOUNT EQUAL TO INTEREST ONLY ON THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN FROM THE MODIFICATION DATE UP TO AND INCLUDING
OCTOBER 31, 2006, AND (B) ON EACH PAYMENT DATE THEREAFTER BORROWER SHALL MAKE A
PAYMENT TO LENDER OF PRINCIPAL AND/OR INTEREST, AS APPLICABLE, IN AN AMOUNT
EQUAL TO THE MONTHLY DEBT SERVICE PAYMENT AMOUNT, WHICH PAYMENTS SHALL BE
APPLIED FIRST TO ACCRUED AND UNPAID INTEREST AND THE BALANCE TO PRINCIPAL.


2.3.2        PAYMENTS GENERALLY.  THE FIRST (1ST) INTEREST ACCRUAL PERIOD
HEREUNDER SHALL COMMENCE ON AND INCLUDE THE MODIFICATION DATE AND SHALL END ON
AND INCLUDE OCTOBER 31, 2006.  EACH INTEREST ACCRUAL PERIOD THEREAFTER SHALL
COMMENCE ON THE FIRST (1ST) DAY OF EACH CALENDAR MONTH DURING THE TERM OF THIS
AGREEMENT AND SHALL END ON AND INCLUDE THE FINAL CALENDAR DATE OF SUCH CALENDAR
MONTH.  FOR PURPOSES OF MAKING PAYMENTS HEREUNDER, BUT NOT FOR PURPOSES OF
CALCULATING INTEREST ACCRUAL PERIODS, IF THE DAY ON WHICH SUCH PAYMENT IS DUE IS
NOT A BUSINESS DAY, THEN AMOUNTS DUE ON SUCH DATE SHALL BE DUE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY AND WITH RESPECT TO PAYMENTS OF PRINCIPAL DUE
ON THE MATURITY DATE, INTEREST SHALL BE PAYABLE AT THE INTEREST RATE OR THE
DEFAULT RATE, AS THE CASE MAY BE, THROUGH AND INCLUDING THE DAY IMMEDIATELY
PRECEDING SUCH MATURITY DATE.  ALL AMOUNTS DUE UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE PAYABLE WITHOUT SETOFF, COUNTERCLAIM, DEFENSE OR
ANY OTHER DEDUCTION WHATSOEVER.


2.3.3        PAYMENT ON MATURITY DATE.  BORROWER SHALL PAY TO LENDER ON THE
MATURITY DATE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, ALL ACCRUED AND
UNPAID INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER AND UNDER THE NOTE, THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS.


2.3.4        LATE PAYMENT CHARGE.  IF ANY PRINCIPAL, INTEREST OR ANY OTHER SUMS
DUE UNDER THE LOAN DOCUMENTS (EXCLUDING PRINCIPAL DUE ON THE MATURITY DATE) ARE
NOT PAID BY BORROWER ON OR PRIOR TO THE DATE ON WHICH IT IS DUE, BORROWER SHALL
PAY TO LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FIVE PERCENT (5%) OF
SUCH UNPAID SUM OR THE MAXIMUM LEGAL RATE IN ORDER TO DEFRAY THE EXPENSE
INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO
COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT PAYMENT.  ANY SUCH
AMOUNT SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS TO THE
EXTENT PERMITTED BY APPLICABLE LAW.


2.3.5        METHOD AND PLACE OF PAYMENT.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL PAYMENTS AND PREPAYMENTS UNDER THIS AGREEMENT AND THE NOTE
SHALL BE MADE TO LENDER NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE
DATE WHEN DUE AND SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA
IN IMMEDIATELY AVAILABLE FUNDS AT LENDER’S OFFICE OR AS OTHERWISE DIRECTED BY
LENDER, AND ANY FUNDS RECEIVED BY LENDER AFTER SUCH

23


--------------------------------------------------------------------------------





 


TIME SHALL, FOR ALL PURPOSES HEREOF, BE DEEMED TO HAVE BEEN PAID ON THE NEXT
SUCCEEDING BUSINESS DAY.


SECTION 2.4             PREPAYMENTS.


2.4.1        VOLUNTARY PREPAYMENTS.  (A) EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 2.4.1 AND SECTION 2.4.2 BELOW, BORROWER SHALL NOT HAVE THE RIGHT TO
PREPAY THE LOAN IN WHOLE OR IN PART PRIOR TO THE MATURITY DATE.  ON AND AFTER
THE PAYMENT DATE THAT IS TWO (2) MONTHS PRIOR TO MATURITY DATE BORROWER MAY, AT
ITS OPTION AND UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LENDER, PREPAY THE
DEBT IN WHOLE, BUT NOT IN PART, WITHOUT PAYMENT OF THE YIELD MAINTENANCE
PREMIUM.  IF FOR ANY REASON BORROWER PREPAYS THE LOAN ON A DATE OTHER THAN A
PAYMENT DATE (INCLUDING PURSUANT TO THE PRECEDING SENTENCE), BORROWER SHALL PAY
LENDER, IN ADDITION TO THE DEBT, ALL INTEREST WHICH WOULD HAVE ACCRUED ON THE
AMOUNT OF THE LOAN THROUGH AND INCLUDING THE PAYMENT DATE NEXT OCCURRING
FOLLOWING THE DATE OF SUCH PREPAYMENT.


2.4.2        MANDATORY PREPAYMENTS.  ON THE NEXT OCCURRING PAYMENT DATE
FOLLOWING THE DATE ON WHICH LENDER ACTUALLY RECEIVES ANY NET PROCEEDS, IF LENDER
IS NOT OBLIGATED OR DOES NOT ELECT TO MAKE SUCH NET PROCEEDS AVAILABLE TO
BORROWER FOR THE RESTORATION OF THE PROPERTY OR OTHERWISE REMIT SUCH NET
PROCEEDS TO BORROWER PURSUANT TO SECTION 6.4 HEREOF, BORROWER SHALL PREPAY OR
AUTHORIZE LENDER TO APPLY SUCH NET PROCEEDS AS A PREPAYMENT OF ALL OR A PORTION
OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN TOGETHER WITH ACCRUED INTEREST
AND ANY OTHER SUMS DUE HEREUNDER IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT
(100%) OF SUCH NET PROCEEDS; PROVIDED, HOWEVER, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, LENDER MAY APPLY SUCH NET PROCEEDS TO THE DEBT
(UNTIL PAID IN FULL) IN ANY ORDER OR PRIORITY IN ITS SOLE DISCRETION.  OTHER
THAN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO YIELD MAINTENANCE PREMIUM
SHALL BE DUE IN CONNECTION WITH ANY PREPAYMENT MADE PURSUANT TO THIS
SECTION 2.4.2.


2.4.3        PREPAYMENTS AFTER DEFAULT.  IF DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, PAYMENT OF ALL OR ANY PART OF THE DEBT IS TENDERED BY BORROWER OR
OTHERWISE RECOVERED BY LENDER, SUCH TENDER OR RECOVERY SHALL BE (A) MADE ON THE
NEXT OCCURRING PAYMENT DATE TOGETHER WITH THE MONTHLY DEBT SERVICE PAYMENT AND
(B) DEEMED A VOLUNTARY PREPAYMENT BY BORROWER IN VIOLATION OF THE PROHIBITION
AGAINST PREPAYMENT SET FORTH IN SECTION 2.4.1 HEREOF AND BORROWER SHALL PAY, IN
ADDITION TO THE DEBT, AN AMOUNT EQUAL TO THE YIELD MAINTENANCE PREMIUM.


2.4.4        PREPAYMENT PRIOR TO DEFEASANCE EXPIRATION DATE.  IF THE PERMITTED
RELEASE DATE HAS OCCURRED BUT THE DEFEASANCE EXPIRATION DATE HAS NOT OCCURRED,
THE DEBT MAY BE PREPAID IN WHOLE (BUT NOT IN PART) PRIOR TO THE DATE PERMITTED
UNDER SECTION 2.4.1 HEREOF UPON NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO LENDER SPECIFYING THE PAYMENT DATE ON WHICH PREPAYMENT IS TO BE MADE
(A “PREPAYMENT DATE”) PROVIDED NO EVENT OF DEFAULT EXISTS AND UPON PAYMENT OF AN
AMOUNT EQUAL TO THE GREATER OF (A) THE YIELD MAINTENANCE PREMIUM AND (B) ONE
PERCENT (1%) OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AS OF THE
PREPAYMENT DATE.  LENDER SHALL NOTIFY BORROWER OF THE AMOUNT AND THE BASIS OF
DETERMINATION OF THE REQUIRED PREPAYMENT CONSIDERATION.  IF ANY NOTICE OF
PREPAYMENT IS GIVEN, THE DEBT SHALL BE DUE AND PAYABLE ON THE PREPAYMENT DATE. 
LENDER SHALL NOT BE OBLIGATED TO ACCEPT ANY PREPAYMENT OF THE DEBT UNLESS IT IS
ACCOMPANIED BY THE PREPAYMENT CONSIDERATION DUE IN CONNECTION THEREWITH.  IF FOR
ANY REASON BORROWER PREPAYS THE LOAN ON A DATE OTHER THAN A PAYMENT DATE,
BORROWER SHALL PAY LENDER, IN ADDITION TO THE DEBT, ALL INTEREST WHICH WOULD
HAVE ACCRUED ON THE AMOUNT OF THE

24


--------------------------------------------------------------------------------





 


LOAN THROUGH AND INCLUDING THE PAYMENT DATE NEXT OCCURRING FOLLOWING THE DATE OF
SUCH PREPAYMENT.


SECTION 2.5             DEFEASANCE.


2.5.1        VOLUNTARY DEFEASANCE.  (A) PROVIDED NO EVENT OF DEFAULT SHALL THEN
EXIST, BORROWER SHALL HAVE THE RIGHT AT ANY TIME AFTER THE DEFEASANCE EXPIRATION
DATE AND PRIOR TO THE DATE VOLUNTARILY PREPAYMENTS ARE PERMITTED UNDER
SECTION 2.4.1 HEREOF TO VOLUNTARILY DEFEASE ALL, BUT NOT PART, OF THE LOAN BY
AND UPON SATISFACTION OF THE FOLLOWING CONDITIONS (SUCH EVENT BEING A
“DEFEASANCE EVENT”):

(I)            BORROWER SHALL PROVIDE NOT LESS THAN THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO LENDER SPECIFYING THE PAYMENT DATE (THE “DEFEASANCE DATE”) ON
WHICH THE DEFEASANCE EVENT IS TO OCCUR;

(II)           BORROWER SHALL PAY TO LENDER ALL ACCRUED AND UNPAID INTEREST ON
THE PRINCIPAL BALANCE OF THE LOAN TO AND INCLUDING THE DEFEASANCE DATE.  IF FOR
ANY REASON THE DEFEASANCE DATE IS NOT A PAYMENT DATE, THE BORROWER SHALL ALSO
PAY INTEREST THAT WOULD HAVE ACCRUED ON THE NOTE THROUGH AND INCLUDING THE
PAYMENT DATE IMMEDIATELY PRECEDING THE NEXT PAYMENT DATE, PROVIDED, HOWEVER, IF
THE DEFEASANCE DEPOSIT SHALL INCLUDE SHORT-TERM INTEREST COMPUTED FROM THE DATE
OF SUCH PREPAYMENT THROUGH TO THE NEXT SUCCEEDING PAYMENT DATE, BORROWER SHALL
NOT BE REQUIRED TO PAY SUCH SHORT TERM INTEREST PURSUANT TO THIS SENTENCE;

(III)          BORROWER SHALL PAY TO LENDER ALL OTHER SUMS, NOT INCLUDING
SCHEDULED INTEREST OR PRINCIPAL PAYMENTS, THEN DUE UNDER THE NOTE, THIS
AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS;

(IV)          BORROWER SHALL PAY TO LENDER THE REQUIRED DEFEASANCE DEPOSIT FOR
THE DEFEASANCE EVENT;

(V)           BORROWER SHALL EXECUTE AND DELIVER A PLEDGE AND SECURITY
AGREEMENT, IN FORM AND SUBSTANCE THAT WOULD BE REASONABLY SATISFACTORY TO A
PRUDENT LENDER CREATING A FIRST PRIORITY LIEN ON THE DEFEASANCE DEPOSIT AND THE
U.S. OBLIGATIONS PURCHASED WITH THE DEFEASANCE DEPOSIT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 2.5 (THE “SECURITY AGREEMENT”);

(VI)          BORROWER SHALL DELIVER AN OPINION OF COUNSEL FOR BORROWER THAT IS
STANDARD IN COMMERCIAL LENDING TRANSACTIONS AND SUBJECT ONLY TO CUSTOMARY
QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS OPINING, AMONG OTHER THINGS, THAT
BORROWER HAS LEGALLY AND VALIDLY TRANSFERRED AND ASSIGNED THE U.S. OBLIGATIONS
AND ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND TO THE NOTE TO THE SUCCESSOR
BORROWER, THAT LENDER HAS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
DEFEASANCE DEPOSIT AND THE U.S. OBLIGATIONS DELIVERED BY BORROWER AND THAT ANY
REMIC TRUST FORMED PURSUANT TO A SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS
STATUS AS A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” WITHIN THE MEANING OF
SECTION 860D OF THE CODE AS A RESULT OF SUCH DEFEASANCE EVENT;

25


--------------------------------------------------------------------------------




 

(VII)         IF REQUIRED PURSUANT TO THE APPLICABLE POOLING AND SERVICING
AGREEMENT OR BY THE RATING AGENCIES, BORROWER SHALL DELIVER CONFIRMATION IN
WRITING FROM EACH OF THE APPLICABLE RATING AGENCIES TO THE EFFECT THAT SUCH
RELEASE WILL NOT RESULT IN A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE
RESPECTIVE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH DEFEASANCE EVENT FOR THE
SECURITIES ISSUED IN CONNECTION WITH THE SECURITIZATION WHICH ARE THEN
OUTSTANDING.  IF REQUIRED BY THE APPLICABLE RATING AGENCIES, BORROWER SHALL ALSO
DELIVER OR CAUSE TO BE DELIVERED AN ADDITIONAL INSOLVENCY OPINION WITH RESPECT
TO THE SUCCESSOR BORROWER IN FORM AND SUBSTANCE SATISFACTORY TO LENDER AND THE
APPLICABLE RATING AGENCIES;

(VIII)        BORROWER SHALL DELIVER AN OFFICER’S CERTIFICATE CERTIFYING THAT
THE REQUIREMENTS SET FORTH IN THIS SECTION 2.5.1(A) HAVE BEEN SATISFIED;

(IX)           BORROWER SHALL DELIVER A CERTIFICATE OF BORROWER’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT CERTIFYING THAT THE U.S. OBLIGATIONS PURCHASED WITH
THE DEFEASANCE DEPOSIT GENERATE MONTHLY AMOUNTS EQUAL TO OR GREATER THAN THE
SCHEDULED DEFEASANCE PAYMENTS;

(X)            BORROWER SHALL DELIVER SUCH OTHER CERTIFICATES, DOCUMENTS OR
INSTRUMENTS AS LENDER MAY REASONABLY REQUEST; AND

(XI)           BORROWER SHALL PAY ALL COSTS AND EXPENSES OF LENDER INCURRED IN
CONNECTION WITH THE DEFEASANCE EVENT, INCLUDING (A) ANY COSTS AND EXPENSES
ASSOCIATED WITH A RELEASE OF THE LIEN OF THE MORTGAGE AS PROVIDED IN SECTION 2.6
HEREOF, (B) REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION WITH
THE DEFEASANCE EVENT, (C) THE COSTS AND EXPENSES OF THE RATING AGENCIES, (D) ANY
REVENUE, DOCUMENTARY STAMP OR INTANGIBLE TAXES OR ANY OTHER TAX OR CHARGE DUE IN
CONNECTION WITH THE TRANSFER OF THE NOTE, OR OTHERWISE REQUIRED TO ACCOMPLISH
THE DEFEASANCE AND (E) THE COSTS AND EXPENSES OF SERVICER AND ANY TRUSTEE,
INCLUDING REASONABLE ATTORNEYS’ FEES.

(B)           IN CONNECTION WITH THE DEFEASANCE EVENT, BORROWER SHALL USE THE
DEFEASANCE DEPOSIT TO PURCHASE U.S. OBLIGATIONS WHICH PROVIDE PAYMENTS ON OR
PRIOR TO, BUT AS CLOSE AS POSSIBLE TO, ALL SUCCESSIVE SCHEDULED PAYMENT DATES
AFTER THE DEFEASANCE DATE UPON WHICH INTEREST AND PRINCIPAL PAYMENTS ARE
REQUIRED UNDER THIS AGREEMENT AND THE NOTE, AND IN AMOUNTS EQUAL TO THE
SCHEDULED PAYMENTS DUE ON SUCH DATES UNDER THIS AGREEMENT AND THE NOTE
(INCLUDING, WITHOUT LIMITATION, SCHEDULED PAYMENTS OF PRINCIPAL, INTEREST,
SERVICING FEES (IF ANY), AND ANY OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS ON
SUCH PAYMENT DATES) AND ASSUMING THE NOTE IS PREPAID IN FULL ON THE ANTICIPATED
REPAYMENT DATE (THE “SCHEDULED DEFEASANCE PAYMENTS”).  BORROWER, PURSUANT TO THE
SECURITY AGREEMENT OR OTHER APPROPRIATE DOCUMENT, SHALL AUTHORIZE AND DIRECT
THAT THE PAYMENTS RECEIVED FROM THE U.S. OBLIGATIONS MAY BE MADE DIRECTLY TO THE
LOCKBOX ACCOUNT (UNLESS OTHERWISE DIRECTED BY LENDER) AND APPLIED TO SATISFY THE
DEBT SERVICE OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE NOTE.  ANY
PORTION OF THE DEFEASANCE DEPOSIT IN EXCESS OF THE AMOUNT NECESSARY TO PURCHASE
THE U.S. OBLIGATIONS REQUIRED BY THIS SECTION 2.5 AND SATISFY BORROWER’S OTHER
OBLIGATIONS UNDER THIS SECTION 2.5 AND SECTION 2.6 SHALL BE REMITTED TO
BORROWER.

26


--------------------------------------------------------------------------------




 


2.5.2        COLLATERAL.  EACH OF THE U.S. OBLIGATIONS THAT ARE PART OF THE
DEFEASANCE COLLATERAL SHALL BE DULY ENDORSED BY THE HOLDER THEREOF AS DIRECTED
BY LENDER OR ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM AND
SUBSTANCE THAT WOULD BE SATISFACTORY TO A PRUDENT LENDER (INCLUDING, WITHOUT
LIMITATION, SUCH INSTRUMENTS AS MAY BE REQUIRED BY THE DEPOSITORY INSTITUTION
HOLDING SUCH SECURITIES OR BY THE ISSUER THEREOF, AS THE CASE MAY BE, TO
EFFECTUATE BOOK-ENTRY TRANSFERS AND PLEDGES THROUGH THE BOOK-ENTRY FACILITIES OF
SUCH INSTITUTION) IN ORDER TO PERFECT UPON THE DELIVERY OF THE DEFEASANCE
COLLATERAL A FIRST PRIORITY SECURITY INTEREST THEREIN IN FAVOR OF LENDER IN
CONFORMITY WITH ALL APPLICABLE STATE AND FEDERAL LAWS GOVERNING THE GRANTING OF
SUCH SECURITY INTERESTS.


2.5.3        SUCCESSOR BORROWER.  IN CONNECTION WITH ANY DEFEASANCE EVENT,
BORROWER MAY AT ITS OPTION, OR IF SO REQUIRED BY THE APPLICABLE RATING AGENCIES
SHALL, ESTABLISH OR DESIGNATE A SUCCESSOR ENTITY (THE “SUCCESSOR BORROWER”)
ACCEPTABLE TO LENDER, WHICH SHALL BE A SPECIAL PURPOSE ENTITY AND BORROWER SHALL
TRANSFER AND ASSIGN ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND TO THE NOTE,
TOGETHER WITH THE PLEDGED U.S. OBLIGATIONS TO SUCH SUCCESSOR BORROWER.  SUCH
SUCCESSOR BORROWER SHALL ASSUME THE OBLIGATIONS UNDER THE NOTE AND THE SECURITY
AGREEMENT AND BORROWER SHALL BE RELIEVED OF ITS OBLIGATIONS UNDER SUCH
DOCUMENTS.  BORROWER SHALL PAY ONE THOUSAND AND 00/100 DOLLARS ($1,000) TO ANY
SUCH SUCCESSOR BORROWER AS CONSIDERATION FOR ASSUMING THE OBLIGATIONS UNDER THE
NOTE AND THE SECURITY AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, NO OTHER ASSUMPTION FEE SHALL BE PAYABLE UPON A TRANSFER OF THE
NOTE IN ACCORDANCE WITH THIS SECTION 2.5.3, BUT BORROWER SHALL PAY ALL COSTS AND
EXPENSES INCURRED BY LENDER, INCLUDING LENDER’S ATTORNEYS’ FEES AND EXPENSES AND
ANY FEES AND EXPENSES OF ANY RATING AGENCIES, INCURRED IN CONNECTION THEREWITH.


SECTION 2.6             RELEASE OF PROPERTY.  EXCEPT AS SET FORTH IN THIS
SECTION 2.6 OR SECTION 6.4(E) OR A PREPAYMENT OF THE ENTIRE LOAN PURSUANT TO
SECTION 2.4.2, NO REPAYMENT, PREPAYMENT OR DEFEASANCE OF ALL OR ANY PORTION OF
THE LOAN SHALL CAUSE, GIVE RISE TO A RIGHT TO REQUIRE, OR OTHERWISE RESULT IN,
THE RELEASE OF THE LIEN OF THE MORTGAGE ON THE PROPERTY.  IF THE ENTIRE LOAN HAS
BEEN PREPAID PURSUANT TO SECTION 2.4.2, BORROWER HAS ELECTED TO PREPAY THE
ENTIRE AMOUNT OF THE LOAN PURSUANT TO SECTION 6.4(E) OR AFTER THE REQUIREMENTS
OF THIS SECTION 2.6 HAVE BEEN SATISFIED, THE PROPERTY SHALL BE RELEASED FROM THE
LIEN OF THE MORTGAGE.


2.6.1        RELEASE OF PROPERTY.

(A)           IF BORROWER HAS ELECTED TO DEFEASE THE ENTIRE LOAN AND THE
REQUIREMENTS OF SECTION 2.5 AND THIS SECTION 2.6 HAVE BEEN SATISFIED, ALL OF THE
PROPERTY SHALL BE RELEASED FROM THE LIEN OF THE MORTGAGE AND THE U.S.
OBLIGATIONS, PLEDGED PURSUANT TO THE SECURITY AGREEMENT, SHALL BE THE SOLE
SOURCE OF COLLATERAL SECURING THE NOTE.

(B)           IN CONNECTION WITH THE RELEASE OF THE MORTGAGE, BORROWER SHALL
SUBMIT TO LENDER, NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE DEFEASANCE DATE
(OR SUCH LATER DATE AS MAY BE AGREED TO BY LENDER OR SERVICER) A RELEASE OF LIEN
(AND RELATED LOAN DOCUMENTS) FOR THE PROPERTY FOR EXECUTION BY LENDER.  SUCH
RELEASE SHALL BE IN A FORM APPROPRIATE IN THE JURISDICTION IN WHICH THE PROPERTY
IS LOCATED AND THAT WOULD BE SATISFACTORY TO A PRUDENT LENDER AND CONTAINS
STANDARD PROVISIONS, IF ANY, PROTECTING THE RIGHTS OF THE RELEASING LENDER .  IN
ADDITION, BORROWER SHALL PROVIDE ALL OTHER DOCUMENTATION LENDER REASONABLY
REQUIRES TO BE DELIVERED BY BORROWER IN CONNECTION WITH SUCH RELEASE, TOGETHER
WITH AN OFFICER’S CERTIFICATE CERTIFYING THAT SUCH

27


--------------------------------------------------------------------------------




 

DOCUMENTATION (I) IS IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS, AND (II) WILL
EFFECT SUCH RELEASES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


2.6.2        RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON PAYMENT IN FULL OF
ALL PRINCIPAL AND INTEREST DUE ON THE LOAN AND ALL OTHER AMOUNTS DUE AND PAYABLE
UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE NOTE
AND THIS AGREEMENT, RELEASE THE LIEN OF THE MORTGAGE ON THE PROPERTY.  BORROWER
SHALL PAY TO LENDER ALL REASONABLE ADMINISTRATIVE AND LEGAL COSTS INCURRED IN
CONNECTION WITH SUCH RELEASE.


SECTION 2.7             LOCKBOX ACCOUNT/CASH MANAGEMENT.


2.7.1        LOCKBOX ACCOUNT.  (A)  DURING THE TERM OF THE LOAN, BORROWER SHALL
ESTABLISH AND MAINTAIN AN ACCOUNT (THE “LOCKBOX ACCOUNT”) WITH LOCKBOX BANK IN
TRUST FOR THE BENEFIT OF LENDER, WHICH LOCKBOX ACCOUNT SHALL BE UNDER THE SOLE
DOMINION AND CONTROL OF LENDER.  THE LOCKBOX ACCOUNT SHALL BE ENTITLED
“BEHRINGER HARVARD 1325 G STREET, LLC, AS BORROWER, AND BEAR STEARNS COMMERCIAL
MORTGAGE, INC., AS LENDER, PURSUANT TO AMENDED AND RESTATED LOAN AGREEMENT DATED
AS OF OCTOBER 18, 2006 - LOCKBOX ACCOUNT”.  BORROWER HEREBY GRANTS TO LENDER A
FIRST-PRIORITY SECURITY INTEREST IN THE LOCKBOX ACCOUNT AND ALL DEPOSITS AT ANY
TIME CONTAINED THEREIN AND THE PROCEEDS THEREOF AND WILL TAKE ALL ACTIONS
NECESSARY TO MAINTAIN IN FAVOR OF LENDER A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE LOCKBOX ACCOUNT, INCLUDING, WITHOUT LIMITATION, EXECUTING AND
FILING UCC-1 FINANCING STATEMENTS AND CONTINUATIONS THEREOF.  LENDER AND
SERVICER SHALL HAVE THE SOLE RIGHT TO MAKE WITHDRAWALS FROM THE LOCKBOX ACCOUNT
AND ALL COSTS AND EXPENSES FOR ESTABLISHING AND MAINTAINING THE LOCKBOX ACCOUNT
SHALL BE PAID BY BORROWER.  ALL MONIES NOW OR HEREAFTER DEPOSITED INTO THE
LOCKBOX ACCOUNT SHALL BE DEEMED ADDITIONAL SECURITY FOR THE DEBT.

(B)           BORROWER SHALL, OR SHALL CAUSE PROPERTY MANAGER TO, DELIVER
IRREVOCABLE WRITTEN INSTRUCTIONS TO ALL TENANTS UNDER LEASES TO DELIVER ALL
RENTS PAYABLE THEREUNDER DIRECTLY TO THE LOCKBOX ACCOUNT.  BORROWER SHALL, AND
SHALL CAUSE PROPERTY MANAGER TO, DEPOSIT ALL AMOUNTS RECEIVED BY BORROWER OR
PROPERTY MANAGER CONSTITUTING RENTS INTO THE LOCKBOX ACCOUNT WITHIN ONE (1)
BUSINESS DAY AFTER RECEIPT THEREOF.

(C)           BORROWER SHALL OBTAIN FROM LOCKBOX BANK ITS AGREEMENT TO TRANSFER
TO THE CASH MANAGEMENT ACCOUNT IN IMMEDIATELY AVAILABLE FUNDS BY FEDERAL WIRE
TRANSFER ALL AMOUNTS ON DEPOSIT IN THE LOCKBOX ACCOUNT ONCE EVERY BUSINESS DAY
THROUGHOUT THE TERM OF THE LOAN.

(D)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, IN
ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER, APPLY ANY
SUMS THEN PRESENT IN THE LOCKBOX ACCOUNT TO THE PAYMENT OF THE DEBT IN ANY ORDER
IN ITS SOLE DISCRETION.

(E)           THE LOCKBOX ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT AND SHALL NOT BE
COMMINGLED WITH OTHER MONIES HELD BY BORROWER OR LOCKBOX BANK.

(F)            BORROWER SHALL NOT FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY
INTEREST IN THE LOCKBOX ACCOUNT OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY
LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY
UCC-1 FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO
BE FILED WITH RESPECT THERETO, AND EXCEPT FOR THE RIGHTS OF THE LOCKBOX BANK
UNDER THE LOCKBOX AGREEMENT.

28


--------------------------------------------------------------------------------




 

(G)           BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED
WITH THE LOCKBOX ACCOUNT AND/OR THE LOCKBOX AGREEMENT (UNLESS ARISING FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER) OR THE PERFORMANCE OF THE
OBLIGATIONS FOR WHICH THE LOCKBOX ACCOUNT WAS ESTABLISHED.


2.7.2        CASH MANAGEMENT ACCOUNT.  (A)  DURING THE TERM OF THE LOAN,
BORROWER SHALL ESTABLISH AND MAINTAIN A SEGREGATED ELIGIBLE ACCOUNT (THE “CASH
MANAGEMENT ACCOUNT”) TO BE HELD BY AGENT IN TRUST AND FOR THE BENEFIT OF LENDER,
WHICH CASH MANAGEMENT ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF
LENDER.  THE CASH MANAGEMENT ACCOUNT SHALL BE ENTITLED “BEHRINGER HARVARD 1325 G
STREET, LLC, AS BORROWER, AND BEAR STEARNS COMMERCIAL MORTGAGE, INC., AS LENDER,
PURSUANT TO AMENDED AND RESTATED LOAN AGREEMENT DATED AS OF OCTOBER 18, 2006 -
CASH MANAGEMENT ACCOUNT.”  BORROWER HEREBY GRANTS TO LENDER A FIRST PRIORITY
SECURITY INTEREST IN THE CASH MANAGEMENT ACCOUNT AND ALL DEPOSITS AT ANY TIME
CONTAINED THEREIN AND THE PROCEEDS THEREOF AND WILL TAKE ALL ACTIONS NECESSARY
TO MAINTAIN IN FAVOR OF LENDER A PERFECTED FIRST PRIORITY SECURITY INTEREST IN
THE CASH MANAGEMENT ACCOUNT, INCLUDING, WITHOUT LIMITATION, EXECUTING AND FILING
UCC-1 FINANCING STATEMENTS AND CONTINUATIONS THEREOF.  BORROWER WILL NOT IN ANY
WAY ALTER OR MODIFY THE CASH MANAGEMENT ACCOUNT AND WILL NOTIFY LENDER OF THE
ACCOUNT NUMBER THEREOF.  LENDER AND SERVICER SHALL HAVE THE SOLE RIGHT TO MAKE
WITHDRAWALS FROM THE CASH MANAGEMENT ACCOUNT AND ALL COSTS AND EXPENSES FOR
ESTABLISHING AND MAINTAINING THE CASH MANAGEMENT ACCOUNT SHALL BE PAID BY
BORROWER.

(B)           THE INSUFFICIENCY OF FUNDS ON DEPOSIT IN THE CASH MANAGEMENT
ACCOUNT SHALL NOT RELIEVE BORROWER FROM THE OBLIGATION TO MAKE ANY PAYMENTS, AS
AND WHEN DUE PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SUCH
OBLIGATIONS SHALL BE SEPARATE AND INDEPENDENT, AND NOT CONDITIONED ON ANY EVENT
OR CIRCUMSTANCE WHATSOEVER.

(C)           ALL FUNDS ON DEPOSIT IN THE CASH MANAGEMENT ACCOUNT FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT MAY BE APPLIED BY LENDER IN SUCH ORDER AND
PRIORITY AS LENDER SHALL DETERMINE.

(D)           BORROWER HEREBY AGREES THAT LENDER MAY MODIFY THE CASH MANAGEMENT
AGREEMENT FOR THE PURPOSE OF ESTABLISHING ADDITIONAL SUB-ACCOUNTS IN CONNECTION
WITH ANY PAYMENTS OTHERWISE REQUIRED UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND LENDER SHALL PROVIDE NOTICE THEREOF TO BORROWER.


2.7.3        PAYMENTS RECEIVED UNDER THE CASH MANAGEMENT AGREEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, AND PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER’S OBLIGATIONS WITH RESPECT TO THE PAYMENT OF THE MONTHLY
DEBT SERVICE PAYMENT AMOUNT AND AMOUNTS REQUIRED TO BE DEPOSITED INTO THE
RESERVE FUNDS, IF ANY, SHALL BE DEEMED SATISFIED TO THE EXTENT SUFFICIENT
AMOUNTS ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT TO SATISFY SUCH OBLIGATIONS
PURSUANT TO THE CASH MANAGEMENT AGREEMENT ON THE DATES EACH SUCH PAYMENT IS
REQUIRED, REGARDLESS OF WHETHER ANY OF SUCH AMOUNTS ARE SO APPLIED BY LENDER.

29


--------------------------------------------------------------------------------





 

ARTICLE 3 - CONDITIONS PRECEDENT

Section 3.1             Conditions Precedent to Modification.  The obligation of
Lender to modify the Loan hereunder is subject to the fulfillment by Borrower or
waiver by Lender of the following conditions precedent no later than the
Modification Date:


3.1.1        REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH CONDITIONS.  THE
REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE MODIFICATION DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH
DATE, AND NO DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND BORROWER SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND IN EACH OTHER LOAN
DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED.


3.1.2        LOAN AGREEMENT AND NOTE.  LENDER SHALL HAVE RECEIVED A COPY OF THIS
AGREEMENT AND THE NOTE, IN EACH CASE, DULY EXECUTED AND DELIVERED ON BEHALF OF
BORROWER.


3.1.3        DELIVERY OF LOAN DOCUMENTS; TITLE INSURANCE; REPORTS; LEASES, ETC.

(A)           MORTGAGE, ASSIGNMENT OF LEASES AND OTHER LOAN DOCUMENTS.  LENDER
SHALL HAVE RECEIVED FROM BORROWER FULLY EXECUTED AND ACKNOWLEDGED COUNTERPARTS
OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES AND EVIDENCE THAT COUNTERPARTS OF
THE MORTGAGE AND ASSIGNMENT OF LEASES HAVE BEEN DELIVERED TO THE TITLE COMPANY
FOR RECORDING, IN THE REASONABLE JUDGMENT OF LENDER, SO AS TO EFFECTIVELY CREATE
UPON SUCH RECORDING VALID AND ENFORCEABLE FIRST PRIORITY LIENS UPON THE PROPERTY
IN FAVOR OF LENDER OR LENDER’S NOMINEE (OR SUCH TRUSTEE AS MAY BE REQUIRED UNDER
LOCAL LAW), SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS
ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS.  LENDER SHALL HAVE ALSO RECEIVED
FROM BORROWER FULLY EXECUTED COUNTERPARTS OF THE ASSIGNMENT OF PROPERTY
MANAGEMENT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(B)           TITLE INSURANCE.  LENDER SHALL HAVE RECEIVED A BINDING COMMITMENT
TO ISSUE A TITLE INSURANCE POLICY ISSUED BY A TITLE COMPANY ACCEPTABLE TO LENDER
AND DATED AS OF THE MODIFICATION DATE.  TO THE EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, SUCH TITLE INSURANCE POLICY SHALL (I) PROVIDE COVERAGE IN AN
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH, IF APPLICABLE, A
“TIE-IN” OR SIMILAR ENDORSEMENT, (II) INSURE LENDER OR LENDER’S NOMINEE THAT THE
MORTGAGE CREATES A VALID FIRST PRIORITY LIEN ON THE PROPERTY ENCUMBERED THEREBY,
FREE AND CLEAR OF ALL EXCEPTIONS FROM COVERAGE OTHER THAN PERMITTED ENCUMBRANCES
AND STANDARD EXCEPTIONS AND EXCLUSIONS FROM COVERAGE (AS MODIFIED BY THE TERMS
OF ANY ENDORSEMENTS), (III) CONTAIN SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGES
AS LENDER MAY REASONABLY REQUEST, AND (IV) NAME LENDER OR LENDER’S NOMINEE, ITS
SUCCESSORS AND ASSIGNS, AS THE INSURED.  LENDER ALSO SHALL HAVE RECEIVED
EVIDENCE THAT ALL PREMIUMS IN RESPECT OF SUCH TITLE INSURANCE POLICY HAVE BEEN
PAID.

(C)           SURVEY.  LENDER SHALL HAVE RECEIVED A TITLE SURVEY FOR THE
PROPERTY, CERTIFIED TO THE TITLE COMPANY AND LENDER AND THEIR SUCCESSORS AND
ASSIGNS, IN FORM AND CONTENT SATISFACTORY TO LENDER AND PREPARED BY A
PROFESSIONAL AND PROPERLY LICENSED LAND SURVEYOR SATISFACTORY TO LENDER IN
ACCORDANCE WITH THE MOST RECENT MINIMUM STANDARD DETAIL

30


--------------------------------------------------------------------------------




 

REQUIREMENTS FOR ALTA/ACSM LAND TITLE SURVEYS.  THE FOLLOWING ADDITIONAL ITEMS
FROM THE LIST OF “OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS” (TABLE A)
SHOULD BE ADDED TO EACH SURVEY: 2, 3, 4, 6, 8, 9, 10, 11 AND 13.  THE SURVEY
SHALL REFLECT THE SAME LEGAL DESCRIPTION CONTAINED IN THE TITLE INSURANCE POLICY
RELATING TO THE PROPERTY REFERRED TO IN CLAUSE (B) ABOVE AND SHALL INCLUDE,
AMONG OTHER THINGS, A LEGAL DESCRIPTION OF THE REAL PROPERTY COMPRISING PART OF
SUCH PROPERTY REASONABLY SATISFACTORY TO LENDER.  THE SURVEYOR’S SEAL SHALL BE
AFFIXED TO EACH SURVEY AND THE SURVEYOR SHALL PROVIDE A CERTIFICATION FOR EACH
SURVEY IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER.

(D)           INSURANCE.  LENDER SHALL HAVE RECEIVED VALID CERTIFICATES OF
INSURANCE FOR THE POLICIES OF INSURANCE REQUIRED HEREUNDER, SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION, AND EVIDENCE OF THE PAYMENT OF ALL PREMIUMS
PAYABLE FOR THE EXISTING POLICY PERIOD.

(E)           ENVIRONMENTAL REPORTS.  LENDER SHALL HAVE RECEIVED THE
ENVIRONMENTAL REPORT IN RESPECT OF THE PROPERTY, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER.

(F)            ZONING.  WITH RESPECT TO THE PROPERTY, LENDER SHALL HAVE
RECEIVED, AT LENDER’S OPTION, (I) LETTERS OR OTHER EVIDENCE WITH RESPECT TO THE
PROPERTY FROM THE APPROPRIATE MUNICIPAL AUTHORITIES (OR OTHER PERSONS)
CONCERNING APPLICABLE ZONING AND BUILDING LAWS, (II) AN ALTA 3.1 ZONING
ENDORSEMENT TO THE TITLE INSURANCE POLICY, OR (III) OTHER EVIDENCE OF ZONING
COMPLIANCE, IN EACH CASE IN SUBSTANCE REASONABLY SATISFACTORY TO LENDER.

(G)           ENCUMBRANCES.  BORROWER SHALL HAVE TAKEN OR CAUSED TO BE TAKEN
SUCH ACTIONS IN SUCH A MANNER SO THAT LENDER (OR LENDER’S NOMINEE) HAS A VALID
AND PERFECTED FIRST LIEN ON THE PROPERTY AS OF THE MODIFICATION DATE WITH
RESPECT TO THE MORTGAGE, SUBJECT ONLY TO APPLICABLE PERMITTED ENCUMBRANCES AND
SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS, AND LENDER
SHALL HAVE RECEIVED SATISFACTORY EVIDENCE THEREOF.


3.1.4        RELATED DOCUMENTS.  EACH ADDITIONAL DOCUMENT NOT SPECIFICALLY
REFERENCED HEREIN, BUT RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN, SHALL
HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES THERETO AND
LENDER SHALL HAVE RECEIVED AND APPROVED CERTIFIED COPIES THEREOF.


3.1.5        DELIVERY OF ORGANIZATIONAL DOCUMENTS.  ON OR BEFORE THE
MODIFICATION DATE, EACH BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO
LENDER COPIES CERTIFIED BY BORROWER OF ALL ORGANIZATIONAL DOCUMENTATION RELATED
TO BORROWER AND/OR THE FORMATION, STRUCTURE, EXISTENCE, GOOD STANDING AND/OR
QUALIFICATION TO DO BUSINESS, AS LENDER MAY REQUEST IN ITS SOLE DISCRETION,
INCLUDING, WITHOUT LIMITATION, GOOD STANDING CERTIFICATES, QUALIFICATIONS TO DO
BUSINESS IN THE STATE, RESOLUTIONS AUTHORIZING THE ENTERING INTO OF THE LOAN AND
INCUMBENCY CERTIFICATES AS MAY BE REQUESTED BY LENDER.


3.1.6        OPINIONS OF BORROWER’S COUNSEL. LENDER SHALL HAVE RECEIVED OPINIONS
OF BORROWER’S COUNSEL (AND IF APPLICABLE, BORROWER’S LOCAL COUNSEL) (A) WITH
RESPECT TO NON-CONSOLIDATION ISSUES (AN “INSOLVENCY OPINION”) AND (B) WITH
RESPECT TO DUE EXECUTION, AUTHORITY, ENFORCEABILITY OF THE LOAN DOCUMENTS AND
SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUIRE, ALL SUCH OPINIONS IN FORM,
SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND LENDER’S COUNSEL IN
THEIR REASONABLE DISCRETION.

31


--------------------------------------------------------------------------------





 


3.1.7        BUDGETS.  BORROWER SHALL HAVE DELIVERED THE ANNUAL BUDGET FOR THE
CURRENT FISCAL YEAR.


3.1.8        BASIC CARRYING COSTS.  BORROWER SHALL HAVE PAID OR RESERVED FOR ALL
BASIC CARRYING COSTS RELATING TO THE PROPERTY WHICH ARE IN ARREARS, INCLUDING
WITHOUT LIMITATION, (A) ACCRUED BUT UNPAID INSURANCE PREMIUMS DUE PURSUANT TO
THE POLICIES, (B) CURRENTLY DUE AND PAYABLE TAXES (INCLUDING ANY IN ARREARS)
RELATING TO THE PROPERTY, AND (C) CURRENTLY DUE OTHER CHARGES RELATING TO THE
PROPERTY.


3.1.9        COMPLETION OF PROCEEDINGS.  ALL ORGANIZATIONAL PROCEEDINGS TAKEN OR
TO BE TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND OTHER LOAN DOCUMENTS AND ALL DOCUMENTS INCIDENTAL THERETO SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER, AND LENDER SHALL HAVE
RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS
LENDER MAY REASONABLY REQUEST.


3.1.10      PAYMENTS.  ALL PAYMENTS, DEPOSITS OR ESCROWS REQUIRED TO BE MADE OR
ESTABLISHED BY BORROWER UNDER THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS ON OR BEFORE THE MODIFICATION DATE SHALL HAVE BEEN PAID.


3.1.11      TENANT ESTOPPELS.  LENDER SHALL HAVE RECEIVED AN EXECUTED TENANT
ESTOPPEL LETTER, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER,
FROM (A) EACH TENANT OCCUPYING TEN PERCENT (10%) OF MORE OF THE GROSS LEASABLE
AREA OF THE PROPERTY, (B) EACH TENANT LEASING AN ENTIRE BUILDING AT THE
PROPERTY, (C) EACH TENANT PAYING BASE RENT IN AN AMOUNT EQUAL TO OR EXCEEDING
FIVE PERCENT (5%) OF THE GROSS INCOME FROM OPERATIONS FROM THE PROPERTY OCCUPIED
BY SUCH TENANT AND (D) INCLUDING THE AREA LEASED BY THOSE DESCRIBED IN
CLAUSES (A), (B) AND (C), LESSEES OF NOT LESS THAN SEVENTY-FIVE PERCENT (75%) OF
THE GROSS LEASABLE AREA OF THE PROPERTY.


3.1.12      TRANSACTION COSTS.  BORROWER SHALL HAVE PAID OR REIMBURSED LENDER
FOR ALL TITLE INSURANCE PREMIUMS, RECORDING AND FILING FEES OR TAXES, COSTS OF
ENVIRONMENTAL REPORTS, PHYSICAL CONDITIONS REPORTS, APPRAISALS AND OTHER
REPORTS, THE FEES AND COSTS OF LENDER’S COUNSEL AND ALL OTHER THIRD PARTY
OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH THE ORIGINATION OF THE LOAN.


3.1.13      MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OR BUSINESS CONDITION OF BORROWER OR THE
PROPERTY SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED TO
LENDER.  THE INCOME AND EXPENSES OF THE PROPERTY, THE OCCUPANCY LEASES THEREOF,
AND ALL OTHER FEATURES OF THE TRANSACTION SHALL BE AS REPRESENTED TO LENDER
WITHOUT MATERIAL ADVERSE CHANGE.  NEITHER BORROWER NOR ANY OF ITS CONSTITUENT
PERSONS SHALL BE THE SUBJECT OF ANY BANKRUPTCY, REORGANIZATION, OR INSOLVENCY
PROCEEDING.


3.1.14      LEASES AND RENT ROLL.  LENDER SHALL HAVE RECEIVED COPIES OF ALL
TENANT LEASES, CERTIFIED COPIES OF ANY TENANT LEASES AS REQUESTED BY LENDER AND
CERTIFIED COPIES OF ALL GROUND LEASES AFFECTING THE PROPERTY.  LENDER SHALL HAVE
RECEIVED A CURRENT CERTIFIED RENT ROLL OF THE PROPERTY, REASONABLY SATISFACTORY
IN FORM AND SUBSTANCE TO LENDER.


3.1.15      SUBORDINATION AND ATTORNMENT. LENDER SHALL HAVE RECEIVED APPROPRIATE
INSTRUMENTS ACCEPTABLE TO LENDER IN ITS COMMERCIALLY REASONABLE DISCRETION
SUBORDINATING ANY

32


--------------------------------------------------------------------------------





 


LEASES OF RECORD PRIOR TO SUCH MORTGAGE AND INCLUDING AN AGREEMENT BY SUCH
TENANTS TO ATTORN TO LENDER IN THE EVENT OF A FORECLOSURE OR DELIVERY OF A DEED
IN LIEU THEREOF.


3.1.16      TAX LOT.  LENDER SHALL HAVE RECEIVED EVIDENCE THAT THE PROPERTY
CONSTITUTES ONE (1) OR MORE SEPARATE TAX LOTS, WHICH EVIDENCE SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.17      PHYSICAL CONDITIONS REPORTS.  LENDER SHALL HAVE RECEIVED PHYSICAL
CONDITIONS REPORTS WITH RESPECT TO THE PROPERTY, WHICH REPORTS SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.18      PROPERTY MANAGEMENT AGREEMENT.  LENDER SHALL HAVE RECEIVED A
CERTIFIED COPY OF THE PROPERTY MANAGEMENT AGREEMENT WITH RESPECT TO THE PROPERTY
WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.19      APPRAISAL.  LENDER SHALL HAVE RECEIVED AN APPRAISAL OF THE PROPERTY,
WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


3.1.20      FINANCIAL STATEMENTS.  LENDER SHALL HAVE RECEIVED (A) A BALANCE
SHEET WITH RESPECT TO THE PROPERTY FOR THE TWO MOST RECENT FISCAL YEARS AND
STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS WITH RESPECT TO THE PROPERTY
FOR THE THREE MOST RECENT FISCAL YEARS, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER OR (B) SUCH OTHER FINANCIAL STATEMENTS RELATING TO THE
OPERATION OF THE PROPERTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER.


3.1.21      CO-TENANCY FORMS.  LENDER SHALL HAVE APPROVED THE FORM OF ASSIGNMENT
AND ASSUMPTION AGREEMENT, CONSENT AND ASSUMPTION AGREEMENT, TENANTS-IN-COMMON
AGREEMENT AND CO-OWNER INDEMNITY TO BE USED BY BORROWER UPON A TRANSFER PURSUANT
TO SECTION 5.2.13(A) HEREOF.


3.1.22      INTENTIONALLY OMITTED.


3.1.23      FURTHER DOCUMENTS.  LENDER OR ITS COUNSEL SHALL HAVE RECEIVED SUCH
DOCUMENTS OTHER AND FURTHER APPROVALS, OPINIONS, DOCUMENTS AND INFORMATION AS
LENDER OR ITS COUNSEL MAY HAVE REASONABLY REQUESTED INCLUDING THE LOAN DOCUMENTS
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND ITS COUNSEL.


3.1.24      INTENTIONALLY OMITTED.


3.1.25      LOCKBOX ESTABLISHMENT.  BORROWER SHALL HAVE ESTABLISHED THE LOCKBOX
ACCOUNT AT A LOCKBOX BANK APPROVED BY LENDER, AND SHALL HAVE EXECUTED AND
DELIVERED A LOCKBOX AGREEMENT ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION.


3.1.26      TENANT DIRECTION LETTERS.  BORROWER SHALL DELIVER TENANT DIRECTION
LETTERS FOR EACH EXISTING TENANT.

33


--------------------------------------------------------------------------------





 

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

Section 4.1             Borrower Representations.  Borrower represents and
warrants as of the date hereof and as of the Modification Date (provided if
Borrower consists of more than one Person, any representations and warranties as
to a Borrower shall be deemed made by each Borrower as to its Borrowing entity
only) that, except as set forth on Schedule XII:


4.1.1        ORGANIZATION.  BORROWER HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING AND IN GOOD STANDING WITH REQUISITE POWER AND AUTHORITY TO OWN THE
PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED.  BORROWER IS
DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE
IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH THE PROPERTY, BUSINESSES
AND OPERATIONS.  BORROWER POSSESSES ALL RIGHTS, LICENSES, PERMITS AND
AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE, NECESSARY TO ENTITLE IT TO OWN THE
PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED, AND THE SOLE
BUSINESS OF BORROWER IS THE OWNERSHIP, MANAGEMENT, OPERATION AND SALE OF THE
PROPERTY (INCLUDING ANY UNDIVIDED INTEREST THEREIN).


4.1.2        PROCEEDINGS.  BORROWER HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS HAVE BEEN DULY EXECUTED
AND DELIVERED BY OR ON BEHALF OF BORROWER AND CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


4.1.3        NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER WILL NOT CONFLICT WITH OR
RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY
OR ASSETS OF BORROWER PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, PARTNERSHIP AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH BORROWER IS A PARTY OR BY WHICH ANY OF BORROWER’S PROPERTY OR ASSETS IS
SUBJECT, NOR TO BORROWER’S KNOWLEDGE WILL SUCH ACTION RESULT IN ANY VIOLATION OF
THE PROVISIONS OF ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER BORROWER OR ANY OF BORROWER’S
PROPERTIES OR ASSETS, AND ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY COURT OR ANY SUCH REGULATORY
GOVERNMENTAL AUTHORITY REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY
BORROWER OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS HAS BEEN OBTAINED AND IS
IN FULL FORCE AND EFFECT.


4.1.4        LITIGATION.  TO BORROWER’S KNOWLEDGE, THERE ARE NO ACTIONS, SUITS
OR PROCEEDINGS AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR
OTHER AGENCY NOW PENDING OR THREATENED AGAINST OR AFFECTING BORROWER OR THE
PROPERTY, WHICH ACTIONS, SUITS OR PROCEEDINGS, IF DETERMINED AGAINST BORROWER OR
THE PROPERTY, MIGHT MATERIALLY ADVERSELY AFFECT THE CONDITION (FINANCIAL OR
OTHERWISE) OR BUSINESS OF BORROWER OR THE CONDITION OR OWNERSHIP OF THE
PROPERTY.

34


--------------------------------------------------------------------------------


 


4.1.5        AGREEMENTS.  EXCEPT SUCH INSTRUMENTS AND AGREEMENTS SET FORTH AS
PERMITTED ENCUMBRANCES IN THE TITLE INSURANCE POLICY, BORROWER IS NOT A PARTY TO
ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH MIGHT MATERIALLY
AND ADVERSELY AFFECT BORROWER OR THE PROPERTY, OR BORROWER’S BUSINESS,
PROPERTIES OR ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE.  TO
BORROWER’S KNOWLEDGE, BORROWER IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH BORROWER OR THE PROPERTY ARE BOUND.  BORROWER HAS NO MATERIAL FINANCIAL
OBLIGATION UNDER ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER OR THE
PROPERTY IS OTHERWISE BOUND, OTHER THAN (A) OBLIGATIONS INCURRED IN THE ORDINARY
COURSE OF THE OPERATION OF THE PROPERTY AND (B) OBLIGATIONS UNDER THE LOAN
DOCUMENTS.


4.1.6        TITLE.  BORROWER HAS GOOD AND INDEFEASIBLE FEE SIMPLE TITLE TO THE
REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD TITLE TO THE BALANCE OF
THE PROPERTY, FREE AND CLEAR OF ALL LIENS WHATSOEVER EXCEPT THE PERMITTED
ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS
AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  TO BORROWER’S KNOWLEDGE, THERE ARE
NO CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS AFFECTING THE PROPERTY WHICH
ARE DUE AND UNPAID UNDER THE CONTRACTS PURSUANT TO WHICH SUCH WORK OR LABOR WAS
PERFORMED OR MATERIALS PROVIDED WHICH ARE OR MAY BECOME A LIEN PRIOR TO, OR OF
EQUAL PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS.


4.1.7        SOLVENCY; NO BANKRUPTCY FILING.  BORROWER (A) HAS NOT ENTERED INTO
THE TRANSACTION OR EXECUTED THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
WITH THE ACTUAL INTENT TO HINDER, DELAY OR DEFRAUD ANY CREDITOR AND (B) RECEIVED
REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER SUCH LOAN
DOCUMENTS.  GIVING EFFECT TO THE LOAN, THE FAIR SALEABLE VALUE OF BORROWER’S
ASSETS EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE MODIFICATION OF THE LOAN,
EXCEED BORROWER’S TOTAL LIABILITIES, INCLUDING, WITHOUT LIMITATION,
SUBORDINATED, UNLIQUIDATED, DISPUTED AND CONTINGENT LIABILITIES.  THE FAIR
SALEABLE VALUE OF BORROWER’S ASSETS IS AND WILL, IMMEDIATELY FOLLOWING THE
MODIFICATION OF THE LOAN, BE GREATER THAN BORROWER’S PROBABLE LIABILITIES,
INCLUDING THE MAXIMUM AMOUNT OF ITS CONTINGENT LIABILITIES ON ITS DEBTS AS SUCH
DEBTS BECOME ABSOLUTE AND MATURED.  BORROWER’S ASSETS DO NOT AND, IMMEDIATELY
FOLLOWING THE MODIFICATION OF THE LOAN WILL NOT, CONSTITUTE UNREASONABLY SMALL
CAPITAL TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED. 
BORROWER DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBT AND
LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS
ABILITY TO PAY SUCH DEBT AND LIABILITIES AS THEY MATURE (TAKING INTO ACCOUNT THE
TIMING AND AMOUNTS OF CASH TO BE RECEIVED BY BORROWER AND THE AMOUNTS TO BE
PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF BORROWER).  EXCEPT AS EXPRESSLY
DISCLOSED TO LENDER IN WRITING, NO PETITION IN BANKRUPTCY HAS BEEN FILED AGAINST
BORROWER, OR TO BORROWER’S KNOWLEDGE, ANY CONSTITUENT PERSON IN THE LAST SEVEN
(7) YEARS, AND NEITHER BORROWER, NOR TO BORROWER’S KNOWLEDGE, ANY CONSTITUENT
PERSON IN THE LAST SEVEN (7) YEARS HAS EVER MADE AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR TAKEN ADVANTAGE OF ANY INSOLVENCY ACT FOR THE BENEFIT OF
DEBTORS.  NEITHER BORROWER NOR ANY OF ITS CONSTITUENT PERSONS ARE CONTEMPLATING
EITHER THE FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR
INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A MAJOR PORTION OF BORROWER’S
ASSETS OR PROPERTY, AND BORROWER HAS NO KNOWLEDGE OF ANY PERSON CONTEMPLATING
THE FILING OF ANY SUCH PETITION AGAINST IT OR SUCH CONSTITUENT PERSONS.

35


--------------------------------------------------------------------------------





 


4.1.8        FULL AND ACCURATE DISCLOSURE.  TO BORROWER’S KNOWLEDGE, NO
STATEMENT OF FACT MADE BY BORROWER IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN
DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED HEREIN OR THEREIN NOT
MISLEADING.  THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO BORROWER WHICH HAS NOT
BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS THE PROPERTY OR THE BUSINESS,
OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER.


4.1.9        NO PLAN ASSETS.  BORROWER IS NOT AN “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, AND NONE OF THE
ASSETS OF BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE
SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101.  IN ADDITION, (A)
BORROWER IS NOT A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF
ERISA AND (B) TRANSACTIONS BY OR WITH BORROWER ARE NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE CURRENTLY IN EFFECT, WHICH PROHIBIT OR OTHERWISE RESTRICT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


4.1.10      COMPLIANCE.  TO BORROWER’S KNOWLEDGE, BORROWER AND THE PROPERTY AND
THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING ORDINANCES AND
CODES.  TO BORROWER’S KNOWLEDGE, BORROWER IS NOT IN DEFAULT OR VIOLATION OF ANY
ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY.  TO
BORROWER’S KNOWLEDGE, THERE HAS NOT BEEN COMMITTED BY BORROWER OR, TO BORROWER’S
KNOWLEDGE, ANY OTHER PERSON IN OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR
USE OF THE PROPERTY ANY ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY
OTHER GOVERNMENTAL AUTHORITY THE RIGHT OF FORFEITURE AS AGAINST THE PROPERTY OR
ANY PART THEREOF OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS
UNDER ANY OF THE LOAN DOCUMENTS.


4.1.11      FINANCIAL INFORMATION.  TO BORROWER’S KNOWLEDGE, ALL FINANCIAL DATA,
INCLUDING, WITHOUT LIMITATION, THE STATEMENTS OF CASH FLOW AND INCOME AND
OPERATING EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER IN RESPECT OF THE PROPERTY
(I) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, (II) ACCURATELY
REPRESENT THE FINANCIAL CONDITION OF THE PROPERTY AS OF THE DATE OF SUCH
REPORTS, AND (III) TO THE EXTENT PREPARED OR AUDITED BY AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE WITH ACCOUNTING
PRINCIPLES REASONABLY ACCEPTABLE TO LENDER, CONSISTENTLY APPLIED THROUGHOUT THE
PERIODS COVERED, EXCEPT AS DISCLOSED THEREIN.  BORROWER DOES NOT HAVE ANY
CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM
COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS
THAT ARE KNOWN TO BORROWER AND REASONABLY LIKELY TO HAVE A MATERIALLY ADVERSE
EFFECT ON THE PROPERTY OR THE OPERATION THEREOF AS AN OFFICE BUILDING, EXCEPT AS
REFERRED TO OR REFLECTED IN SAID FINANCIAL STATEMENTS.  SINCE THE DATE OF SUCH
FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE
FINANCIAL CONDITION, OPERATIONS OR BUSINESS OF BORROWER FROM THAT SET FORTH IN
SAID FINANCIAL STATEMENTS.


4.1.12      CONDEMNATION.  NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO BORROWER’S KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR
ANY PORTION OF THE PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS
TO THE PROPERTY.


4.1.13      FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF

36


--------------------------------------------------------------------------------




 


REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR FOR ANY
OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH SUCH REGULATION U OR ANY OTHER
REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR ANY PURPOSES PROHIBITED BY LEGAL
REQUIREMENTS OR BY THE TERMS AND CONDITIONS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.


4.1.14      UTILITIES AND PUBLIC ACCESS.  THE PROPERTY HAS RIGHTS OF ACCESS TO
PUBLIC WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN
FACILITIES ADEQUATE TO SERVICE THE PROPERTY FOR ITS RESPECTIVE INTENDED USES. 
TO BORROWER’S KNOWLEDGE, ALL PUBLIC UTILITIES NECESSARY OR CONVENIENT TO THE
FULL USE AND ENJOYMENT OF THE PROPERTY ARE LOCATED EITHER IN THE PUBLIC
RIGHT-OF-WAY ABUTTING THE PROPERTY (WHICH ARE CONNECTED SO AS TO SERVE THE
PROPERTY WITHOUT PASSING OVER OTHER PROPERTY) OR IN RECORDED EASEMENTS SERVING
THE PROPERTY AND SUCH EASEMENTS ARE SET FORTH IN AND INSURED BY THE TITLE
INSURANCE POLICY.  ALL ROADS NECESSARY FOR THE USE OF THE PROPERTY FOR THEIR
CURRENT RESPECTIVE PURPOSES HAVE BEEN COMPLETED AND DEDICATED TO PUBLIC USE AND
ACCEPTED BY ALL GOVERNMENTAL AUTHORITIES.


4.1.15      NOT A FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF §1445(F)(3) OF THE CODE.


4.1.16      SEPARATE LOTS.  THE PROPERTY IS COMPRISED OF ONE (1) OR MORE PARCELS
WHICH CONSTITUTE A SEPARATE TAX LOT OR LOTS AND DOES NOT CONSTITUTE A PORTION OF
ANY OTHER TAX LOT NOT A PART OF THE PROPERTY.


4.1.17      ASSESSMENTS.  THERE ARE NO PENDING, OR TO BORROWER’S KNOWLEDGE,
PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE
AFFECTING THE PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO THE
PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


4.1.18      ENFORCEABILITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY BORROWER, INCLUDING THE DEFENSE
OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN DOCUMENTS, OR
THE EXERCISE OF ANY RIGHT THEREUNDER EXERCISED BY LENDER IN ACCORDANCE WITH
APPLICABLE LAW, RENDER THE LOAN DOCUMENTS UNENFORCEABLE, AND BORROWER HAS NOT
ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT
THERETO.


4.1.19      NO PRIOR ASSIGNMENT.  THERE IS NO PRIOR ASSIGNMENT OF THE LEASES OR
ANY PORTION OF THE RENTS BY BORROWER OR ANY OF ITS PREDECESSORS IN INTEREST,
GIVEN AS COLLATERAL SECURITY WHICH WILL BE OUTSTANDING UPON APPLICATION OF THE
PROCEEDS OF THE LOAN.


4.1.20      INSURANCE.  BORROWER HAS OBTAINED AND HAS DELIVERED TO LENDER
(A) CERTIFIED COPIES OF ALL INSURANCE POLICIES REFLECTING THE INSURANCE
COVERAGES, AMOUNTS AND OTHER REQUIREMENTS SET FORTH IN THIS AGREEMENT OR
(B) OTHER EVIDENCE OF SUCH MATTERS ACCEPTABLE TO LENDER.  TO BORROWER’S
KNOWLEDGE, NO CLAIMS HAVE BEEN MADE UNDER ANY SUCH POLICY, AND NO PERSON,
INCLUDING BORROWER, HAS DONE, BY ACT OR OMISSION, ANYTHING WHICH WOULD IMPAIR
THE COVERAGE OF ANY SUCH POLICY.


4.1.21      USE OF PROPERTY.  THE PROPERTY IS USED EXCLUSIVELY FOR OFFICE
PURPOSES AND OTHER APPURTENANT AND RELATED USES.

37


--------------------------------------------------------------------------------





 


4.1.22      CERTIFICATE OF OCCUPANCY; LICENSES. TO BORROWER’S KNOWLEDGE, ALL
CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS, INCLUDING WITHOUT LIMITATION,
CERTIFICATES OF COMPLETION AND OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY
BORROWER FOR THE LEGAL USE, OCCUPANCY AND OPERATION OF THE PROPERTY AS AN OFFICE
BUILDING HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND TO BORROWER’S
KNOWLEDGE, ALL CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS, INCLUDING
WITHOUT LIMITATION, CERTIFICATES OF COMPLETION AND OCCUPANCY PERMITS REQUIRED TO
BE OBTAINED BY ANY PERSON OTHER THAN BORROWER FOR THE LEGAL USE, OCCUPANCY AND
OPERATION OF THE PROPERTY AS AN OFFICE BUILDING, HAVE BEEN OBTAINED AND ARE IN
FULL FORCE AND EFFECT (ALL OF THE FOREGOING CERTIFICATIONS, PERMITS, LICENSES
AND APPROVALS ARE COLLECTIVELY REFERRED TO AS THE “LICENSES”).  BORROWER SHALL
AND SHALL CAUSE ALL OTHER PERSONS TO, KEEP AND MAINTAIN ALL LICENSES NECESSARY
FOR THE OPERATION OF THE PROPERTY AS AN OFFICE BUILDING. TO BORROWER’S
KNOWLEDGE, THE USE BEING MADE OF THE PROPERTY IS IN CONFORMITY WITH ALL
CERTIFICATES OF OCCUPANCY ISSUED FOR THE PROPERTY.


4.1.23      FLOOD ZONE.  TO BORROWER’S KNOWLEDGE, NO IMPROVEMENTS ON THE
PROPERTY ARE LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT
AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS.


4.1.24      PHYSICAL CONDITION.  EXCEPT AS DISCLOSED IN THE PHYSICAL CONDITIONS
REPORTS DELIVERED TO LENDER IN CONNECTING WITH THIS LOAN, TO BORROWER’S
KNOWLEDGE, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BUILDINGS,
IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS, ROOFS,
PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL SYSTEMS,
EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS, LANDSCAPING, IRRIGATION
SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD CONDITION, ORDER AND REPAIR
IN ALL MATERIAL RESPECTS; THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL DEFECTS
OR DAMAGES IN THE PROPERTY, AND BORROWER HAS NOT RECEIVED NOTICE FROM ANY
INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECTS OR INADEQUACIES IN THE
PROPERTY, OR ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT THE INSURABILITY OF
THE SAME OR CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR
OF ANY TERMINATION OR THREATENED TERMINATION OF ANY POLICY OF INSURANCE OR BOND.


4.1.25      BOUNDARIES.  TO BORROWER’S KNOWLEDGE, ALL OF THE IMPROVEMENTS WHICH
WERE INCLUDED IN DETERMINING THE APPRAISED VALUE OF THE PROPERTY LIE WHOLLY
WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES OF THE PROPERTY, AND NO
IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON THE PROPERTY, AND NO
EASEMENTS OR OTHER ENCUMBRANCES UPON THE PROPERTY ENCROACH UPON ANY OF THE
IMPROVEMENTS, SO AS TO AFFECT THE VALUE OR MARKETABILITY OF THE PROPERTY EXCEPT
THOSE WHICH ARE INSURED AGAINST BY TITLE INSURANCE.


4.1.26      LEASES. TO BORROWER’S KNOWLEDGE, THE PROPERTY IS NOT SUBJECT TO ANY
LEASES OTHER THAN THE LEASES DESCRIBED ON THE RENT ROLL ATTACHED AS SCHEDULE XI
HERETO AND MADE A PART HEREOF.  NO PERSON HAS ANY POSSESSORY INTEREST IN THE
PROPERTY OR RIGHT TO OCCUPY THE SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS
OF THE LEASES.  THE CURRENT LEASES ARE IN FULL FORCE AND EFFECT AND, TO
BORROWER’S KNOWLEDGE, THERE ARE NO DEFAULTS THEREUNDER BY EITHER PARTY AND THERE
ARE NO CONDITIONS THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR
BOTH, WOULD CONSTITUTE DEFAULTS THEREUNDER.  NO RENT (INCLUDING SECURITY
DEPOSITS) HAS BEEN PAID MORE THAN ONE (1) MONTH IN ADVANCE OF ITS DUE DATE.  ALL
WORK TO BE PERFORMED BY BORROWER UNDER EACH LEASE HAS BEEN PERFORMED AS REQUIRED
AND HAS BEEN ACCEPTED BY THE APPLICABLE TENANT, AND ANY PAYMENTS, FREE RENT,
PARTIAL RENT, REBATE OF RENT OR OTHER PAYMENTS, CREDITS, ALLOWANCES OR

38


--------------------------------------------------------------------------------




 


ABATEMENTS REQUIRED TO BE GIVEN BY BORROWER TO ANY TENANT HAS ALREADY BEEN
RECEIVED BY SUCH TENANT.  THERE HAS BEEN NO PRIOR SALE, TRANSFER OR ASSIGNMENT,
HYPOTHECATION OR PLEDGE OF ANY LEASE OR OF THE RENTS RECEIVED THEREIN WHICH IS
OUTSTANDING.  TO BORROWER’S KNOWLEDGE, EXCEPT AS SET FORTH ON SCHEDULE XI, NO
TENANT LISTED ON SCHEDULE XI HAS ASSIGNED ITS LEASE OR SUBLET ALL OR ANY PORTION
OF THE PREMISES DEMISED THEREBY, NO SUCH TENANT HOLDS ITS LEASED PREMISES UNDER
ASSIGNMENT OR SUBLEASE, NOR DOES ANYONE EXCEPT SUCH TENANT AND ITS EMPLOYEES
OCCUPY SUCH LEASED PREMISES.  NO TENANT UNDER ANY LEASE HAS A RIGHT OR OPTION
PURSUANT TO SUCH LEASE OR OTHERWISE TO PURCHASE ALL OR ANY PART OF THE LEASED
PREMISES OR THE BUILDING OF WHICH THE LEASED PREMISES ARE A PART.  EXCEPT AS SET
FORTH IN SCHEDULE XI, NO TENANT UNDER ANY LEASE HAS ANY RIGHT OR OPTION FOR
ADDITIONAL SPACE IN THE IMPROVEMENTS.  TO BORROWER’S ACTUAL KNOWLEDGE BASED ON
THE ENVIRONMENTAL REPORT DELIVERED TO LENDER IN CONNECTION HEREWITH, NO
HAZARDOUS WASTES OR TOXIC SUBSTANCES, AS DEFINED BY APPLICABLE FEDERAL, STATE OR
LOCAL STATUTES, RULES AND REGULATIONS, HAVE BEEN DISPOSED, STORED OR TREATED BY
ANY TENANT UNDER ANY LEASE ON OR ABOUT THE LEASED PREMISES NOR DOES BORROWER
HAVE ANY KNOWLEDGE OF ANY TENANT’S INTENTION TO USE ITS LEASED PREMISES FOR ANY
ACTIVITY WHICH, DIRECTLY OR INDIRECTLY, INVOLVES THE USE, GENERATION, TREATMENT,
STORAGE, DISPOSAL OR TRANSPORTATION OF ANY PETROLEUM PRODUCT OR ANY TOXIC OR
HAZARDOUS CHEMICAL, MATERIAL, SUBSTANCE OR WASTE, EXCEPT IN EITHER EVENT, IN
COMPLIANCE WITH APPLICABLE FEDERAL, STATE OR LOCAL STATUES, RULES AND
REGULATIONS.


4.1.27      SURVEY.  TO BORROWER’S KNOWLEDGE, THE SURVEY FOR THE PROPERTY
DELIVERED TO LENDER IN CONNECTION WITH THIS AGREEMENT DOES NOT FAIL TO REFLECT
ANY MATERIAL MATTER AFFECTING THE PROPERTY OR THE TITLE THERETO.


4.1.28      LOAN TO VALUE.  THE MAXIMUM PRINCIPAL AMOUNT OF THE LOAN DOES NOT
EXCEED ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE FAIR MARKET VALUE OF THE
PROPERTY AS SET FORTH ON THE APPRAISAL OF THE PROPERTY DELIVERED TO LENDER.


4.1.29      FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED STAMPS,
INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES REQUIRED TO BE
PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN
CONNECTION WITH THE ACQUISITION OF THE PROPERTY BY BORROWER HAVE BEEN PAID OR
ARE SIMULTANEOUSLY BEING PAID.  ALL MORTGAGE, MORTGAGE RECORDING, STAMP,
INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
MORTGAGE, HAVE BEEN PAID, AND, UNDER CURRENT LEGAL REQUIREMENTS, THE MORTGAGE IS
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS BY LENDER (OR ANY SUBSEQUENT HOLDER
THEREOF).


4.1.30      SPECIAL PURPOSE ENTITY/SEPARATENESS.

(A)           UNTIL THE DEBT HAS BEEN PAID IN FULL, BORROWER HEREBY REPRESENTS,
WARRANTS AND COVENANTS THAT THE BORROWER IS, SHALL BE AND SHALL CONTINUE TO BE A
SPECIAL PURPOSE ENTITY.  IF BORROWER CONSISTS OF MORE THAN ONE PERSON, EACH SUCH
PERSON SHALL BE A SPECIAL PURPOSE ENTITY (PROVIDED ANY REPRESENTATIONS AND
WARRANTIES AS TO A BORROWER SHALL BE DEEMED MADE BY EACH BORROWER AS TO ITS
BORROWING ENTITY ONLY).  LENDER ACKNOWLEDGES THAT THE SINGLE PURPOSE PROVISIONS
CONTAINED IN THE ORGANIZATIONAL DOCUMENTS OF BORROWER MEETS THE DEFINITION OF
“SPECIAL PURPOSE ENTITY” AS SET FORTH HEREIN.

39


--------------------------------------------------------------------------------




 

(B)           THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN SECTION
4.1.30(A) SHALL SURVIVE FOR SO LONG AS ANY AMOUNT REMAINS PAYABLE TO LENDER
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

(C)           ANY AND ALL OF THE ASSUMPTIONS MADE IN ANY INSOLVENCY OPINION,
INCLUDING, BUT NOT LIMITED TO, ANY EXHIBITS ATTACHED THERETO, ARE TRUE AND
CORRECT IN ALL RESPECTS, AND BORROWER HAS COMPLIED AND WILL COMPLY WITH ALL OF
THE ASSUMPTIONS MADE WITH RESPECT TO IT IN ANY INSOLVENCY OPINION.  EACH
AFFILIATE OF BORROWER WITH RESPECT TO WHICH AN ASSUMPTION IS MADE IN ANY
INSOLVENCY OPINION WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO
IT IN ANY SUCH INSOLVENCY OPINION.


4.1.31      PROPERTY MANAGEMENT AGREEMENT.  THE PROPERTY MANAGEMENT AGREEMENT IS
IN FULL FORCE AND EFFECT AND, TO BORROWER’S KNOWLEDGE, THERE ARE NO DEFAULTS
THEREUNDER BY ANY PARTY THERETO AND NO EVENT HAS OCCURRED THAT, WITH THE PASSAGE
OF TIME AND/OR THE GIVING OF NOTICE WOULD CONSTITUTE A DEFAULT THEREUNDER.


4.1.32      ILLEGAL ACTIVITY.  TO BORROWER’S KNOWLEDGE, NO PORTION OF THE
PROPERTY HAS BEEN OR WILL BE PURCHASED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY.


4.1.33      NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.  ALL INFORMATION
SUBMITTED BY BORROWER TO LENDER AND IN ALL FINANCIAL STATEMENTS, RENT ROLLS,
REPORTS, CERTIFICATES AND OTHER DOCUMENTS SUBMITTED IN CONNECTION WITH THE LOAN
OR IN SATISFACTION OF THE TERMS THEREOF AND ALL STATEMENTS OF FACT MADE BY
BORROWER IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, ARE ACCURATE, COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS, PROVIDED, HOWEVER, THAT IF SUCH
INFORMATION WAS PROVIDED TO BORROWER BY NON-AFFILIATED THIRD PARTIES, BORROWER
REPRESENTS THAT SUCH INFORMATION IS, TO BORROWER’S KNOWLEDGE, ACCURATE, COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS.  TO BORROWER’S KNOWLEDGE, THERE HAS BEEN
NO MATERIAL ADVERSE CHANGE IN ANY CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT
WOULD MAKE ANY SUCH INFORMATION INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING
IN ANY MATERIAL RESPECT OR THAT OTHERWISE MATERIALLY AND ADVERSELY AFFECTS OR
MIGHT MATERIALLY AND ADVERSELY AFFECT THE PROPERTY OR THE BUSINESS OPERATIONS OR
THE FINANCIAL CONDITION OF BORROWER.  TO BORROWER’S KNOWLEDGE, BORROWER HAS
DISCLOSED TO LENDER ALL MATERIAL FACTS AND HAS NOT FAILED TO DISCLOSE ANY
MATERIAL FACT THAT COULD CAUSE ANY REPRESENTATION OR WARRANTY MADE HEREIN TO BE
MATERIALLY MISLEADING.


4.1.34      INVESTMENT COMPANY ACT.  BORROWER IS NOT (A) AN “INVESTMENT COMPANY”
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED; (B) A “HOLDING COMPANY” OR A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR (C) SUBJECT TO ANY OTHER
FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS
ABILITY TO BORROW MONEY.


4.1.35      PRINCIPAL PLACE OF BUSINESS AND ORGANIZATION.  BORROWER SHALL NOT
CHANGE ITS PRINCIPAL PLACE OF BUSINESS SET FORTH IN THE INTRODUCTORY PARAGRAPH
OF THIS AGREEMENT WITHOUT FIRST GIVING LENDER THIRTY (30) DAYS PRIOR WRITTEN
NOTICE.  BORROWER SHALL NOT CHANGE THE PLACE OF ITS ORGANIZATION AS SET FORTH IN
THE INTRODUCTORY PARAGRAPH OF THIS AGREEMENT WITHOUT THE CONSENT OF LENDER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  UPON

40


--------------------------------------------------------------------------------




 


LENDER’S REASONABLE REQUEST, BORROWER SHALL EXECUTE AND DELIVER ADDITIONAL
FINANCING STATEMENTS, SECURITY AGREEMENTS AND OTHER INSTRUMENTS WHICH MAY BE
NECESSARY TO EFFECTIVELY EVIDENCE OR PERFECT LENDER’S SECURITY INTEREST IN THE
PROPERTY AS A RESULT OF SUCH CHANGE OF PRINCIPAL PLACE OF BUSINESS OR PLACE OF
ORGANIZATION.


4.1.36      ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES.  BASED UPON AN
ENVIRONMENTAL ASSESSMENT OF THE PROPERTY, AND EXCEPT AS OTHERWISE DISCLOSED BY
THE ENVIRONMENTAL REPORT, BORROWER REPRESENTS AND WARRANTS THAT TO BORROWER’S
KNOWLEDGE (A) THERE ARE NO HAZARDOUS SUBSTANCES OR UNDERGROUND STORAGE TANKS IN,
ON, OR UNDER THE PROPERTY, EXCEPT THOSE THAT ARE BOTH (I) IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED PURSUANT THERETO AND (II)
FULLY DISCLOSED TO LENDER IN WRITING PURSUANT TO THE ENVIRONMENTAL REPORT; (B)
THERE ARE NO PAST, PRESENT OR THREATENED RELEASES OF HAZARDOUS SUBSTANCES IN,
ON, UNDER OR FROM THE PROPERTY WHICH HAVE NOT BEEN FULLY REMEDIATED IN
ACCORDANCE WITH ENVIRONMENTAL LAW; (C) THERE IS NO IDENTIFIED THREAT OF ANY
RELEASE OF HAZARDOUS SUBSTANCES MIGRATING TO THE PROPERTY; (D) THERE IS NO PAST
OR PRESENT NON-COMPLIANCE WITH ENVIRONMENTAL LAWS, OR WITH PERMITS ISSUED
PURSUANT THERETO, IN CONNECTION WITH THE PROPERTY WHICH HAS NOT BEEN FULLY
REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW; (E) BORROWER DOES NOT KNOW OF,
AND HAS NOT RECEIVED, ANY WRITTEN OR ORAL NOTICE OR OTHER COMMUNICATION FROM ANY
PERSON OR ENTITY (INCLUDING BUT NOT LIMITED TO A GOVERNMENTAL ENTITY) RELATING
TO HAZARDOUS SUBSTANCES OR REMEDIATION THEREOF, OF POSSIBLE LIABILITY OF ANY
PERSON OR ENTITY PURSUANT TO ANY ENVIRONMENTAL LAW, OTHER ENVIRONMENTAL
CONDITIONS IN CONNECTION WITH THE PROPERTY, OR ANY ACTUAL OR POTENTIAL
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN CONNECTION WITH ANY OF THE FOREGOING;
AND (F) BORROWER HAS TRUTHFULLY AND FULLY PROVIDED TO LENDER, IN WRITING, ANY
AND ALL INFORMATION RELATING TO CONDITIONS IN, ON, UNDER OR FROM THE PROPERTY
THAT IS KNOWN TO BORROWER AND THAT IS CONTAINED IN FILES AND RECORDS OF
BORROWER, INCLUDING BUT NOT LIMITED TO ANY REPORTS RELATING TO HAZARDOUS
SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY AND/OR TO THE ENVIRONMENTAL
CONDITION OF THE PROPERTY.


4.1.37      ACQUISITION COSTS.  BORROWER REPRESENTS AND WARRANTS THAT ALL
CONSIDERATION PAYABLE TO THE SELLER OF THE PROPERTY TO BORROWER HAS BEEN, OR
SHALL BE IN CONNECTION WITH THE MODIFICATION OF THE LOAN, PAID IN FULL, AND THAT
NO FURTHER OBLIGATION TO ANY SUCH SELLER, CONTINGENT OR OTHERWISE, SHALL REMAIN
OUTSTANDING AFTER THE DATE HEREOF.


4.1.38      EMBARGOED PERSON.   AS OF THE MODIFICATION DATE, TO BORROWER’S
KNOWLEDGE, (A) NONE OF THE FUNDS OR OTHER ASSETS OF BORROWER CONSTITUTE PROPERTY
OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY EMBARGOED PERSON;
(B) NO EMBARGOED PERSON HAS ANY INTEREST OF ANY NATURE WHATSOEVER IN BORROWER
WITH THE RESULT THAT THE INVESTMENT IN BORROWER (WHETHER DIRECTLY OR
INDIRECTLY), IS PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW; AND (C)
NONE OF THE FUNDS OF BORROWER HAVE BEEN DERIVED FROM ANY UNLAWFUL ACTIVITY WITH
THE RESULT THAT THE INVESTMENT IN BORROWER (WHETHER DIRECTLY OR INDIRECTLY), IS
PROHIBITED BY LAW OR THE LOAN IS IN VIOLATION OF LAW.


4.1.39      CASH MANAGEMENT ACCOUNT.  BORROWER HEREBY REPRESENTS AND WARRANTS TO
LENDER THAT:

(A)           THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, CREATE A
VALID AND CONTINUING SECURITY INTEREST (AS DEFINED IN THE UNIFORM COMMERCIAL
CODE OF THE STATE OF

41


--------------------------------------------------------------------------------




 

NEW YORK) IN THE LOCKBOX ACCOUNT AND CASH MANAGEMENT ACCOUNT IN FAVOR OF LENDER,
WHICH SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS, OTHER THAN PERMITTED
ENCUMBRANCES, AND IS ENFORCEABLE AS SUCH AGAINST CREDITORS OF AND PURCHASERS
FROM BORROWER.  OTHER THAN IN CONNECTION WITH THE LOAN DOCUMENTS AND EXCEPT FOR
PERMITTED ENCUMBRANCES, BORROWER HAS NOT SOLD, PLEDGED, TRANSFERRED OR OTHERWISE
CONVEYED THE LOCKBOX ACCOUNT AND CASH MANAGEMENT ACCOUNT ;

(B)           EACH OF THE LOCKBOX ACCOUNT AND CASH MANAGEMENT ACCOUNT CONSTITUTE
“DEPOSIT ACCOUNTS” AND/OR “SECURITIES ACCOUNTS” WITHIN THE MEANING OF THE
UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK;

(C)           THE LOCKBOX ACCOUNT AND CASH MANAGEMENT ACCOUNT ARE NOT IN THE
NAME OF ANY PERSON OTHER THAN BORROWER, AS PLEDGOR, OR LENDER, AS PLEDGEE.
BORROWER HAS NOT CONSENTED TO THE LOCKBOX BANK AND AGENT COMPLYING WITH
INSTRUCTIONS WITH RESPECT TO THE LOCKBOX ACCOUNT AND CASH MANAGEMENT ACCOUNT
FROM ANY PERSON OTHER THAN LENDER OR ANOTHER PERSON DESIGNATED BY LENDER.


4.1.40      PREVIOUS ACTIVITIES.  BORROWER HEREBY REPRESENTS AND WARRANTS TO
LENDER THAT BORROWER:

(A)           IS AND HAS ALWAYS BEEN DULY FORMED, VALIDLY EXISTING, AND IN GOOD
STANDING IN THE STATE OF ITS INCORPORATION OR FORMATION AND IN ALL OTHER
JURISDICTIONS WHERE IT IS REQUIRED TO BE QUALIFIED TO DO BUSINESS;

(B)           HAS PAID ALL TAXES WHICH IT OWES AND HAVE BECOME DUE AND PAYABLE
AND IS NOT CURRENTLY INVOLVED IN ANY DISPUTE WITH ANY TAXING AUTHORITY;

(C)           IS NOT NOW, NOR HAS EVER BEEN, PARTY TO ANY LAWSUIT, ARBITRATION,
SUMMONS, OR LEGAL PROCEEDING THAT RESULTED IN A JUDGMENT AGAINST IT THAT HAS NOT
BEEN PAID IN FULL;

(D)           HAS NO JUDGMENTS OR LIENS OF ANY NATURE AGAINST IT EXCEPT FOR TAX
LIENS NOT YET DUE AND THE PERMITTED ENCUMBRANCES;

(E)           HAS PROVIDED LENDER WITH COMPLETE FINANCIAL STATEMENTS THAT
REFLECT A FAIR AND ACCURATE VIEW OF THE ENTITY’S FINANCIAL CONDITION; AND

(F)            HAS NO MATERIAL CONTINGENT OR ACTUAL OBLIGATIONS NOT RELATED TO
THE PROPERTY.

Section 4.2             Survival of Representations.  Borrower agrees that all
of the representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower.  All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.  In the
event there are more than one Borrower, each Borrower’s representations
regarding the Borrower are limited to such Borrower.

42


--------------------------------------------------------------------------------




 


ARTICLE 5 - BORROWER COVENANTS

Section 5.1             Affirmative Covenants.  From the Modification Date and
until payment and performance in full of all obligations of Borrower under the
Loan Documents or the earlier release of the Lien of the Mortgage encumbering
the Property (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:


5.1.1        EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS; INSURANCE.  BORROWER
SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN
FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES
AND COMPLY WITH ALL LEGAL REQUIREMENTS APPLICABLE TO IT AND THE PROPERTY.
BORROWER SHALL NOT COMMIT, NOR SHALL BORROWER PERMIT OR ANY OTHER PERSON IN
OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF THE PROPERTY TO COMMIT ANY
ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY STATE OR LOCAL
GOVERNMENT THE RIGHT OF FORFEITURE AS AGAINST THE PROPERTY OR ANY PART THEREOF
OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE
LOAN DOCUMENTS.  BORROWER HEREBY COVENANTS AND AGREES NOT TO COMMIT, PERMIT OR
SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING SUCH RIGHT OF FORFEITURE. 
BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL ITS FRANCHISES
AND TRADE NAMES AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY USED OR USEFUL IN
THE CONDUCT OF ITS BUSINESS AND SHALL KEEP THE PROPERTY IN GOOD WORKING ORDER
AND REPAIR, AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY
NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO,
ALL AS MORE FULLY PROVIDED IN THE MORTGAGE.  BORROWER SHALL KEEP THE PROPERTY
INSURED AT ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS, TO SUCH EXTENT
AND AGAINST SUCH RISKS, AND MAINTAIN LIABILITY AND SUCH OTHER INSURANCE, AS IS
MORE FULLY PROVIDED IN THIS AGREEMENT. AFTER PRIOR WRITTEN NOTICE TO LENDER,
BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
VALIDITY OF ANY LEGAL REQUIREMENT, THE APPLICABILITY OF ANY LEGAL REQUIREMENT TO
BORROWER OR THE PROPERTY OR ANY ALLEGED VIOLATION OF ANY LEGAL REQUIREMENT,
PROVIDED THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED; (II)
INTENTIONALLY OMITTED; (III) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE
CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY INSTRUMENT TO WHICH BORROWER
IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING
SHALL BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND
ORDINANCES; (IV) THE PROPERTY OR ANY PART THEREOF OR INTEREST THEREIN WILL NOT
BE IMMEDIATE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST;
(V) BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF COMPLY WITH ANY
SUCH LEGAL REQUIREMENT DETERMINED TO BE VALID OR APPLICABLE OR CURE ANY
VIOLATION OF ANY LEGAL REQUIREMENT; (VI) SUCH PROCEEDING SHALL SUSPEND THE
ENFORCEMENT OF THE CONTESTED LEGAL REQUIREMENT AGAINST BORROWER OR THE PROPERTY;
AND (VII) BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN THE
PROCEEDING, OR AS MAY BE REQUESTED BY LENDER, TO INSURE COMPLIANCE WITH SUCH
LEGAL REQUIREMENT, TOGETHER WITH ALL INTEREST AND PENALTIES PAYABLE IN
CONNECTION THEREWITH.  LENDER MAY APPLY ANY SUCH SECURITY, AS NECESSARY TO CAUSE
COMPLIANCE WITH SUCH LEGAL REQUIREMENT AT ANY TIME WHEN, IN THE REASONABLE
JUDGMENT OF LENDER, THE VALIDITY, APPLICABILITY OR VIOLATION OF SUCH LEGAL
REQUIREMENT IS FINALLY ESTABLISHED OR THE PROPERTY (OR ANY PART THEREOF OR
INTEREST THEREIN) SHALL BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED,
CANCELLED OR LOST.  PROVIDED NO EVENT OF DEFAULT THEN EXISTS, ANY SECURITY
DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 5.1.1 MAY BE USED TO SATISFY
COMPLIANCE WITH THE RELATED LEGAL REQUIREMENT WITH ANY EXCESS AFTER THE
SATISFACTION OF SAME TO BE RETURNED TO BORROWER.

43


--------------------------------------------------------------------------------




 


5.1.2        TAXES AND OTHER CHARGES. BORROWER SHALL PAY OR CAUSE TO BE PAID ALL
TAXES AND OTHER CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST
THE PROPERTY OR ANY PART THEREOF AS THE SAME BECOME DUE AND PAYABLE.  BORROWER
WILL DELIVER TO LENDER RECEIPTS FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO
LENDER THAT THE TAXES AND OTHER CHARGES HAVE BEEN SO PAID OR ARE NOT THEN
DELINQUENT NO LATER THAN TEN (10) DAYS PRIOR TO THE DATE ON WHICH THE TAXES
AND/OR OTHER CHARGES WOULD OTHERWISE BE DELINQUENT IF NOT PAID (PROVIDED,
HOWEVER, THAT BORROWER IS NOT REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF
TAXES IN THE EVENT THAT SUCH TAXES HAVE BEEN PAID BY LENDER PURSUANT TO SECTION
7.2 HEREOF).  IF BORROWER PAYS OR CAUSES TO BE PAID ALL TAXES AND OTHER CHARGES
AND PROVIDES A COPY OF THE RECEIPT EVIDENCING THE PAYMENT THEREOF TO LENDER,
THEN LENDER SHALL REIMBURSE BORROWER, PROVIDED THAT THERE ARE THEN SUFFICIENT
PROCEEDS IN THE TAX AND INSURANCE ESCROW FUND AND PROVIDED THAT THE TAXES ARE
BEING PAID PURSUANT TO SECTION 7.2.  UPON WRITTEN REQUEST OF BORROWER, IF LENDER
HAS PAID SUCH TAXES PURSUANT TO SECTION 7.2 HEREOF, LENDER SHALL PROVIDE
BORROWER WITH EVIDENCE THAT SUCH TAXES HAVE BEEN PAID.  BORROWER SHALL NOT
SUFFER AND SHALL PROMPTLY CAUSE TO BE PAID AND DISCHARGED ANY LIEN OR CHARGE
WHATSOEVER WHICH MAY BE OR BECOME A LIEN OR CHARGE AGAINST THE PROPERTY, AND
SHALL PROMPTLY PAY FOR ALL UTILITY SERVICES PROVIDED TO THE PROPERTY.  AFTER
PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY
APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND
WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF
ANY TAXES OR OTHER CHARGES, PROVIDED THAT (I) BORROWER IS PERMITTED TO DO SO
UNDER THE PROVISIONS OF ANY MORTGAGE OR DEED OF TRUST SUPERIOR IN LIEN TO THE
MORTGAGE; (II) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN
ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS
SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL
BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES;
(III) THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN IMMEDIATE
DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST; (IV) BORROWER
SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES
OR OTHER CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE
PAYABLE IN CONNECTION THEREWITH; (V) SUCH PROCEEDING SHALL SUSPEND THE
COLLECTION OF SUCH CONTESTED TAXES OR OTHER CHARGES FROM THE PROPERTY; AND (VI)
BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS
MAY BE REASONABLY REQUESTED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH TAXES
OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON.  LENDER MAY
PAY OVER ANY SUCH CASH DEPOSIT OR PART THEREOF HELD BY LENDER TO THE CLAIMANT
ENTITLED THERETO AT ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF LENDER, THE
ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED.  PROVIDED NO EVENT OF DEFAULT THEN
EXISTS, ANY SECURITY DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 5.1.2 MAY BE
USED TO SATISFY THE RELATED TAXES OR OTHER CHARGES WITH ANY EXCESS AFTER THE
SATISFACTION OF SAME TO BE RETURNED TO BORROWER.


5.1.3        LITIGATION.  BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER
UPON OBTAINING INFORMATION OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING
OR THREATENED AGAINST BORROWER WHICH MIGHT MATERIALLY ADVERSELY AFFECT
BORROWER’S CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OR THE PROPERTY.


5.1.4        ACCESS TO PROPERTY. BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES
AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF AT
REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE, SUBJECT TO THE RIGHTS OF
TENANTS UNDER THEIR RESPECTIVE LEASES.

44


--------------------------------------------------------------------------------




 


5.1.5        NOTICE OF DEFAULT.  BORROWER SHALL PROMPTLY ADVISE LENDER OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS KNOWLEDGE.


5.1.6        COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL COOPERATE FULLY
WITH LENDER WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY COURT, BOARD OR OTHER
GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY AFFECT THE RIGHTS OF LENDER
HEREUNDER OR ANY RIGHTS OBTAINED BY LENDER UNDER ANY OF THE OTHER LOAN DOCUMENTS
AND, IN CONNECTION THEREWITH, PERMIT LENDER, AT ITS ELECTION, TO PARTICIPATE IN
ANY SUCH PROCEEDINGS.


5.1.7        PERFORM LOAN DOCUMENTS.  BORROWER SHALL OBSERVE, PERFORM AND
SATISFY ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF, AND SHALL PAY
WHEN DUE ALL COSTS, FEES AND EXPENSES TO THE EXTENT REQUIRED UNDER THE LOAN
DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER.


5.1.8        INSURANCE BENEFITS.  BORROWER SHALL COOPERATE WITH LENDER IN
OBTAINING FOR LENDER THE BENEFITS OF ANY INSURANCE PROCEEDS LAWFULLY OR
EQUITABLY PAYABLE IN CONNECTION WITH THE PROPERTY, AND LENDER SHALL BE
REIMBURSED FOR ANY EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, AND THE PAYMENT BY BORROWER OF THE
EXPENSE OF AN APPRAISAL ON BEHALF OF LENDER IN CASE OF A FIRE OR OTHER CASUALTY
AFFECTING THE PROPERTY OR ANY PART THEREOF) OUT OF SUCH INSURANCE PROCEEDS.


5.1.9        FURTHER ASSURANCES.  BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE:

(A)           FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS,
FOOTING OR FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS,
APPRAISALS, TITLE AND OTHER INSURANCE REPORTS AND AGREEMENTS, AND EACH AND EVERY
OTHER DOCUMENT, CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED
BY BORROWER PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS OR REASONABLY REQUESTED
BY LENDER IN CONNECTION THEREWITH;

(B)           EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME
SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE; AND

(C)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER
SHALL REASONABLY REQUIRE FROM TIME TO TIME.


5.1.10      TENANCY IN COMMON.  IN THE EVENT THAT BORROWER IS, NOW OR HEREAFTER,
COMPRISED OF MORE THAN ONE PERSON, THEN EACH SUCH PERSON COMPRISING BORROWER
SHALL EXECUTE AND BE BOUND BY A TENANTS-IN-COMMON AGREEMENT, WHICH SHALL BE
RECORDED, AND SHALL OTHERWISE COMPLY WITH SECTION 5.2.13(B) HEREOF.  BORROWER
SHALL GIVE PROMPT NOTICE TO LENDER OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THE
TENANTS-IN-COMMON AGREEMENT OF WHICH BORROWER OBTAINS KNOWLEDGE.

45


--------------------------------------------------------------------------------




 


5.1.11      FINANCIAL REPORTING.

(A)           BORROWER WILL KEEP AND MAINTAIN OR WILL CAUSE TO BE KEPT AND
MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE WITH GAAP (OR SUCH OTHER
ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER), RECORDS AND ACCOUNTS
REFLECTING ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND ALL ITEMS OF INCOME AND
EXPENSE IN CONNECTION WITH THE OPERATION OF THE PROPERTY.  LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL BUSINESS HOURS UPON
REASONABLE NOTICE TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS AT THE OFFICE OF
BORROWER, PROPERTY MANAGER OR OTHER PERSON MAINTAINING SUCH BOOKS, RECORDS AND
ACCOUNTS AND TO MAKE SUCH COPIES OR EXTRACTS THEREOF AS LENDER SHALL DESIRE. 
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER
SHALL PAY ANY COSTS AND EXPENSES INCURRED BY LENDER TO EXAMINE BORROWER’S
ACCOUNTING RECORDS WITH RESPECT TO THE PROPERTY, AS LENDER SHALL REASONABLY
DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF LENDER’S INTEREST.

(B)           BORROWER WILL CAUSE PROPERTY MANAGER TO FURNISH TO LENDER
ANNUALLY, WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL
YEAR OF BORROWER, CERTIFIED (OR AUDITED IF REQUESTED BY LENDER OR REQUIRED BY
LAW) ANNUAL FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH GAAP (OR SUCH OTHER
ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER) FOR THE PROPERTY FOR SUCH
FISCAL YEAR, INCLUDING STATEMENTS OF PROFIT AND LOSS FOR THE PROPERTY.  SUCH
STATEMENTS SHALL SET FORTH THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS
FOR THE PROPERTY FOR SUCH FISCAL YEAR, AND SHALL INCLUDE, BUT NOT BE LIMITED TO,
AMOUNTS REPRESENTING ANNUAL NET CASH FLOW, NET OPERATING INCOME, GROSS INCOME
FROM OPERATIONS AND OPERATING EXPENSES.  SUCH ANNUAL FINANCIAL STATEMENTS SHALL
BE ACCOMPANIED BY (I) A COMPARISON OF THE BUDGETED INCOME AND EXPENSES AND THE
ACTUAL INCOME AND EXPENSES FOR THE PRIOR FISCAL YEAR, (II) A CERTIFICATE
EXECUTED BY THE PROPERTY MANAGER, STATING THAT EACH SUCH ANNUAL FINANCIAL
STATEMENT PRESENTS FAIRLY THE RESULTS OF OPERATIONS OF THE PROPERTY AND HAS BEEN
PREPARED IN ACCORDANCE WITH GAAP (OR SUCH OTHER ACCOUNTING BASIS REASONABLY
ACCEPTABLE TO LENDER), (III) A CERTIFIED RENT ROLL CONTAINING CURRENT RENT,
LEASE EXPIRATION DATES AND THE SQUARE FOOTAGE OCCUPIED BY EACH TENANT; (V) A
SCHEDULE RECONCILING NET OPERATING INCOME TO NET CASH FLOW (THE “NET CASH FLOW
SCHEDULE”), WHICH SHALL ITEMIZE ALL MATERIAL ADJUSTMENTS MADE TO NET OPERATING
INCOME TO ARRIVE AT NET CASH FLOW.  TOGETHER WITH THE ANNUAL FINANCIAL
STATEMENTS, PROPERTY MANAGER SHALL FURNISH TO LENDER AN OFFICER’S CERTIFICATE
CERTIFYING TO ITS KNOWLEDGE AS OF THE DATE THEREOF WHETHER THERE EXISTS AN EVENT
OR CIRCUMSTANCE WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN
DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND IF SUCH
DEFAULT OR EVENT OF DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT
HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY THE SAME.

(C)           BORROWER WILL FURNISH, OR CAUSE TO BE FURNISHED, TO LENDER ON OR
BEFORE TWENTY (20) DAYS AFTER THE END OF EACH CALENDAR QUARTER (AND, PRIOR TO A
SECURITIZATION, ON OR BEFORE TWENTY (20) DAYS AFTER THE END OF EACH CALENDAR
MONTH) THE FOLLOWING ITEMS, ACCOMPANIED BY A CERTIFICATE OF PROPERTY MANAGER,
STATING THAT SUCH ITEMS ARE TRUE, CORRECT, ACCURATE, AND COMPLETE AND FAIRLY
PRESENT THE RESULTS OF THE OPERATIONS OF  THE PROPERTY (SUBJECT TO NORMAL
YEAR-END ADJUSTMENTS) AS APPLICABLE: (I) A RENT ROLL FOR THE SUBJECT MONTH; (II)
QUARTERLY AND YEAR-TO-DATE OPERATING STATEMENTS (INCLUDING CAPITAL EXPENDITURES)
PREPARED FOR EACH CALENDAR QUARTER, NOTING NET OPERATING INCOME, GROSS INCOME
FROM OPERATIONS, AND OPERATING EXPENSES (NOT INCLUDING ANY CONTRIBUTIONS TO THE
REPLACEMENT RESERVE FUND), AND OTHER INFORMATION NECESSARY AND SUFFICIENT TO
FAIRLY REPRESENT THE FINANCIAL POSITION AND RESULTS OF OPERATION OF THE PROPERTY

46


--------------------------------------------------------------------------------




 

DURING SUCH CALENDAR MONTH, AND CONTAINING A COMPARISON OF BUDGETED INCOME AND
EXPENSES AND THE ACTUAL INCOME AND EXPENSES TOGETHER WITH A DETAILED EXPLANATION
OF ANY VARIANCES OF FIVE PERCENT (5%) OR MORE BETWEEN BUDGETED AND ACTUAL
AMOUNTS FOR SUCH PERIODS, ALL IN FORM SATISFACTORY TO LENDER; (III) A
CALCULATION REFLECTING THE ANNUAL DEBT SERVICE COVERAGE RATIO FOR THE
IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD AS OF THE LAST DAY OF SUCH MONTH;
AND (IV) A NET CASH FLOW SCHEDULE.

(D)           FOR THE PARTIAL YEAR PERIOD COMMENCING ON THE MODIFICATION DATE,
AND FOR EACH FISCAL YEAR THEREAFTER, BORROWER SHALL CAUSE PROPERTY MANAGER TO
SUBMIT TO LENDER AN ANNUAL BUDGET NOT LATER THAN THIRTY (30) DAYS AFTER THE
COMMENCEMENT OF SUCH PERIOD OR FISCAL YEAR IN FORM REASONABLY SATISFACTORY TO
LENDER.  IF A CASH TRAP EVENT PERIOD EXISTS, THE ANNUAL BUDGET SHALL BE SUBJECT
TO LENDER’S WRITTEN APPROVAL (EACH SUCH ANNUAL BUDGET, AN “APPROVED ANNUAL
BUDGET”).  IN THE EVENT THAT LENDER OBJECTS TO A PROPOSED ANNUAL BUDGET
SUBMITTED BY BORROWER DURING A CASH TRAP EVENT PERIOD, LENDER SHALL ADVISE
BORROWER OF SUCH OBJECTIONS WITHIN FIFTEEN (15) DAYS AFTER RECEIPT THEREOF (AND
DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND
BORROWER SHALL PROMPTLY REVISE SUCH ANNUAL BUDGET AND RESUBMIT THE SAME TO
LENDER.  LENDER SHALL ADVISE BORROWER OF ANY OBJECTIONS TO SUCH REVISED ANNUAL
BUDGET WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A
REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER SHALL PROMPTLY
REVISE THE SAME IN ACCORDANCE WITH THE PROCESS DESCRIBED IN THIS SUBSECTION
UNTIL LENDER APPROVES THE ANNUAL BUDGET.  UNTIL SUCH TIME THAT LENDER APPROVES A
PROPOSED ANNUAL BUDGET, THE MOST RECENTLY APPROVED ANNUAL BUDGET SHALL APPLY;
PROVIDED THAT SUCH APPROVED ANNUAL BUDGET SHALL BE ADJUSTED TO REFLECT ACTUAL
INCREASES IN TAXES, INSURANCE PREMIUMS AND OTHER CHARGES.

(E)           IN THE EVENT THAT A CASH TRAP EVENT PERIOD EXISTS AND BORROWER
MUST INCUR AN EXTRAORDINARY OPERATING EXPENSE OR CAPITAL EXPENSE NOT SET FORTH
IN THE APPROVED ANNUAL BUDGET (EACH AN “EXTRAORDINARY EXPENSE”), THEN BORROWER
SHALL PROMPTLY DELIVER TO LENDER A REASONABLY DETAILED EXPLANATION OF SUCH
PROPOSED EXTRAORDINARY EXPENSE FOR LENDER’S APPROVAL.

(F)            IF, AT THE TIME ONE OR MORE DISCLOSURE DOCUMENTS ARE BEING
PREPARED FOR A SECURITIZATION, LENDER EXPECTS THAT BORROWER ALONE OR BORROWER
AND ONE OR MORE AFFILIATES OF BORROWER COLLECTIVELY, OR THE PROPERTY ALONE OR
THE PROPERTY AND RELATED PROPERTIES COLLECTIVELY, WILL BE A SIGNIFICANT OBLIGOR,
BORROWER SHALL FURNISH TO LENDER UPON REQUEST (I) THE SELECTED FINANCIAL DATA
OR, IF APPLICABLE, NET OPERATING INCOME, REQUIRED UNDER ITEM 1112(B)(1) OF
REGULATION AB WITH RESPECT TO BORROWER, THE RELEVANT AFFILIATES OF BORROWER AND
THE PROPERTY, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER
WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION MAY, OR IF
THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE
CUT-OFF DATE FOR SUCH SECURITIZATION AND AT ANY TIME DURING WHICH THE LOAN AND
ANY RELATED LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED TEN
PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE PRINCIPAL
AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE,
IN THE SECURITIZATION OR (II) THE FINANCIAL STATEMENTS REQUIRED UNDER ITEM
1112(B)(2) OF REGULATION AB WITH RESPECT TO BORROWER, THE RELEVANT AFFILIATES OF
BORROWER AND THE PROPERTY, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE
LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION AND AT ANY TIME
DURING WHICH THE LOAN AND ANY RELATED LOANS ARE INCLUDED IN A SECURITIZATION
DOES, EQUAL OR EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE PRINCIPAL AMOUNT OF

47


--------------------------------------------------------------------------------




 

ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE
SECURITIZATION.  SUCH FINANCIAL DATA OR FINANCIAL STATEMENTS SHALL BE FURNISHED
TO LENDER (A) WITHIN A REASONABLE PERIOD OF TIME AFTER NOTICE FROM LENDER IN
CONNECTION WITH THE PREPARATION OF DISCLOSURE DOCUMENTS FOR THE SECURITIZATION,
(B) NOT LATER THAN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF
BORROWER AND (C) NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF
EACH FISCAL YEAR OF BORROWER; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE
OBLIGATED TO FURNISH FINANCIAL DATA OR FINANCIAL STATEMENTS PURSUANT TO CLAUSES
(B) OR (C) OF THIS SENTENCE WITH RESPECT TO ANY PERIOD FOR WHICH A FILING
PURSUANT TO THE EXCHANGE ACT IN CONNECTION WITH OR RELATING TO THE
SECURITIZATION (AN “EXCHANGE ACT FILING”) IS NOT REQUIRED.  IF REQUESTED BY
LENDER, BORROWER SHALL FURNISH TO LENDER FINANCIAL DATA AND/OR FINANCIAL
STATEMENTS FOR ANY TENANT OF THE PROPERTY IF, IN CONNECTION WITH A
SECURITIZATION, LENDER EXPECTS THERE TO BE, WITH RESPECT TO SUCH TENANT OR GROUP
OF AFFILIATED TENANTS, A CONCENTRATION WITHIN ALL OF THE MORTGAGE LOANS INCLUDED
OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION SUCH THAT SUCH
TENANT OR GROUP OF AFFILIATED TENANTS WOULD CONSTITUTE A SIGNIFICANT OBLIGOR.

(G)           IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER, PROMPTLY
UPON REQUEST, WITH SUMMARIES OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.1.11(F) HEREOF IF, AT THE TIME A DISCLOSURE DOCUMENT IS BEING PREPARED
FOR A SECURITIZATION, IT IS EXPECTED THAT THE PRINCIPAL AMOUNT OF THE LOAN AND
ANY AFFILIATED LOANS AT THE TIME OF SUCH SECURITIZATION MAY, OR IF THE PRINCIPAL
AMOUNT OF THE LOAN AND ANY AFFILIATED LOANS AT ANY TIME DURING WHICH THE LOAN
AND ANY AFFILIATED LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED
TEN PERCENT (10%) (BUT IS LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN A SECURITIZATION.  SUCH SUMMARIES SHALL MEET THE REQUIREMENTS FOR
“SUMMARIZED FINANCIAL INFORMATION,” AS DEFINED IN SECTION 210.1-02(BB) OF
REGULATION S-X, OR SUCH OTHER REQUIREMENTS AS MAY BE DETERMINED TO BE NECESSARY
OR APPROPRIATE BY LENDER.

(H)           ALL FINANCIAL DATA AND FINANCIAL STATEMENTS PROVIDED BY BORROWER
HEREUNDER PURSUANT TO SECTION 5.1.11(F) HEREOF SHALL BE PREPARED IN ACCORDANCE
WITH GAAP, AND SHALL MEET THE REQUIREMENTS OF REGULATION AB AND SUCH OTHER
APPLICABLE LEGAL REQUIREMENTS AS LENDER MAY SPECIFY IN ITS REQUEST TO BORROWER. 
ALL FINANCIAL DATA AND FINANCIAL STATEMENTS PROVIDED BY BORROWER UNDER
SECTION 5.1.11(F) SHALL BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE, WHICH SHALL
STATE THAT SUCH FINANCIAL STATEMENTS MEET THE REQUIREMENTS SET FORTH IN THE
FIRST SENTENCE OF THIS SECTION 5.1.11(H).

(I)            IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER, PROMPTLY
UPON REQUEST, WITH ANY OTHER OR ADDITIONAL FINANCIAL STATEMENTS, OR FINANCIAL,
STATISTICAL OR OPERATING INFORMATION, IN EACH CASE RELATING TO BORROWER, ANY
AFFILIATES OF BORROWER OR THE PROPERTY, AS LENDER SHALL DETERMINE TO BE REQUIRED
PURSUANT TO REGULATION AB OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO
OR OTHER LEGAL REQUIREMENTS IN CONNECTION WITH ANY DISCLOSURE DOCUMENT OR ANY
EXCHANGE ACT FILING OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY LENDER.

(J)            NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 5.1.11,
BORROWER’S OBLIGATIONS WITH RESPECT TO THE DELIVERY OF INFORMATION (I) WITH
RESPECT TO PERIODS PREDATING BORROWER’S ACQUISITION OF THE PROPERTY, (II)
RELATING TO TENANTS OF THE PROPERTY, OR (III) OTHERWISE RELATING TO PERSONS OR
PROPERTY NOT OWNED BY BORROWER OR WITHIN ITS REASONABLE CONTROL (OR IN THE

48


--------------------------------------------------------------------------------




 

CONTROL OF ONE OR MORE OF ITS AFFILIATES) SHALL BE LIMITED TO USING COMMERCIALLY
REASONABLE EFFORTS TO (A) ENFORCE BORROWER’S CONTRACTUAL RIGHTS, IF ANY, TO THE
DELIVERY OF SUCH INFORMATION (E.G. BY ITS SELLER, PURSUANT TO THE APPLICABLE
PURCHASE AND SALE AGREEMENT, OR BY A TENANT PURSUANT TO ITS LEASE) OR (B)
OTHERWISE OBTAIN SUCH INFORMATION.  LENDER SHALL NOTIFY BORROWER IN THE EVENT
THE LOAN IS INTENDED TO BE INCLUDED IN A SECURITIZATION IN WHICH BORROWER ALONE
OR BORROWER AND ONE OR MORE AFFILIATES OF BORROWER COLLECTIVELY, OR THE PROPERTY
ALONE OR THE PROPERTY AND RELATED PROPERTIES COLLECTIVELY, WILL BE A SIGNIFICANT
OBLIGOR AND, IN SUCH EVENT, LENDER SHALL CREDIT BORROWER $20,000.00 FOR EXPENSES
INCURRED BY BORROWER IN CONNECTION WITH ITS COMPLIANCE WITH REGULATION AB PRIOR
TO THE CUT-OFF DATE FOR SUCH SECURITIZATION.

(K)           BORROWER SHALL CAUSE PROPERTY MANAGER TO FURNISH TO LENDER, WITHIN
TEN (10) BUSINESS DAYS AFTER REQUEST (OR AS SOON THEREAFTER AS MAY BE REASONABLY
POSSIBLE), SUCH FURTHER DETAILED INFORMATION WITH RESPECT TO PROPERTY MANAGER OR
THE PROPERTY AS MAY BE REASONABLY REQUESTED BY LENDER, INCLUDING, BUT NOT
LIMITED TO, A CERTIFICATE STATING TO ITS KNOWLEDGE THAT THE REPRESENTATIONS AND
WARRANTIES OF BORROWER SET FORTH IN SECTION 4.1.30(A) ARE TRUE AND CORRECT AS OF
THE DATE OF SUCH CERTIFICATE.

(L)            BORROWER SHALL CAUSE PROPERTY MANAGER TO FURNISH TO LENDER,
WITHIN TEN (10) BUSINESS DAYS AFTER REQUEST (OR AS SOON THEREAFTER AS MAY BE
REASONABLY POSSIBLE), SUCH FURTHER DETAILED INFORMATION WITH RESPECT TO THE
OPERATION OF THE PROPERTY AS MAY BE REASONABLY REQUESTED BY LENDER.

(M)          ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED UNDER THIS AGREEMENT SHALL BE DELIVERED (I) IN PAPER FORM, (II) ON A
DISKETTE, AND (III) IF REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF
PROPERTY MANAGER’S DATA SYSTEMS WITHOUT CHANGE OR MODIFICATION THERETO, IN
ELECTRONIC FORM AND PREPARED USING MICROSOFT WORD FOR WINDOWS OR WORDPERFECT FOR
WINDOWS FILES (WHICH FILES MAY BE PREPARED USING A SPREADSHEET PROGRAM AND SAVED
AS WORD PROCESSING FILES).


5.1.12      BUSINESS AND OPERATIONS.  BORROWER WILL CONTINUE TO ENGAGE IN THE
BUSINESSES PRESENTLY CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE NECESSARY
FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY. 
BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION AS AND TO THE EXTENT THE SAME ARE REQUIRED FOR THE
OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY.


5.1.13      TITLE TO THE PROPERTY.  BORROWER WILL WARRANT AND DEFEND (A) THE
TITLE TO THE PROPERTY AND EVERY PART THEREOF, SUBJECT ONLY TO LIENS PERMITTED
HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES) AND (B) THE VALIDITY AND PRIORITY
OF THE LIEN OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES ON THE PROPERTY,
SUBJECT ONLY TO LIENS PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES), IN
EACH CASE AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER.  BORROWER SHALL
REIMBURSE LENDER FOR ANY LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND COURT COSTS) INCURRED BY LENDER IF AN INTEREST IN
THE PROPERTY, OTHER THAN AS PERMITTED HEREUNDER, IS CLAIMED BY ANOTHER PERSON.


5.1.14      COSTS OF ENFORCEMENT.  IN THE EVENT (A) THAT THE MORTGAGE
ENCUMBERING THE PROPERTY IS FORECLOSED IN WHOLE OR IN PART OR THAT THE MORTGAGE
IS PUT INTO THE HANDS OF AN ATTORNEY

49


--------------------------------------------------------------------------------




 


FOR COLLECTION, SUIT, ACTION OR FORECLOSURE, (B) OF THE FORECLOSURE OF ANY
MORTGAGE PRIOR TO OR SUBSEQUENT TO THE MORTGAGE ENCUMBERING THE PROPERTY IN
WHICH PROCEEDING LENDER IS MADE A PARTY, OR (C) OF THE BANKRUPTCY, INSOLVENCY,
REHABILITATION OR OTHER SIMILAR PROCEEDING IN RESPECT OF OR AN ASSIGNMENT BY
BORROWER FOR THE BENEFIT OF ITS CREDITORS, THEN BORROWER (OR ONLY THE APPLICABLE
BORROWER IF AS A RESULT OF CLAUSE (C)), ITS SUCCESSORS OR ASSIGNS, SHALL BE
CHARGEABLE WITH AND AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE, INCLUDING
REASONABLE ATTORNEYS’ FEES AND COSTS, INCURRED BY LENDER OR BORROWER IN
CONNECTION THEREWITH AND IN CONNECTION WITH ANY APPELLATE PROCEEDING OR
POST-JUDGMENT ACTION INVOLVED THEREIN, TOGETHER WITH ALL REQUIRED SERVICE OR USE
TAXES.


5.1.15      ESTOPPEL STATEMENT.

(A)           AFTER REQUEST BY LENDER, BORROWER SHALL CAUSE PROPERTY MANAGER TO
FURNISH TO LENDER WITHIN TEN (10) DAYS A STATEMENT, DULY ACKNOWLEDGED AND
CERTIFIED, SETTING FORTH (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE
NOTE, (II) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (III) THE APPLICABLE
INTEREST RATE OF THE NOTE, (IV) THE DATE INSTALLMENTS OF INTEREST AND/OR
PRINCIPAL WERE LAST PAID, (V) ANY KNOWN OFFSETS OR DEFENSES TO THE PAYMENT OF
THE DEBT, IF ANY, AND (VI) THAT THE NOTE, THIS AGREEMENT, THE MORTGAGE AND THE
OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING OBLIGATIONS AND HAVE NOT BEEN
MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF SUCH MODIFICATION.

(B)           BORROWER SHALL CAUSE PROPERTY MANAGER TO USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER TO LENDER UPON REQUEST, TENANT ESTOPPEL
CERTIFICATES FROM EACH COMMERCIAL TENANT LEASING SPACE AT THE PROPERTY IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER PROVIDED THAT BORROWER SHALL NOT
BE REQUIRED TO DELIVER SUCH CERTIFICATES MORE FREQUENTLY THAN ONE (1) TIME IN
ANY CALENDAR YEAR.

(C)           WITHIN THIRTY (30) DAYS OF REQUEST BY BORROWER, LENDER SHALL
DELIVER TO BORROWER A STATEMENT SETTING FORTH THE ITEMS DESCRIBED AT (A)(I),
(II), (III) AND (IV) OF THIS SECTION 5.1.15.


5.1.16      LOAN PROCEEDS.  BORROWER HAS USED THE PROCEEDS OF THE LOAN ONLY FOR
THE PURPOSES SET FORTH IN SECTION 2.1.4.


5.1.17      PERFORMANCE BY BORROWER.  BORROWER SHALL IN A TIMELY MANNER OBSERVE,
PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH LOAN
DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND SHALL NOT
ENTER INTO OR OTHERWISE SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT,
TERMINATION OR OTHER MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND DELIVERED
BY, OR APPLICABLE TO, BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


5.1.18      CONFIRMATION OF REPRESENTATIONS.  BORROWER SHALL CAUSE PROPERTY
MANAGER TO DELIVER, IN CONNECTION WITH ANY SECURITIZATION, (A) ONE OR MORE
OFFICER’S CERTIFICATES CERTIFYING AS TO THE ACCURACY (OR DISCLOSING ANY
INACCURACIES, AS APPLICABLE) OF ALL REPRESENTATIONS MADE BY BORROWER IN THE LOAN
DOCUMENTS AS OF THE DATE OF THE CLOSING OF SUCH SECURITIZATION, AND (B)
CERTIFICATES OF THE RELEVANT GOVERNMENTAL AUTHORITIES IN ALL RELEVANT
JURISDICTIONS INDICATING THE GOOD STANDING AND QUALIFICATION OF BORROWER AND ITS
MEMBER AS OF THE DATE OF THE SECURITIZATION.

50


--------------------------------------------------------------------------------


 


5.1.19      INTENTIONALLY OMITTED.


5.1.20      LEASING MATTERS.  ANY LEASES WITH RESPECT TO THE PROPERTY WRITTEN
AFTER THE MODIFICATION DATE FOR MORE THAN THE RELEVANT LEASING THRESHOLD SQUARE
FOOTAGE SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER, WHICH APPROVAL
MAY BE GIVEN OR WITHHELD IN THE SOLE DISCRETION OF LENDER.  LENDER SHALL APPROVE
OR DISAPPROVE ANY SUCH LEASE WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT
OF A FINAL EXECUTION DRAFT OF SUCH LEASE (INCLUDING ALL EXHIBITS, SCHEDULES,
SUPPLEMENTS, ADDENDA OR OTHER AGREEMENTS RELATING THERETO) AND A WRITTEN NOTICE
FROM BORROWER REQUESTING LENDER’S APPROVAL TO SUCH LEASE, AND SUCH LEASE SHALL
BE DEEMED APPROVED, IF LENDER DOES NOT DISAPPROVE SUCH LEASE WITHIN SAID TEN
(10) BUSINESS DAY PERIOD PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES, IN
LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THE
LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN
TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF SUCH LEASE AND WRITTEN NOTICE”. 
BORROWER SHALL FURNISH LENDER WITH EXECUTED COPIES OF ALL LEASES.  ALL RENEWALS
OF LEASES AND ALL PROPOSED LEASES SHALL PROVIDE FOR RENTAL RATES COMPARABLE TO
EXISTING LOCAL MARKET RATES (UNLESS SUCH RENTAL RATES ARE OTHERWISE SET FORTH IN
THE LEASES EXECUTED PRIOR TO THE MODIFICATION DATE).  ALL PROPOSED LEASES SHALL
BE ON COMMERCIALLY REASONABLE TERMS AND SHALL NOT CONTAIN ANY TERMS WHICH WOULD
MATERIALLY IMPAIR LENDER’S RIGHTS UNDER THE LOAN DOCUMENTS.  ALL LEASES EXECUTED
AFTER THE MODIFICATION DATE SHALL PROVIDE THAT THEY ARE SUBORDINATE TO THE
MORTGAGE ENCUMBERING THE PROPERTY AND THAT THE TENANT THEREUNDER AGREES TO
ATTORN TO LENDER OR ANY PURCHASER AT A SALE BY FORECLOSURE OR POWER OF SALE. 
BORROWER (I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED UPON THE LESSOR
UNDER THE LEASES IN A COMMERCIALLY REASONABLE MANNER; (II) SHALL ENFORCE THE
TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE
TENANT THEREUNDER TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY REASONABLE
MANNER AND IN A MANNER NOT TO IMPAIR THE VALUE OF THE PROPERTY INVOLVED EXCEPT
THAT NO TERMINATION BY BORROWER OR ACCEPTANCE OF SURRENDER BY A TENANT OF ANY
LEASE SHALL BE PERMITTED UNLESS BY REASON OF A TENANT DEFAULT AND THEN ONLY IN A
COMMERCIALLY REASONABLE MANNER TO PRESERVE AND PROTECT THE PROPERTY; PROVIDED,
HOWEVER, THAT NO SUCH TERMINATION OR SURRENDER OF ANY LEASE COVERING MORE THAN
THE RELEVANT LEASING THRESHOLD WILL BE PERMITTED WITHOUT THE WRITTEN CONSENT OF
LENDER WHICH CONSENT MAY BE WITHHELD IN THE REASONABLE DISCRETION OF LENDER;
(III) SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE (1) MONTH IN ADVANCE
(OTHER THAN SECURITY DEPOSITS); (IV) SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF
LESSOR’S INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE LOAN
DOCUMENTS); (V) SHALL NOT ALTER, MODIFY OR CHANGE THE TERMS OF THE LEASES IN A
MANNER INCONSISTENT WITH THE PROVISIONS OF THE LOAN DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, WHICH CONSENT MAY BE WITHHELD IN THE SOLE DISCRETION
OF LENDER; AND (VI) SHALL EXECUTE AND DELIVER AT THE REQUEST OF LENDER ALL SUCH
FURTHER ASSURANCES, CONFIRMATIONS AND ASSIGNMENTS IN CONNECTION WITH THE LEASES
AS LENDER SHALL FROM TIME TO TIME REASONABLY REQUIRE. NOTWITHSTANDING THE
FOREGOING, BORROWER MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, TERMINATE
ANY LEASE WHICH DEMISES LESS THAN THE RELEVANT LEASING THRESHOLD UNDER ANY OF
THE FOLLOWING CIRCUMSTANCES: (I) THE TENANT UNDER SAID LEASE IS IN DEFAULT
BEYOND ANY APPLICABLE GRACE AND CURE PERIOD, AND BORROWER HAS THE RIGHT TO
TERMINATE SUCH LEASE; (II) SUCH TERMINATION IS PERMITTED BY THE TERMS OF THE
LEASE IN QUESTION AND BORROWER HAS SECURED AN OBLIGATION FROM A THIRD PARTY TO
LEASE THE SPACE UNDER THE LEASE TO BE TERMINATED AT A RENTAL EQUAL TO OR HIGHER
THAN THE RENTAL DUE UNDER THE LEASE TO BE TERMINATED; AND (III) IF THE TENANT
UNDER THE LEASE TO BE TERMINATED, HAS EXECUTED A RIGHT UNDER SAID LEASE TO
TERMINATE ITS LEASE UPON PAYMENT

51


--------------------------------------------------------------------------------




 


OF A TERMINATION FEE TO BORROWER, AND HAS IN FACT TERMINATED ITS LEASE AND PAID
SAID FEE, BORROWER MAY ACCEPT SAID TERMINATION.


5.1.21      ALTERATIONS.  SUBJECT TO THE RIGHTS OF TENANTS TO MAKE ALTERATIONS
PURSUANT TO THE TERMS OF THEIR RESPECTIVE LEASES, BORROWER SHALL OBTAIN LENDER’S
PRIOR WRITTEN CONSENT TO ANY ALTERATIONS TO ANY IMPROVEMENTS, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED EXCEPT WITH RESPECT TO ALTERATIONS
THAT MAY HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL CONDITION, THE
VALUE OF THE PROPERTY OR THE NET OPERATING INCOME.  NOTWITHSTANDING THE
FOREGOING, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH ANY
ALTERATIONS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL
CONDITION, THE VALUE OF THE PROPERTY OR THE NET OPERATING INCOME, PROVIDED THAT
SUCH ALTERATIONS ARE MADE IN CONNECTION WITH (A) TENANT IMPROVEMENT WORK
PERFORMED PURSUANT TO THE TERMS OF ANY LEASE EXECUTED ON OR BEFORE THE
MODIFICATION DATE, (B) TENANT IMPROVEMENT WORK PERFORMED PURSUANT TO THE TERMS
AND PROVISIONS OF A LEASE AND NOT ADVERSELY AFFECTING ANY STRUCTURAL COMPONENT
OF ANY IMPROVEMENTS, ANY UTILITY OR HVAC SYSTEM CONTAINED IN ANY IMPROVEMENTS OR
THE EXTERIOR OF ANY BUILDING CONSTITUTING A PART OF ANY IMPROVEMENTS, (C)
ALTERATIONS PERFORMED IN CONNECTION WITH THE RESTORATION OF THE PROPERTY AFTER
THE OCCURRENCE OF A CASUALTY IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT OR (D) ANY STRUCTURAL ALTERATION WHICH COSTS LESS THAN $1,750,000.00
IN THE AGGREGATE FOR ALL COMPONENTS THEREOF WHICH CONSTITUTE SUCH ALTERATION OR
ANY NON-STRUCTURAL ALTERATION WHICH COSTS LESS THAN $2,750,000.00 IN THE
AGGREGATE FOR ALL COMPONENTS THEREOF WHICH CONSTITUTE SUCH ALTERATION.  IF THE
TOTAL UNPAID AMOUNTS DUE AND PAYABLE WITH RESPECT TO ALTERATIONS TO THE
IMPROVEMENTS AT THE PROPERTY (OTHER THAN SUCH AMOUNTS TO BE PAID OR REIMBURSED
BY TENANTS UNDER THE LEASES) SHALL AT ANY TIME EQUAL OR EXCEED $1,750,000.00
(AND SUCH AMOUNT IS NOT BEING PAID FROM ANY RESERVE FUNDS) (THE “THRESHOLD
AMOUNT”), BORROWER, UPON LENDER’S REQUEST, SHALL PROMPTLY DELIVER TO LENDER AS
SECURITY FOR THE PAYMENT OF SUCH AMOUNTS AND AS ADDITIONAL SECURITY FOR
BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS ANY OF THE FOLLOWING: (A) CASH,
(B) U.S. OBLIGATIONS, (C) OTHER SECURITIES HAVING A RATING ACCEPTABLE TO LENDER
AND THAT THE APPLICABLE RATING AGENCIES HAVE CONFIRMED IN WRITING WILL NOT, IN
AND OF ITSELF, RESULT IN A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE THEN
CURRENT RATINGS ASSIGNED IN CONNECTION WITH ANY SECURITIZATION, OR (D) A
COMPLETION BOND OR LETTER OF CREDIT ISSUED BY A FINANCIAL INSTITUTION HAVING A
RATING BY STANDARD & POOR’S RATINGS GROUP OF NOT LESS THAN A-1+ IF THE TERM OF
SUCH BOND OR LETTER OF CREDIT IS NO LONGER THAN THREE (3) MONTHS OR, IF SUCH
TERM IS IN EXCESS OF THREE (3) MONTHS, ISSUED BY A FINANCIAL INSTITUTION HAVING
A RATING THAT IS ACCEPTABLE TO LENDER AND THAT THE APPLICABLE RATING AGENCIES
HAVE CONFIRMED IN WRITING WILL NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE,
WITHDRAWAL OR QUALIFICATION OF THE THEN CURRENT RATINGS ASSIGNED IN CONNECTION
WITH ANY SECURITIZATION.  SUCH SECURITY SHALL BE IN AN AMOUNT EQUAL TO THE
EXCESS OF THE TOTAL UNPAID AMOUNTS WITH RESPECT TO ALTERATIONS TO THE
IMPROVEMENTS ON THE PROPERTY (OTHER THAN SUCH AMOUNTS TO BE PAID OR REIMBURSED
BY TENANTS UNDER THE LEASES) OVER THE THRESHOLD AMOUNT AND, IF CASH, U.S.
OBLIGATIONS OR OTHER SECURITIES, MAY BE APPLIED FROM TIME TO TIME, AT THE OPTION
OF BORROWER, TO PAY FOR SUCH ALTERATIONS.  AT THE OPTION OF LENDER, FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY
TERMINATE ANY OF THE ALTERATIONS AND USE THE DEPOSIT TO RESTORE THE PROPERTY TO
THE EXTENT NECESSARY TO PREVENT ANY MATERIAL ADVERSE EFFECT ON THE VALUE OF THE
PROPERTY.


5.1.22      TENANT DIRECTION LETTERS.  BORROWER SHALL DELIVER TENANT DIRECTION
LETTERS FOR EACH TENANT OCCUPYING ANY PORTION OF THE PROPERTY PURSUANT TO A
LEASE EXECUTED AFTER THE DATE HEREOF, OR PURSUANT TO AN ASSIGNMENT OF AN
EXISTING LEASE.

52


--------------------------------------------------------------------------------




 


5.1.23      ENVIRONMENTAL COVENANTS.  BORROWER COVENANTS AND AGREES THAT:  (A)
ALL USES AND OPERATIONS ON OR OF THE PROPERTY, WHETHER BY BORROWER OR ANY OTHER
PERSON OR ENTITY, SHALL BE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS
AND PERMITS ISSUED PURSUANT THERETO; (B) THERE SHALL BE NO RELEASES OF HAZARDOUS
SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY; (C) THERE SHALL BE NO HAZARDOUS
SUBSTANCES IN, ON, OR UNDER THE PROPERTY, EXCEPT THOSE THAT ARE BOTH (I) IN
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED
PURSUANT THERETO AND (II) FULLY DISCLOSED TO LENDER IN WRITING; (D) BORROWER
SHALL KEEP (OR SHALL CAUSE TENANTS TO KEEP) THE PROPERTY FREE AND CLEAR OF ALL
ENVIRONMENTAL LIENS; (E) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, FULLY AND
EXPEDITIOUSLY COOPERATE IN ALL ACTIVITIES PURSUANT TO SECTION 8.3 OF THE
MORTGAGE, INCLUDING BUT NOT LIMITED TO PROVIDING ALL RELEVANT INFORMATION AND
MAKING KNOWLEDGEABLE PERSONS AVAILABLE FOR INTERVIEWS; (F) BORROWER SHALL, AT
ITS SOLE COST AND EXPENSE, PERFORM ANY ENVIRONMENTAL SITE ASSESSMENT OR OTHER
INVESTIGATION OF ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE PROPERTY,
PURSUANT TO ANY REASONABLE WRITTEN REQUEST OF LENDER WHICH REQUESTS SHALL NOT BE
MORE FREQUENT THAN ONCE PER YEAR UNLESS LENDER HAS A REASONABLE BASIS FOR AN
ADDITIONAL REQUEST (INCLUDING BUT NOT LIMITED TO SAMPLING, TESTING AND ANALYSIS
OF SOIL, WATER, AIR, BUILDING MATERIALS, AND OTHER MATERIALS AND SUBSTANCES
WHETHER SOLID, LIQUID OR GAS), AND SHARE WITH LENDER THE REPORTS AND OTHER
RESULTS THEREOF, AND LENDER AND OTHER INDEMNIFIED PARTIES SHALL BE ENTITLED TO
RELY ON SUCH REPORTS AND OTHER RESULTS THEREOF; (G) BORROWER, AT ITS SOLE COST
AND EXPENSE, SHALL COMPLY (OR SHALL CAUSE TENANTS TO COMPLY) WITH ALL REASONABLE
WRITTEN REQUESTS OF LENDER TO (I) EFFECTUATE REMEDIATION OF ANY CONDITION
(INCLUDING BUT NOT LIMITED TO A RELEASE OF A HAZARDOUS SUBSTANCE) IN, ON, UNDER
OR FROM THE PROPERTY; (II) COMPLY WITH ANY ENVIRONMENTAL LAW; (III) COMPLY WITH
ANY DIRECTIVE FROM ANY GOVERNMENTAL AUTHORITY; AND (IV) TAKE ANY OTHER
REASONABLE ACTION NECESSARY OR APPROPRIATE FOR PROTECTION OF HUMAN HEALTH OR THE
ENVIRONMENT; (H) BORROWER SHALL NOT DO OR ALLOW ANY TENANT OR OTHER USER OF THE
PROPERTY TO DO ANY ACT THAT MATERIALLY INCREASES THE DANGERS TO HUMAN HEALTH OR
THE ENVIRONMENT, POSES AN UNREASONABLE RISK OF HARM TO ANY PERSON OR ENTITY
(WHETHER ON OR OFF THE PROPERTY), IMPAIRS OR MAY IMPAIR THE VALUE OF THE
PROPERTY, IS CONTRARY TO ANY REQUIREMENT OF ANY INSURER, CONSTITUTES A PUBLIC OR
PRIVATE NUISANCE, CONSTITUTES WASTE, OR VIOLATES ANY COVENANT, CONDITION,
AGREEMENT OR EASEMENT APPLICABLE TO THE PROPERTY; AND (I) BORROWER SHALL, UPON
OBTAINING KNOWLEDGE THEREOF, IMMEDIATELY NOTIFY LENDER IN WRITING OF (A) ANY
PRESENCE OR RELEASES OR THREATENED RELEASES OF HAZARDOUS SUBSTANCES IN, ON,
UNDER, FROM OR MIGRATING TOWARDS THE PROPERTY; (B) ANY NON-COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS RELATED IN ANY WAY TO THE PROPERTY; (C) ANY ACTUAL OR
POTENTIAL ENVIRONMENTAL LIEN; (D) ANY REQUIRED OR PROPOSED REMEDIATION OF
ENVIRONMENTAL CONDITIONS RELATING TO THE PROPERTY; AND (E) ANY WRITTEN NOTICE OR
OTHER WRITTEN COMMUNICATION OF WHICH ANY BORROWER BECOMES AWARE FROM ANY SOURCE
WHATSOEVER (INCLUDING BUT NOT LIMITED TO A GOVERNMENTAL ENTITY) RELATING IN ANY
WAY TO HAZARDOUS SUBSTANCES OR REMEDIATION THEREOF, POSSIBLE LIABILITY OF ANY
PERSON OR ENTITY PURSUANT TO ANY ENVIRONMENTAL LAW, OTHER ENVIRONMENTAL
CONDITIONS IN CONNECTION WITH THE PROPERTY, OR ANY ACTUAL OR POTENTIAL
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN CONNECTION WITH ANYTHING REFERRED TO
IN THIS SECTION 5.1.23.

Section 5.2             Negative Covenants.  From the Modification Date until
payment and performance in full of all obligations of Borrower under the Loan
Documents or the earlier release of the Lien of the Mortgage encumbering the
Property in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:

53


--------------------------------------------------------------------------------




 

5.2.1        Operation of Property. Borrower shall not, without the prior
written consent of Lender, terminate the Property Management Agreement or any
sub-management agreement or otherwise replace the Property Manager or any
sub-manager or enter into any other management agreement or sub-management
agreement with respect to the Property.  Lender agrees that its consent will not
be unreasonably withheld, delayed or conditioned provided that the Person chosen
by Borrower as the replacement Property Manager or sub-manager is a Qualifying
Property Manager, and further agrees that any such written request for consent
that includes evidence that the replacement Property Manager or sub-manager is a
Qualifying Property Manager, shall be approved or disapproved within ten (10)
Business Days of Lender’s receipt, provided such written request from Borrower
shall conspicuously state, in large bold type, that “PURSUANT TO SECTION 5.2.1
OF THE LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.  If Lender fails to disapprove any
such matter within such period, such matter shall be deemed approved. 
Notwithstanding anything herein to the contrary, Lender’s consent shall not be
required in connection with the termination of any sub-management agreement if
the replacement sub-manager is a Qualifying Sub-Manager.  Any replacement
Property Manger or sub-manager shall enter into an assignment of management
agreement or consent in substantially the same form as those entered into by the
initial Property Manager and sub-manager as of the Modification Date.


5.2.2        LIENS.  BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY PORTION OF THE
PROPERTY OR PERMIT ANY SUCH ACTION TO BE TAKEN, EXCEPT:

(I)            PERMITTED ENCUMBRANCES;

(II)           LIENS CREATED BY OR PERMITTED PURSUANT TO THE LOAN DOCUMENTS; AND

(III)          LIENS FOR TAXES OR OTHER CHARGES NOT YET DELINQUENT (OR THAT
BORROWER IS CONTESTING IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2 HEREOF).


5.2.3        DISSOLUTION.  BORROWER SHALL NOT (A) ENGAGE IN ANY DISSOLUTION,
LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER BUSINESS ENTITY,
(B) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE OWNERSHIP AND OPERATION
OF THE PROPERTY, (C) TRANSFER, LEASE OR SELL, IN ONE TRANSACTION OR ANY
COMBINATION OF TRANSACTIONS, THE ASSETS OR ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF BORROWER EXCEPT TO THE EXTENT PERMITTED BY THE LOAN
DOCUMENTS, OR (D) MODIFY, AMEND, WAIVE OR TERMINATE ITS ORGANIZATIONAL DOCUMENTS
OR ITS QUALIFICATION AND GOOD STANDING IN ANY JURISDICTION IN WHICH IT IS
ORGANIZED OR THE PROPERTY IS LOCATED, IN EACH CASE, WITHOUT OBTAINING THE PRIOR
WRITTEN CONSENT OF LENDER OR LENDER’S DESIGNEE.


5.2.4        CHANGE IN BUSINESS.  BORROWER SHALL NOT ENTER INTO ANY LINE OF
BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF THE PROPERTY, OR MAKE ANY
MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR
OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE
OF ITS PRESENT BUSINESS.


5.2.5        DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR OTHERWISE FORGIVE
OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES IN ACCORDANCE
HEREWITH) OWED TO

54


--------------------------------------------------------------------------------




 


BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE CONSIDERATION AND IN THE ORDINARY
COURSE OF BORROWER’S BUSINESS.


5.2.6        AFFILIATE TRANSACTIONS.  OTHER THAN THE PROPERTY MANAGEMENT
AGREEMENT AND THE TENANTS IN COMMON AGREEMENT, IF ANY, AND THE CO-OWNER
INDEMNITIES, BORROWER SHALL NOT ENTER INTO, OR BE A PARTY TO, ANY TRANSACTION
WITH AN AFFILIATE OF BORROWER OR ANY OF THE PARTNERS OF BORROWER EXCEPT IN THE
ORDINARY COURSE OF BUSINESS AND ON TERMS WHICH ARE FULLY DISCLOSED TO LENDER IN
ADVANCE AND ARE NO LESS FAVORABLE TO BORROWER OR SUCH AFFILIATE THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD
PARTY.  LENDER HEREBY ACKNOWLEDGES DISCLOSURE OF THE AGREEMENTS DESCRIBED ON
SCHEDULE VI BETWEEN BORROWER AND AN AFFILIATE OF BORROWER.


5.2.7        ZONING.  BORROWER SHALL NOT INITIATE OR CONSENT TO ANY ZONING
RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE UNDER ANY
EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF THE
PROPERTY IN ANY MANNER THAT COULD RESULT IN SUCH USE BECOMING A NON-CONFORMING
USE UNDER ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR
REGULATION, WITHOUT THE PRIOR CONSENT OF LENDER.


5.2.8        ASSETS.  BORROWER SHALL NOT PURCHASE OR OWN ANY REAL ESTATE OTHER
THAN THE PROPERTY OWNED BY THE BORROWER AS OF THE DATE HEREOF AS REFLECTED IN
THE TITLE INSURANCE POLICY.


5.2.9        DEBT.  BORROWER SHALL NOT CREATE, INCUR OR ASSUME ANY INDEBTEDNESS
OTHER THAN THE DEBT EXCEPT TO THE EXTENT EXPRESSLY PERMITTED HEREBY.


5.2.10      NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE
THE JOINT ASSESSMENT OF THAT PORTION OF THE PROPERTY THAT CONSTITUTES REAL
PROPERTY WITH (A) ANY OTHER REAL PROPERTY CONSTITUTING A TAX LOT SEPARATE FROM
THE PROPERTY, OR (B) ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO
CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY
TAXES WHICH MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR
LEVIED OR CHARGED TO THE PROPERTY.


5.2.11      NO ACTION FOR PARTITION; TENANTS-IN COMMON AGREEMENT.  NEITHER
BORROWER NOR ANY PERSON COMPRISING BORROWER SHALL INITIATE ANY ACTION TO
PARTITION THE PROPERTY, OR ANY SIMILAR ACTION, WITHOUT LENDER’S PRIOR WRITTEN
CONSENT AND BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO PARTITION THE
PROPERTY.  OTHER THAN TO REFLECT TRANSFERS PERMITTED HEREUNDER, BORROWER SHALL
NOT MODIFY, AMEND OR TERMINATE THE TENANTS-IN-COMMON AGREEMENT WITHOUT LENDER’S
PRIOR WRITTEN CONSENT.


5.2.12      ERISA.

(A)           BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS)
TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION)
PROHIBITED TRANSACTION UNDER ERISA.

(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION, THAT (A) BORROWER IS NOT
AND DOES NOT MAINTAIN AN “EMPLOYEE

55


--------------------------------------------------------------------------------




 

BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I
OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(3) OF ERISA;
(B) BORROWER IS NOT SUBJECT TO STATE STATUTES REGULATING INVESTMENTS AND
FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL PLANS; AND (C) ONE OR MORE OF
THE FOLLOWING CIRCUMSTANCES IS TRUE:

(I)            EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

(II)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

(III)          BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).


5.2.13      TRANSFERS.  (A)  UNLESS SUCH ACTION IS PERMITTED BY THE PROVISIONS
OF THIS SECTION 5.2.13, BORROWER WILL NOT (I) SELL, ASSIGN, CONVEY, TRANSFER OR
OTHERWISE DISPOSE OF ITS INTERESTS IN THE PROPERTY OR ANY PART THEREOF, (II)
PERMIT ANY OWNER, DIRECTLY OR INDIRECTLY, OF AN OWNERSHIP INTEREST IN THE
PROPERTY, TO TRANSFER SUCH INTEREST, WHETHER BY TRANSFER OF STOCK OR OTHER
INTEREST IN BORROWER OR ANY ENTITY, OR OTHERWISE, (III) INCUR INDEBTEDNESS, (IV)
MORTGAGE, HYPOTHECATE OR OTHERWISE ENCUMBER OR GRANT A SECURITY INTEREST IN THE
PROPERTY OR ANY PART THEREOF, (V) SELL, ASSIGN, CONVEY, TRANSFER, MORTGAGE,
ENCUMBER, GRANT A SECURITY INTEREST IN, OR OTHERWISE DISPOSE OF ANY DIRECT OR
INDIRECT OWNERSHIP INTEREST IN BORROWER, OR PERMIT ANY OWNER OF AN INTEREST IN
BORROWER TO DO THE SAME, OR (VI) FILE A DECLARATION OF CONDOMINIUM WITH RESPECT
TO THE PROPERTY (ANY OF THE FOREGOING TRANSACTIONS, A “TRANSFER”). FOR PURPOSES
HEREOF, A “TRANSFER” SHALL NOT INCLUDE  (A) ANY DIRECT OR INDIRECT TRANSFER BY
DEVISE OR DESCENT OR BY OPERATION OF LAW UPON THE DEATH OF A PARTNER, MEMBER OR
SHAREHOLDER OF A BORROWER, (B) ANY DIRECT OR INDIRECT SALE, TRANSFER OR
HYPOTHECATION OF A PARTNERSHIP, MEMBERSHIP OR SHAREHOLDER INTEREST IN BORROWER
OR OTHER ENTITY, WHICHEVER THE CASE MAY BE, BY THE CURRENT MEMBER(S), AS
APPLICABLE, TO ANY IMMEDIATE FAMILY MEMBER OF SUCH MEMBER (OR A TRUST FOR THE
BENEFIT OF ANY SUCH PERSONS), (C) ANY TRANSFER TO BEHRINGER HARVARD FUNDS OR AN
AFFILIATE OF BEHRINGER HARVARD FUNDS OR (D) ANY TRANSFER OR PLEDGE OF AN EQUITY
INTEREST IN BEHRINGER HARVARD FUNDS OR ANY AFFILIATE THEREOF OR THE ISSUANCE OF
ADDITIONAL EQUITY INTERESTS IN BEHRINGER HARVARD FUNDS OR ANY AFFILIATE
THEREOF.  IN ADDITION, AS A CONDITION TO ANY TRANSFER PURSUANT TO THIS SECTION
5.2.13, INDEMNITOR MUST CONTINUE TO CONTROL BORROWER AND OWN, DIRECTLY OR
INDIRECTLY, AT LEAST A 20% LEGAL AND BENEFICIAL INTEREST IN BORROWER.  IF AFTER
GIVING EFFECT TO ANY TRANSFER OR ANY OF THE TRANSFERS PURSUANT TO THE FOREGOING
CLAUSES (A), (B), (C) OR (D), MORE THAN FORTY-NINE PERCENT (49%) IN THE
AGGREGATE OF DIRECT OR INDIRECT INTERESTS IN BORROWER ARE OWNED BY ANY PERSON
AND ITS AFFILIATES THAT OWNED LESS THAN FORTY-NINE PERCENT (49%) DIRECT OR
INDIRECT INTEREST IN BORROWER AS OF THE MODIFICATION DATE, BORROWER SHALL, AS A
CONDITION THERETO, DELIVER TO LENDER AN ADDITIONAL INSOLVENCY OPINION ACCEPTABLE
TO LENDER AND THE RATING AGENCIES.

(B)           NOTWITHSTANDING ANYTHING IN THIS SECTION 5.2.13 TO THE CONTRARY,
BORROWER SHALL HAVE THE RIGHT TO TRANSFER TITLE TO ONE OR MORE UNDIVIDED
INTERESTS IN THE PROPERTY TO ONE OR MORE ENTITIES AS ADDITIONAL
TENANTS-IN-COMMON (EACH, A “CO-OWNER TRANSFEREE”) PROVIDED THE FOLLOWING
CONDITIONS SHALL BE SATISFIED WITH RESPECT TO EACH SUCH TRANSFER:

56


--------------------------------------------------------------------------------




 

(I)            NO EVENT OF DEFAULT OR EVENT WHICH, WITH THE GIVING OF NOTICE,
PASSAGE OF TIME OR BOTH, SHALL CONSTITUTE AN EVENT OF DEFAULT, SHALL EXIST OR
SHALL OTHERWISE OCCUR AS A RESULT OF SUCH TRANSFER UNLESS SUCH TRANSFER WOULD
CURE SUCH DEFAULT;

(II)           AN AFFILIATE OF SPONSOR SHALL CONTINUE TO OWN NOT LESS THAN A 20%
UNDIVIDED INTEREST IN THE PROPERTY, AND THE TOTAL NUMBER OF PERSONS WHO OWN
INTERESTS IN THE PROPERTY SHALL NOT EXCEED THE LESSER OF (X) 35 AND (Y) THE
NUMBER OF CO-OWNERS SET FORTH IN REVENUE PROCEDURE 2002-22, I.R.B. 2002-14, AS
SUCH PRONOUNCEMENT MAY BE MODIFIED FROM TIME TO TIME (FOR THIS PURPOSE, “PERSON”
IS DEFINED AS IN SECTION 7701(A)(1) OF THE CODE);

(III)          BORROWER SHALL HAVE DELIVERED TO LENDER THE FOLLOWING
FULLY-EXECUTED DOCUMENTS, EACH IN A FORM APPROVED BY LENDER IN WRITING:

(A)          COPIES OF ALL DOCUMENTS EVIDENCING OR RELATING TO A TRANSFER OF AN
INTEREST IN THE PROPERTY TO A CO-OWNER TRANSFEREE, AND

(B)           ALL OTHER DOCUMENTS, INSTRUMENTS, OPINIONS AND/OR AGREEMENTS
REASONABLY REQUIRED BY LENDER, INCLUDING WITHOUT LIMITATION, (1) AN ASSIGNMENT
AND ASSUMPTION AGREEMENT, (2) EXECUTION BY EACH CO-OWNER TRANSFEREE AND A
PRINCIPAL OF EACH CO-OWNER TRANSFEREE OF A CO-OWNER INDEMNITY, (3) COPIES OF ALL
ORGANIZATIONAL DOCUMENTS, GOOD STANDING CERTIFICATES, RESOLUTIONS AND CONSENTS
OF EACH CO-OWNER TRANSFEREE IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER, (4) A
CONSENT AND ASSUMPTION AGREEMENT AND (5) AN APPROVED INVESTOR QUESTIONNAIRE WITH
RESPECT TO SUCH CO-OWNER TRANSFEREE IN THE FORM APPROVED BY LENDER; PROVIDED
THAT LENDER SHALL NOT REQUIRE, PURSUANT TO THIS CLAUSE (B), (X) A CONSENT AND
ASSUMPTION AGREEMENT IN ANY FORM OTHER THAN, OR (EXCEPT FOR THE DOCUMENTS
DESCRIBED IN SUBCLAUSES (1), (2), AND (5) OF THIS CLAUSE (B)), ANY DOCUMENT
IMPOSING OBLIGATIONS UPON ANY CO-OWNER TRANSFEREE OR EXISTING BORROWER, OR UPON
ANY PRINCIPAL OF ANY OF THEM, IN ADDITION TO THOSE CONTAINED IN, THE FORM OF
CONSENT AND ASSUMPTION AGREEMENT ATTACHED HERETO AS SCHEDULE VIII, OR ANY CHANGE
TO THE OPINIONS OF COUNSEL DELIVERED IN CONNECTION WITH THE MODIFICATION OF THE
LOAN, OR ANY OPINION SUPPLEMENTAL TO ANY SUCH OPINION, EXCEPT, IN EITHER SUCH
CASE, AS MAY BE NECESSARY TO ACCOMMODATE ANY MATERIAL CHANGE IN FACT OR LAW
OCCURRING AFTER THE DATE OF THIS AGREEMENT;

(IV)          THE PROPERTY SHALL CONTINUE TO BE SUBJECT TO A PROPERTY MANAGEMENT
AGREEMENT WITH A QUALIFYING PROPERTY MANAGER OWNED AND CONTROLLED BY THE SPONSOR
OR OTHERWISE ACCEPTABLE TO LENDER, PURSUANT TO A MANAGEMENT AGREEMENT APPROVED
BY LENDER IN ITS SOLE DISCRETION;

(V)           THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION IN THE BORROWER OR THE SPONSOR OR IN THE FINANCIAL OR PHYSICAL
CONDITION OF THE PROPERTY FROM THE MODIFICATION DATE;

(VI)          EACH ADDITIONAL CO-OWNER TRANSFEREE MUST BE ORGANIZED AS A
DELAWARE LIMITED LIABILITY COMPANY AND A SPECIAL PURPOSE ENTITY PURSUANT TO A
CO-OWNER

57


--------------------------------------------------------------------------------




 

TRANSFEREE OPERATING AGREEMENT SUBSTANTIALLY IN THE FORM SET FORTH ON SCHEDULE
IX OR OTHERWISE AS APPROVED BY LENDER;

(VII)         BORROWER SHALL PAY LENDER’S REASONABLE AND CUSTOMARY OUT-OF-POCKET
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES,
INCURRED BY LENDER IN CONNECTION WITH THE TRANSFER AND ANY FEES CHARGED BY
RATING AGENCIES, AND BORROWER PAYS LENDER, CONCURRENTLY WITH THE CLOSING OF ANY
TRANSFER AN ADMINISTRATIVE FEE (UNLESS SUCH TRANSFER OCCURS ON THE MODIFICATION
DATE) OF $1,000 PER TRANSFER, PROVIDED THAT FOR ANY TRANSFER OF MORE THAN 49% OF
THE INTERESTS IN THE PROPERTY, BORROWER SHALL (A) OBTAIN A RATING CONFIRMATION
AND (B) PAY A TRANSFER FEE EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE
THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AS OF THE DATE OF THE CLOSING OF
THE FIRST TRANSFER AND ONE-HALF OF ONE PERCENT (0.5%) OF THE THEN OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN AS OF THE DATE OF THE CLOSING FOR ANY ADDITIONAL
TRANSFER THEREAFTER;

(VIII)        THE CO-OWNER TRANSFEREE, SHALL FURNISH AN OPINION OF COUNSEL
SATISFACTORY TO LENDER AND ITS COUNSEL AS TO DUE FORMATION AND ORGANIZATION AND
THE VALID EXISTENCE AND GOOD STANDING OF THE CO-OWNER TRANSFEREE, AND THAT THE
ASSIGNMENT AND ASSUMPTION AGREEMENT AND CONSENT AND ASSUMPTION AGREEMENT HAVE
EACH BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED, AND THAT THE LOAN DOCUMENTS
ARE VALID, BINDING AND ENFORCEABLE AGAINST THE CO-OWNER TRANSFEREE IN ACCORDANCE
WITH THEIR TERMS; PROVIDED THAT IF THE CO-OWNER TRANSFEREE IS A LIMITED
LIABILITY COMPANY MEETING ALL OF THE REQUIREMENTS APPLICABLE TO A SINGLE-MEMBER
LIMITED LIABILITY COMPANY SET FORTH IN THE DEFINITION OF “SPECIAL PURPOSE
ENTITY,” NO OPINIONS SHALL BE REQUIRED WITH RESPECT TO ANY MEMBER THEREOF;
PROVIDED, FURTHER, THAT AN OPINION IN SUBSTANTIALLY THE FORM OF THE OPINION OF
COUNSEL ADDRESSING SUCH MATTERS THAT WAS DELIVERED IN CONNECTION WITH THE
MODIFICATION OF THE LOAN, TOGETHER WITH SUCH OTHER MATTERS AS LENDER MAY
REASONABLY REQUIRE IN LIGHT OF MATERIAL CHANGES IN FACT OR LAW OCCURRING AFTER
THE DATE OF THIS AGREEMENT OR TO ADDRESS REQUIREMENTS OF ANY RATING AGENCY,
SHALL BE DEEMED TO SATISFY THIS CONDITION;

(IX)           BORROWER MUST DELIVER TO LENDER, WITHOUT ANY COST OR EXPENSE TO
LENDER, SUCH ENDORSEMENTS TO THE TITLE INSURANCE POLICY AS LENDER MAY DEEM
NECESSARY AT THE TIME OF THE TRANSFER, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER, INCLUDING, WITHOUT LIMITATION, AN ENDORSEMENT OR
ENDORSEMENTS TO THE TITLE INSURANCE POLICY EXTENDING THE EFFECTIVE DATE OF SUCH
POLICY TO THE DATE OF EXECUTION AND DELIVERY (OR, IF LATER, OF RECORDING) OF THE
ASSIGNMENT AND ASSUMPTION AGREEMENT, WITH NO ADDITIONAL EXCEPTIONS ADDED TO SUCH
POLICY, AND INSURING THAT FEE SIMPLE TITLE TO THE PROPERTY IS VESTED IN THE
BORROWER, INCLUDING THE CO-OWNER TRANSFEREE, SUBJECT TO ANY TENANTS-IN-COMMON
AGREEMENT;

(X)            IF THE CO-OWNER TRANSFEREE IS ACQUIRING LESS THAN A TWENTY
PERCENT (20%) INTEREST IN THE PROPERTY, SPONSOR SHALL CERTIFY THAT THE CO-OWNER
TRANSFEREE AND ITS PRINCIPAL SATISFY THE INVESTOR QUESTIONNAIRE PROCEDURES,
WHICH CERTIFICATION MAY BE BASED ON THE REPRESENTATIONS AND AFFIDAVITS OF THE
CO-OWNER TRANSFEREE AND ITS PRINCIPALS.  IF THE CO-OWNER TRANSFEREE IS ACQUIRING
A TWENTY PERCENT (20%) OR GREATER INTEREST IN THE PROPERTY OR DOES NOT SATISFY
THE INVESTOR QUESTIONNAIRE PROCEDURES, THE CO-OWNER TRANSFEREE AND ITS PRINCIPAL
MUST SATISFY THE CO-OWNER TRANSFEREE CRITERIA AND LENDER’S

58


--------------------------------------------------------------------------------




 

STANDARD, CUSTOMARY AND REASONABLE CREDIT UNDERWRITING, IN EACH CASE, AS
DETERMINED BY LENDER;

(XI)           EXCEPT AS EXPRESSLY PROVIDED IN THE INDEMNITY, NO TRANSFER TO A
CO-OWNER TRANSFEREE PURSUANT TO THIS SECTION 5.2.13(B) SHALL BE DEEMED TO
RELEASE INDEMNITOR FROM ANY OBLIGATIONS UNDER THE INDEMNITY AGREEMENT;

(XII)          IF AFTER GIVING EFFECT TO ANY SUCH TRANSFER, MORE THAN TWENTY
PERCENT (20%) IN THE AGGREGATE OF DIRECT OR INDIRECT INTERESTS IN THE PROPERTY
ARE OWNED BY ANY CO-OWNER TRANSFEREE AND ITS AFFILIATES THAT PREVIOUSLY OWNED
LESS THAN A TWENTY PERCENT (20%) DIRECT OR INDIRECT INTEREST IN THE PROPERTY,
UNLESS A PAIRING WITH SUCH CO-OWNER TRANSFEREE WAS INCLUDED IN A PREVIOUS
INSOLVENCY OPINION LENDER SHALL HAVE RECEIVED AN ADDITIONAL INSOLVENCY OPINION
ACCEPTABLE TO LENDER AND THE RATING AGENCIES WITH RESPECT TO SUCH CO-OWNER
TRANSFEREE AND ANY PERSON THAT DIRECTLY OR INDIRECTLY OWNS FORTY-NINE PERCENT
(49%) OR MORE OF SUCH CO-OWNER TRANSFEREE; PROVIDED THAT AN OPINION IN
SUBSTANTIALLY THE FORM OF THE OPINION OF COUNSEL ADDRESSING SUCH MATTERS THAT
WAS DELIVERED IN CONNECTION WITH THE MODIFICATION OF THE LOAN, TOGETHER WITH
SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUIRE IN LIGHT OF MATERIAL CHANGES
IN FACT OR LAW OCCURRING AFTER THE DATE OF THIS AGREEMENT OR TO ADDRESS
REQUIREMENTS OF ANY RATING AGENCY, SHALL BE DEEMED TO SATISFY THIS CONDITION;

(XIII)         IN CONNECTION WITH ANY TRANSFER THAT RESULTS IN MORE THAN
FORTY-NINE PERCENT (49%) OF THE INTERESTS IN THE PROPERTY BEING OWNED BY A
SINGLE CO-OWNER TRANSFEREE OR ITS AFFILIATES OTHER THAN BEHRINGER HARVARD FUNDS
OR AN AFFILIATE OF BEHRINGER HARVARD FUNDS, LENDER SHALL HAVE THE APPROVAL OF
THE RATING AGENCIES SELECTED BY LENDER, WHICH APPROVAL, IF REQUIRED BY LENDER,
SHALL TAKE THE FORM OF A CONFIRMATION IN WRITING FROM SUCH RATING AGENCIES TO
THE EFFECT THAT SUCH TRANSFER WILL NOT RESULT IN A REQUALIFICATION, REDUCTION,
DOWNGRADE OR WITHDRAWAL OF THE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH
ASSUMPTION OR TRANSFER FOR THE SECURITIES OR ANY CLASS THEREOF ISSUED IN
CONNECTION WITH A SECURITIZATION WHICH ARE THEN OUTSTANDING; AND

(XIV)        NO SUCH TRANSFER SHALL OCCUR WITHIN THIRTY (30) DAYS PRIOR TO THE
ANTICIPATED DATE OF A SECURITIZATION AS SET FORTH IN A SECURITIZATION NOTICE OR
THIRTY (30) DAYS AFTER A SECURITIZATION; PROVIDED, HOWEVER, THAT NOTWITHSTANDING
ANYTHING ELSE CONTAINED HEREIN, SUCH TRANSFERS SHALL BE PERMITTED FOR A PERIOD
OF FORTY-FIVE (45) DAYS FOLLOWING THE MODIFICATION DATE REGARDLESS OF THE TIMING
OF THE SECURITIZATION.

(C)           ANY TRANSFER BY A BORROWER OTHER THAN TRANSFERS DESCRIBED IN
SECTION 5.2.13(A) AND (B) ABOVE, AND ANY SUBSEQUENT TRANSFER BY A CO-OWNER
TRANSFEREE, IN ANY CASE RESULTING IN A SINGLE PERSON OR GROUP OF RELATED PERSONS
WHO DID NOT PREVIOUSLY OWN 49% OR MORE OF THE INTERESTS IN THE PROPERTY OWNING
49% OR MORE OF THE INTERESTS IN THE PROPERTY, SHALL BE SUBJECT TO PRIOR WRITTEN
APPROVAL OF THE LENDER ON A DISCRETIONARY BASIS, PAYMENT OF A TRANSFER FEE EQUAL
TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN AS OF THE DATE OF THE CLOSING OF THE FIRST TRANSFER AND ONE-HALF OF
ONE PERCENT (0.5%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AS OF
THE DATE OF THE CLOSING FOR ANY ADDITIONAL TRANSFER THEREAFTER AND ALL OF
LENDER’S REASONABLE EXPENSES INCURRED IN CONNECTION WITH SUCH TRANSFER, THE
APPROVAL BY ANY AND ALL RATING AGENCIES (IF REQUIRED BY LENDER AFTER A
SECURITIZATION) OF THE

59


--------------------------------------------------------------------------------




 

PROPOSED TRANSFEREE, THE PROPOSED TRANSFEREE’S CONTINUED COMPLIANCE WITH THE
COVENANTS SET FORTH IN SECTIONS 4.1.9, 4.1.30 AND 5.2.12 HEREOF, AND SUCH OTHER
CONDITIONS AS LENDER SHALL DETERMINE IN ITS SOLE DISCRETION TO BE IN THE
INTEREST OF LENDER.  NO SUCH ASSUMPTION SHALL BE PERMITTED WITHIN THE FIRST
TWELVE (12) MONTHS FROM THE DATE HEREOF.

(D)           NOTWITHSTANDING ANYTHING IN THIS SECTION 5.2.13 TO THE CONTRARY,
AND IN ADDITION TO THE OTHER TRANSFERS EXPRESSLY PERMITTED HEREUNDER, AT ANY
TIME OTHER THAN WITHIN THIRTY (30) DAYS PRIOR TO OR AFTER THE ANTICIPATED DATE
OF A SECURITIZATION (AS DETERMINED BY LENDER), LENDER’S CONSENT TO A TRANSFER OF
THE ENTIRE PROPERTY OR AN ASSIGNMENT OR OTHER TRANSFER OF ONE HUNDRED PERCENT
(100%) OF THE MEMBERSHIP INTERESTS IN BORROWER SHALL NOT BE WITHHELD PROVIDED
THAT LENDER RECEIVES NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH
TRANSFER HEREUNDER AND NO EVENT OF DEFAULT THEN EXISTS (UNLESS SUCH TRANSFER
WOULD CURE SUCH EVENT OF DEFAULT), AND FURTHER PROVIDED THAT, THE FOLLOWING
ADDITIONAL REQUIREMENTS ARE SATISFIED:

(I)            BORROWER SHALL PAY ANY AND ALL OUT-OF-POCKET COSTS INCURRED IN
CONNECTION WITH THE TRANSFER OF SUCH INTERESTS (INCLUDING, WITHOUT LIMITATION,
LENDER’S COUNSEL FEES AND DISBURSEMENTS AND ALL RECORDING FEES, TITLE INSURANCE
PREMIUMS AND MORTGAGE RECORDING TAXES) AND AN ASSUMPTION FEE EQUAL TO
ONE-QUARTER OF ONE PERCENT (0.25%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF
THE LOAN AS OF THE DATE OF THE CLOSING OF THE FIRST ASSUMPTION AND ONE-HALF OF
ONE PERCENT (0.5%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AS OF
THE DATE OF THE CLOSING FOR ANY ADDITIONAL ASSUMPTION THEREAFTER.

(II)           THE PROPOSED TRANSFEREE (THE “TRANSFEREE”) OR TRANSFEREE’S
PRINCIPALS (HEREINAFTER DEFINED) MUST HAVE DEMONSTRATED EXPERTISE IN OWNING AND
OPERATING PROPERTIES SIMILAR IN LOCATION, SIZE AND OPERATION TO THE PROPERTY,
WHICH EXPERTISE SHALL BE REASONABLE DETERMINED BY LENDER.  THE TERM
“TRANSFEREE’S PRINCIPALS” SHALL MEAN COLLECTIVELY, (A) TRANSFEREE’S MANAGING
MEMBERS, GENERAL PARTNERS OR PRINCIPAL SHAREHOLDERS AND (B) SUCH OTHER MEMBERS,
PARTNERS OR SHAREHOLDERS OF TRANSFEREE OWNING A CONTROLLING INTEREST IN
TRANSFEREE;

(III)          TRANSFEREE AND TRANSFEREE’S PRINCIPALS SHALL, AS OF THE DATE OF
SUCH TRANSFER, BE AN ACCREDITED INVESTOR;

(IV)          TRANSFEREE, TRANSFEREE’S PRINCIPALS AND ALL OTHER ENTITIES WHICH
MAY BE OWNED OR CONTROLLED DIRECTLY OR INDIRECTLY BY TRANSFEREE’S PRINCIPALS
(“RELATED ENTITIES”) MUST NOT HAVE BEEN A PARTY TO ANY BANKRUPTCY PROCEEDINGS,
VOLUNTARY OR INVOLUNTARY, MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
TAKEN ADVANTAGE OF ANY INSOLVENCY ACT, OR ANY ACT FOR THE BENEFIT OF DEBTORS
WITHIN SEVEN (7) YEARS PRIOR TO THE DATE OF THE PROPOSED TRANSFER;

(V)           IF REQUIRED OR REQUESTED BY ANY OF THE RATING AGENCIES, BORROWER
SHALL DELIVER AN ADDITIONAL INSOLVENCY OPINION REASONABLY ACCEPTABLE TO LENDER
AND THE RATING AGENCIES IN CONNECTION WITH SUCH TRANSFER; PROVIDED THAT AN
OPINION IN SUBSTANTIALLY THE FORM OF THE OPINION OF COUNSEL ADDRESSING SUCH
MATTERS THAT WAS DELIVERED IN CONNECTION WITH THE MODIFICATION OF THE LOAN,
TOGETHER WITH SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUIRE IN LIGHT OF
MATERIAL CHANGES IN FACT OR LAW OCCURRING AFTER THE DATE OF

60


--------------------------------------------------------------------------------




 

THIS AGREEMENT OR TO ADDRESS REQUIREMENTS OF ANY RATING AGENCY, SHALL BE DEEMED
TO SATISFY THIS CONDITION;

(VI)          THERE SHALL BE NO MATERIAL CONVICTIONS, JUDGMENTS, LITIGATION OR
REGULATORY ACTION PENDING OR THREATENED AGAINST TRANSFEREE, TRANSFEREE’S
PRINCIPALS OR RELATED ENTITIES WHICH IS NOT REASONABLY ACCEPTABLE TO LENDER, AND
NONE OF TRANSFEREE, TRANSFEREE’S PRINCIPALS OR RELATED ENTITIES SHALL BE ON ANY
SO-CALLED PROHIBITED PERSONS LISTS;

(VII)         THE CREDITWORTHINESS OF TRANSFEREE, TRANSFEREE’S PRINCIPALS AND
RELATED ENTITIES SHALL BE REASONABLY ACCEPTABLE TO LENDER, AND SUCH ENTITY SHALL
NOT HAVE DEFAULTED UNDER ITS OR THEIR OBLIGATIONS WITH RESPECT TO ANY OTHER
INDEBTEDNESS IN A MANNER WHICH IS NOT ACCEPTABLE TO LENDER;

(VIII)        IF THE TRANSFER IS A TRANSFER OF THE PROPERTY, TRANSFEREE SHALL BE
A SPECIAL PURPOSE ENTITY WHICH AT THE TIME OF SUCH TRANSFER WILL BE IN
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.1.1 AND THE REPRESENTATIONS
CONTAINED IN 4.1.30 HEREOF AND WHICH SHALL HAVE ASSUMED (SUBJECT TO THE TERMS OF
SECTION 9.4 HEREOF) PURSUANT TO EXECUTED ASSUMPTION AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER ALL OF THE TERMS, COVENANTS AND CONDITIONS SET
FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, EXPRESSLY INCLUDING THE
COVENANTS CONTAINED IN SECTION 5.1.1 AND THE REPRESENTATIONS CONTAINED IN 4.1.30
HEREOF;

(IX)           TRANSFEREE AND TRANSFEREE’S PRINCIPALS MUST BE ABLE TO SATISFY
THE COVENANTS SET FORTH IN SECTIONS 4.1.9 AND 5.2.12 HEREOF, AND TRANSFEREE AND
TRANSFEREE’S PRINCIPALS SHALL DELIVER (A) ALL ORGANIZATIONAL DOCUMENTATION
REASONABLY REQUESTED BY LENDER, WHICH SHALL BE REASONABLY SATISFACTORY TO
LENDER, AND (B) ALL CERTIFICATES, AGREEMENTS AND COVENANTS REASONABLY REQUIRED
BY LENDER;

(X)            ONE OR MORE OF TRANSFEREE’S PRINCIPALS ACCEPTABLE TO LENDER SHALL
EXECUTE IN FAVOR OF LENDER A REPLACEMENT INDEMNITY AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, UPON WHICH INDEMNITOR SHALL BE RELEASED FROM
ANY LIABILITY UNDER THE EXISTING INDEMNITY AGREEMENT FIRST ARISING AFTER THE
DATE OF SUCH TRANSFER; AND

(XI)           LENDER SHALL HAVE THE APPROVAL OF THE RATING AGENCIES SELECTED BY
LENDER, WHICH APPROVAL, IF REQUIRED BY LENDER, SHALL TAKE THE FORM OF A
CONFIRMATION IN WRITING FROM SUCH RATING AGENCIES TO THE EFFECT THAT SUCH
TRANSFER WILL NOT RESULT IN A REQUALIFICATION, REDUCTION, DOWNGRADE OR
WITHDRAWAL OF THE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH ASSUMPTION OR
TRANSFER FOR THE SECURITIES OR ANY CLASS THEREOF ISSUED IN CONNECTION WITH A
SECURITIZATION WHICH ARE THEN OUTSTANDING.

(E)           LENDER HEREBY AGREES THAT IT SHALL PROVIDE TO BORROWER NOTICE OF
THE ANTICIPATED DATE OF A SECURITIZATION, NOT LESS THAN SIXTY (60) DAYS PRIOR TO
SUCH DATE (A “SECURITIZATION NOTICE”).

(F)            WITH RESPECT TO ANY MATTER RELATED TO A TRANSFER OF LESS THAN
FORTY-NINE PERCENT (49%) OF THE INTERESTS IN THE PROPERTY PURSUANT TO SECTION
5.2.13(B) ABOVE, LENDER SHALL APPROVE OR DISAPPROVE ANY SUCH MATTER WITHIN TEN
(10) BUSINESS DAYS OF LENDER’S RECEIPT OF A

61


--------------------------------------------------------------------------------




 

WRITTEN NOTICE FROM BORROWER REQUESTING LENDER’S APPROVAL, PROVIDED SUCH NOTICE
INCLUDES ALL INFORMATION NECESSARY TO MAKE SUCH DECISION, AND FURTHER PROVIDED
THAT SUCH WRITTEN NOTICE FROM BORROWER SHALL CONSPICUOUSLY STATE, IN LARGE BOLD
TYPE, THAT “PURSUANT TO SECTION 5.2.13(B) OF THE LOAN AGREEMENT, A RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF THIS WRITTEN
NOTICE”.  IF LENDER FAILS TO DISAPPROVE ANY SUCH MATTER WITHIN SUCH PERIOD,
BORROWER SHALL PROVIDE A SECOND WRITTEN NOTICE REQUESTING APPROVAL, WHICH
WRITTEN NOTICE SHALL CONSPICUOUSLY STATE, IN LARGE BOLD TYPE, THAT “PURSUANT TO
SECTION 5.2.13(B) OF THE LOAN AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE
DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN FIVE (5)
BUSINESS DAYS OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.  THEREAFTER, IF
LENDER DOES NOT DISAPPROVE SUCH MATTER WITHIN SAID FIVE (5) BUSINESS DAY PERIOD
SUCH MATTER SHALL BE DEEMED APPROVED.  SUCH DEEMED APPROVAL, HOWEVER, SHALL NOT
IN ANY WAY BE DEEMED TO OTHERWISE CONSTITUTE A WAIVER OF THE REQUIREMENTS OF
SECTION 5.2.13(B).

(G)           NOTWITHSTANDING ANYTHING IN THIS SECTION 5.2.13 TO THE CONTRARY,
LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH ONE OR A SERIES OF
TRANSFERS OF INDIRECT INTERESTS IN ANY CO-OWNER TRANSFEREE THAT OWNS LESS THAN
TWENTY PERCENT (20%) OF THE AGGREGATE INTERESTS IN THE PROPERTY; PROVIDED,
HOWEVER, NO SUCH TRANSFER SHALL RESULT IN THE CHANGE OF CONTROL IN SUCH CO-OWNER
TRANSFEREE.  AS USED IN THIS DEFINITION, THE TERM “CONTROL” MEANS THE
POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF MANAGEMENT, POLICIES OR ACTIVITIES OF A PERSON, WHETHER THROUGH
OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE.

(H)           BORROWER, WITHOUT THE CONSENT OF LENDER, MAY GRANT EASEMENTS,
RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY IN THE ORDINARY COURSE
OF BUSINESS FOR WATER AND SEWER LINES, TELEPHONE AND TELEGRAPH LINES, ELECTRIC
LINES AND OTHER UTILITIES OR FOR OTHER SIMILAR PURPOSES, PROVIDED THAT NO
TRANSFER, CONVEYANCE OR ENCUMBRANCE SHALL MATERIALLY IMPAIR THE UTILITY AND
OPERATION OF THE PROPERTY OR MATERIALLY ADVERSELY AFFECT THE VALUE OF THE
PROPERTY OR THE NET OPERATING INCOME OF THE PROPERTY.  IF BORROWER SHALL RECEIVE
ANY CONSIDERATION IN CONNECTION WITH ANY OF SAID DESCRIBED TRANSFERS OR
CONVEYANCES, BORROWER SHALL HAVE THE RIGHT TO USE ANY SUCH PROCEEDS IN
CONNECTION WITH ANY ALTERATIONS PERFORMED IN CONNECTION THEREWITH, OR REQUIRED
THEREBY.  IN CONNECTION WITH ANY TRANSFER, CONVEYANCE OR ENCUMBRANCE PERMITTED
ABOVE, THE LENDER SHALL EXECUTE AND DELIVER ANY INSTRUMENT REASONABLY NECESSARY
OR APPROPRIATE TO EVIDENCE ITS CONSENT TO SAID ACTION OR TO SUBORDINATE THE LIEN
OF THE MORTGAGE TO SUCH EASEMENTS, RESTRICTIONS, COVENANTS, RESERVATIONS AND
RIGHTS OF WAY OR OTHER SIMILAR GRANTS UPON RECEIPT BY THE LENDER OF: (A) A COPY
OF THE INSTRUMENT OF TRANSFER; AND (B) AN OFFICER’S CERTIFICATE STATING WITH
RESPECT TO ANY TRANSFER DESCRIBED ABOVE, THAT SUCH TRANSFER DOES NOT MATERIALLY
IMPAIR THE UTILITY AND OPERATION OF THE PROPERTY OR MATERIALLY REDUCE THE VALUE
OF THE PROPERTY OR THE NET OPERATING INCOME OF THE PROPERTY.

Section 5.3             Performance by Property Manager.  To the extent that
Borrower consists of more than one tenants-in-common, Lender acknowledges that
Property Manager will perform certain obligations of Borrower, including
delivery to Lender of required information, statements, certifications required
hereunder, and Lender shall accept such performance by Property Manager on
behalf of Borrower.

62


--------------------------------------------------------------------------------



 


ARTICLE 6 - INSURANCE; CASUALTY; CONDEMNATION


SECTION 6.1             INSURANCE.

(A)           BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE TO BE MAINTAINED,
INSURANCE FOR BORROWER AND THE PROPERTY PROVIDING AT LEAST THE FOLLOWING
COVERAGES:

(I)            COMPREHENSIVE ALL RISK INSURANCE ON THE IMPROVEMENTS AND THE
PERSONAL PROPERTY, INCLUDING CONTINGENT LIABILITY FROM OPERATION OF BUILDING
LAWS, DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS, IN EACH
CASE (A) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL
REPLACEMENT COST,” WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL
REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND
UTILITIES AND FOOTINGS) WITH A WAIVER OF DEPRECIATION; (B) CONTAINING AN AGREED
AMOUNT ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY
WAIVING ALL CO-INSURANCE PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS
OF TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($25,000) FOR ALL SUCH INSURANCE
COVERAGE; AND (D) CONTAINING AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT”
ENDORSEMENT IF ANY OF THE IMPROVEMENTS OR THE USE OF THE PROPERTY SHALL AT ANY
TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES.  IN ADDITION, BORROWER
SHALL OBTAIN: (Y) IF ANY PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT ANY TIME
IN THE FUTURE LOCATED IN A FEDERALLY DESIGNATED “SPECIAL FLOOD HAZARD AREA”,
FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE LESSER OF (1) THE OUTSTANDING
PRINCIPAL BALANCE OF THE NOTE OR (2) THE MAXIMUM AMOUNT OF SUCH INSURANCE
AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER
PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS
EACH MAY BE AMENDED OR SUCH GREATER AMOUNT AS LENDER SHALL REQUIRE; AND (Z)
EARTHQUAKE INSURANCE IN AMOUNTS AND IN FORM AND SUBSTANCE SATISFACTORY TO LENDER
IN THE EVENT THE PROPERTY IS LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC
ACTIVITY, PROVIDED THAT THE INSURANCE PURSUANT TO CLAUSES (Y) AND (Z) HEREOF
SHALL BE ON TERMS CONSISTENT WITH THE COMPREHENSIVE ALL RISK INSURANCE POLICY
REQUIRED UNDER THIS SUBSECTION (I).

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT THE PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM
WITH A COMBINED LIMIT, INCLUDING UMBRELLA COVERAGE, OF NOT LESS THAN FIVE
MILLION AND NO/100 DOLLARS ($5,000,000.00); (B) TO CONTINUE AT NOT LESS THAN THE
AFORESAID LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER IN WRITING BY REASON OF
CHANGED ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO COVER
AT LEAST THE FOLLOWING HAZARDS:  (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND
COMPLETED OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4)
BLANKET CONTRACTUAL LIABILITY FOR ALL LEGAL CONTRACTS; AND (5) CONTRACTUAL
LIABILITY COVERING THE INDEMNITIES CONTAINED IN ARTICLE 9 OF THE MORTGAGE TO THE
EXTENT THE SAME IS AVAILABLE;

(III)          BUSINESS INCOME INSURANCE (A) WITH LOSS PAYABLE TO LENDER; (B)
COVERING ALL RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN
SUBSECTION (I) ABOVE; (C) COVERING RENTAL LOSSES OR BUSINESS INTERRUPTION, AS
MAY BE APPLICABLE, FOR A PERIOD OF AT LEAST EIGHTEEN (18) MONTHS AFTER THE DATE
OF THE CASUALTY; AND (D) IN AN ANNUAL AMOUNT EQUAL TO (100%) OF THE RENTS OR
ESTIMATED GROSS REVENUES FROM THE OPERATION OF THE PROPERTY (AS REDUCED TO
REFLECT EXPENSES NOT INCURRED DURING RESTORATION).  THE AMOUNT OF

63


--------------------------------------------------------------------------------




 

SUCH BUSINESS INCOME INSURANCE SHALL BE DETERMINED PRIOR TO THE MODIFICATION
DATE AND AT LEAST ONCE EACH YEAR THEREAFTER BASED ON BORROWER’S REASONABLE
ESTIMATE OF THE GROSS INCOME FROM THE PROPERTY FOR THE SUCCEEDING EIGHTEEN (18)
MONTH PERIOD.  ALL PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS SUBSECTION SHALL
BE HELD BY LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS SECURED BY THE LOAN
DOCUMENTS FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND UNDER THE NOTE;
PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED TO RELIEVE
BORROWER OF ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS
ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THE NOTE AND THE OTHER LOAN
DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE
PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

(IV)          AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY IF THE
PROPERTY COVERAGE FORM DOES NOT OTHERWISE APPLY, (A) OWNER’S CONTINGENT OR
PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS
OR PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL LIABILITY INSURANCE
POLICY; AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE WRITTEN IN A
SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS, (2)
AGAINST ALL RISKS INSURED AGAINST PURSUANT TO SUBSECTION (I) ABOVE, (3)
INCLUDING PERMISSION TO OCCUPY THE PROPERTY, AND (4) WITH AN AGREED AMOUNT
ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE;

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

(VII)         UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN FIVE
MILLION AND NO/100 DOLLARS ($5,000,000.00) PER OCCURRENCE ON TERMS CONSISTENT
WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED UNDER SUBSECTION
(II) ABOVE;

(VIII)        IF ANY OF THE POLICIES OF INSURANCE COVERING THE RISKS REQUIRED TO
BE COVERED UNDER SUBSECTIONS (I) THROUGH (VII) ABOVE CONTAINS AN EXCLUSION FROM
COVERAGE FOR ACTS OF TERRORISM, BORROWER SHALL OBTAIN AND MAINTAIN A SEPARATE
POLICY PROVIDING SUCH COVERAGES IN THE EVENT OF ANY ACT OF TERRORISM, PROVIDED
SUCH COVERAGE IS COMMERCIALLY AVAILABLE FOR PROPERTIES SIMILAR TO THE PROPERTY
AND LOCATED IN OR AROUND THE REGION IN WHICH THE PROPERTY IS LOCATED; AND

(IX)           UPON SIXTY (60) DAYS’ WRITTEN NOTICE, SUCH OTHER REASONABLE
INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME MAY
REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME ARE
COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO THE PROPERTY LOCATED IN OR
AROUND THE REGION IN WHICH THE PROPERTY IS LOCATED.

(B)           ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A) SHALL BE OBTAINED
UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR IN THE
SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE APPROVAL OF LENDER AS TO
INSURANCE COMPANIES, AMOUNTS, DEDUCTIBLES, LOSS PAYEES AND INSUREDS.  THE
POLICIES SHALL BE ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE INSURANCE

64


--------------------------------------------------------------------------------




 

COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND HAVING A RATING OF “A:X” OR
BETTER IN THE CURRENT BEST’S INSURANCE REPORTS AND A CLAIMS PAYING ABILITY
RATING OF “A” OR BETTER BY AT LEAST TWO (2) OF THE RATING AGENCIES INCLUDING,
(I) S&P, AND (II) MOODY’S IF MOODY’S IS RATING THE SECURITIES.  NOTWITHSTANDING
THE FOREGOING, BORROWER SHALL BE PERMITTED TO RETAIN ITS CURRENT INSURANCE
COVERAGE WITH ST. PAUL’S PROVIDED THAT ST. PAUL’S S&P RATING DOES NOT FALL BELOW
“A-”.  THE POLICIES DESCRIBED IN SECTION 6.1 (OTHER THAN THOSE STRICTLY LIMITED
TO LIABILITY PROTECTION) SHALL DESIGNATE LENDER AS LOSS PAYEE.  NOT LESS THAN
THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATES OF THE POLICIES THERETOFORE
FURNISHED TO LENDER, CERTIFICATES OF INSURANCE EVIDENCING THE POLICIES
ACCOMPANIED BY EVIDENCE SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS DUE
THEREUNDER (THE “INSURANCE PREMIUMS”), SHALL BE DELIVERED BY BORROWER TO LENDER.

(C)           ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO THE 
PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER AND SHALL
OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY
THE PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF SECTION 6.1(A).

(D)           ALL POLICIES OF INSURANCE PROVIDED FOR OR CONTEMPLATED BY SECTION
6.1(A), EXCEPT FOR THE POLICY REFERENCED IN SECTION 6.1(A)(V), SHALL NAME
BORROWER, OR THE TENANT, AS THE INSURED AND LENDER AS THE ADDITIONAL INSURED, AS
ITS INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND
MACHINERY, FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK
STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE
LOSS THEREUNDER SHALL BE PAYABLE TO LENDER.

(E)           ALL POLICIES OF INSURANCE PROVIDED FOR IN SECTION 6.1(A) SHALL
CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

(I)            NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE ACTING FOR BORROWER,
OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF
ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY
PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
INSURANCE INSOFAR AS LENDER IS CONCERNED;

(II)           THE POLICY SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO
INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS’ WRITTEN NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN
ADDITIONAL INSURED;

(III)          THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO LENDER IF THE
POLICY HAS NOT BEEN RENEWED FIFTEEN (15) DAYS PRIOR TO ITS EXPIRATION; AND

(IV)          LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR
SUBJECT TO ANY ASSESSMENTS THEREUNDER.

(F)            IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT, AFTER TEN (10) BUSINESS DAYS WRITTEN NOTICE TO BORROWER, TO TAKE SUCH
ACTION AS LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS
LENDER IN ITS REASONABLE DISCRETION DEEMS APPROPRIATE.  ALL PREMIUMS INCURRED BY
LENDER IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING
IT IN EFFECT SHALL BE PAID

65


--------------------------------------------------------------------------------




 

BY BORROWER TO LENDER UPON DEMAND AND, UNTIL PAID, SHALL BE SECURED BY THE
MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IF BORROWER FAILS IN SO
INSURING THE PROPERTY OR IN SO ASSIGNING AND DELIVERING THE POLICIES, LENDER
MAY, AT ITS OPTION, OBTAIN SUCH INSURANCE USING SUCH CARRIERS AND AGENCIES AS
LENDER SHALL ELECT FROM YEAR TO YEAR AND PAY THE PREMIUMS THEREFOR, AND BORROWER
WILL REIMBURSE LENDER FOR ANY PREMIUM SO PAID, WITH INTEREST THEREON AS STATED
IN THE NOTE FROM THE TIME OF PAYMENT, ON DEMAND, AND THE AMOUNT SO OWNING TO
LENDER SHALL BE SECURED BY THE MORTGAGE.  THE INSURANCE OBTAINED BY LENDER MAY,
BUT NEED NOT, PROTECT BORROWER’S INTEREST AND THE COVERAGE THAT LENDER PURCHASES
MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST
BORROWER IN CONNECTION WITH THE PROPERTY.


SECTION 6.2             CASUALTY.  IF THE PROPERTY SHALL BE DAMAGED OR
DESTROYED, IN WHOLE OR IN PART, BY FIRE OR OTHER CASUALTY (A “CASUALTY”),
BORROWER (A) SHALL GIVE TO LENDER PROMPT NOTICE OF SUCH DAMAGE REASONABLY
ESTIMATED BY BORROWER TO COST MORE THAN FIVE HUNDRED THOUSAND DOLLARS
($500,000.00) TO REPAIR, AND (B) SHALL PROMPTLY COMMENCE AND DILIGENTLY
PROSECUTE THE COMPLETION OF THE REPAIR AND RESTORATION OF THE PROPERTY AS NEARLY
AS POSSIBLE TO THE CONDITION THE PROPERTY WAS IN IMMEDIATELY PRIOR TO SUCH FIRE
OR OTHER CASUALTY, WITH SUCH ALTERATIONS AS MAY BE REASONABLY APPROVED BY
LENDER, (A “RESTORATION”) AND OTHERWISE IN ACCORDANCE WITH SECTION 6.4. BORROWER
SHALL PAY, OR CAUSE TO BE PAID, ALL COSTS OF SUCH RESTORATION WHETHER OR NOT
SUCH COSTS ARE COVERED BY INSURANCE. LENDER MAY, BUT SHALL NOT BE OBLIGATED TO
MAKE PROOF OF LOSS IF NOT MADE PROMPTLY BY BORROWER.


SECTION 6.3             CONDEMNATION.  BORROWER SHALL PROMPTLY GIVE LENDER
NOTICE OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY PROCEEDING FOR THE
CONDEMNATION OF THE PROPERTY UPON OBTAINING INFORMATION OF SUCH PROCEEDING AND
SHALL DELIVER TO LENDER COPIES OF ANY AND ALL PAPERS SERVED IN CONNECTION WITH
SUCH PROCEEDINGS.  LENDER MAY PARTICIPATE IN ANY SUCH PROCEEDINGS IF AN EVENT OF
DEFAULT EXISTS OR IF THE AMOUNT OF THE AWARD EXCEEDS THREE PERCENT (3%) OF THE
OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN, AND BORROWER SHALL FROM TIME TO TIME
DELIVER TO LENDER ALL INSTRUMENTS REQUESTED BY IT TO PERMIT SUCH PARTICIPATION. 
BORROWER SHALL, AT ITS EXPENSE, DILIGENTLY PROSECUTE ANY SUCH PROCEEDINGS, AND
SHALL CONSULT WITH LENDER, ITS ATTORNEYS AND EXPERTS, AND COOPERATE WITH THEM IN
THE CARRYING ON OR DEFENSE OF ANY SUCH PROCEEDINGS.  NOTWITHSTANDING ANY TAKING
BY ANY PUBLIC OR QUASI-PUBLIC AUTHORITY THROUGH CONDEMNATION OR OTHERWISE
(INCLUDING BUT NOT LIMITED TO ANY TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF
THE EXERCISE OF SUCH TAKING), BORROWER SHALL CONTINUE TO PAY THE DEBT AT THE
TIME AND IN THE MANNER PROVIDED FOR ITS PAYMENT IN THE NOTE AND IN THIS
AGREEMENT AND THE DEBT SHALL NOT BE REDUCED UNTIL ANY AWARD SHALL HAVE BEEN
ACTUALLY RECEIVED AND APPLIED BY LENDER, AFTER THE DEDUCTION OF EXPENSES OF
COLLECTION, TO THE REDUCTION OR DISCHARGE OF THE DEBT.  LENDER SHALL NOT BE
LIMITED TO THE INTEREST PAID ON THE AWARD BY THE CONDEMNING AUTHORITY BUT SHALL
BE ENTITLED TO RECEIVE OUT OF THE AWARD INTEREST AT THE RATE OR RATES PROVIDED
HEREIN OR IN THE NOTE.  IF THE PROPERTY OR ANY PORTION THEREOF IS TAKEN BY A
CONDEMNING AUTHORITY, BORROWER SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE
THE RESTORATION OF THE PROPERTY AND OTHERWISE COMPLY WITH THE PROVISIONS OF
SECTION 6.4.  IF THE PROPERTY IS SOLD, THROUGH FORECLOSURE OR OTHERWISE, PRIOR
TO THE RECEIPT BY LENDER OF THE AWARD, LENDER SHALL HAVE THE RIGHT, WHETHER OR
NOT A DEFICIENCY JUDGMENT ON THE NOTE SHALL HAVE BEEN SOUGHT, RECOVERED OR
DENIED, TO RECEIVE THE AWARD, OR A PORTION THEREOF SUFFICIENT TO PAY THE DEBT.


SECTION 6.4             RESTORATION  (A)  IF THE NET PROCEEDS SHALL BE LESS THAN
THE RELEVANT RESTORATION THRESHOLD AND THE COSTS OF COMPLETING THE RESTORATION
SHALL BE LESS THAN THE RELEVANT

66


--------------------------------------------------------------------------------





 


RESTORATION THRESHOLD, THE NET PROCEEDS WILL BE DISBURSED BY LENDER TO BORROWER
UPON RECEIPT, PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN CLAUSES (A), (E),
(F), (G), (H), (J) AND (L) OF SECTION 6.4(B)(I) BELOW ARE MET AND BORROWER
DELIVERS TO LENDER A WRITTEN UNDERTAKING TO EXPEDITIOUSLY COMMENCE AND TO
SATISFACTORILY COMPLETE WITH DUE DILIGENCE THE RESTORATION IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

(B)           IF THE NET PROCEEDS ARE EQUAL TO OR GREATER THAN THE RELEVANT
RESTORATION THRESHOLD OR THE COSTS OF COMPLETING THE RESTORATION IS EQUAL TO OR
GREATER THAN THE RELEVANT RESTORATION THRESHOLD, THEN IN EITHER CASE, LENDER
SHALL MAKE THE NET PROCEEDS AVAILABLE FOR THE RESTORATION IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6.4(B).  THE TERM “NET PROCEEDS” FOR PURPOSES OF THIS
SECTION 6.4 SHALL MEAN: (X) THE NET AMOUNT OF ALL INSURANCE PROCEEDS RECEIVED BY
LENDER PURSUANT TO SECTION 6.1 (A)(I), (IV), (VI) AND (VIII) AS A RESULT OF SUCH
DAMAGE OR DESTRUCTION, AFTER DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
SAME (“INSURANCE PROCEEDS”), OR (Y) THE NET AMOUNT OF THE AWARD, AFTER DEDUCTION
OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE
COUNSEL FEES), IF ANY, IN COLLECTING SAME (“CONDEMNATION PROCEEDS”), WHICHEVER
THE CASE MAY BE.

(I)            THE NET PROCEEDS SHALL BE MADE AVAILABLE TO BORROWER FOR
RESTORATION PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE MET:

(A)          NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(B)           (1) IN THE EVENT THE NET PROCEEDS ARE INSURANCE PROCEEDS, AND (X)
LESS THAN TWENTY-FIVE PERCENT (25%) OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS
ON THE PROPERTY HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF
SUCH FIRE OR OTHER CASUALTY, OR (Y) BORROWER IS REQUIRED UNDER A LEASE EXCEEDING
THE RELEVANT LEASING THRESHOLD TO USE THE NET PROCEEDS FOR THE RESTORATION OF
THE PROPERTY, OR (2) IN THE EVENT THE NET PROCEEDS ARE CONDEMNATION PROCEEDS,
AND (X) LESS THAN FIFTEEN PERCENT (15%) OF THE LAND CONSTITUTING THE PROPERTY IS
TAKEN, AND SUCH LAND IS LOCATED ALONG THE PERIMETER OR PERIPHERY OF THE
PROPERTY, AND NO PORTION OF THE BUILDING IS LOCATED ON SUCH LAND, OR (Y)
BORROWER IS REQUIRED UNDER A LEASE EXCEEDING THE RELEVANT LEASING THRESHOLD TO
USE THE NET PROCEEDS FOR THE RESTORATION OF THE PROPERTY;

(C)           LEASES DEMISING IN THE AGGREGATE A PERCENTAGE AMOUNT EQUAL TO OR
GREATER THAN THE RENTABLE SPACE PERCENTAGE OF THE TOTAL RENTABLE SPACE IN THE
PROPERTY WHICH HAS BEEN DEMISED UNDER EXECUTED AND DELIVERED LEASES IN EFFECT AS
OF THE DATE OF THE OCCURRENCE OF SUCH FIRE OR OTHER CASUALTY OR TAKING,
WHICHEVER THE CASE MAY BE, SHALL REMAIN IN FULL FORCE AND EFFECT DURING AND
AFTER THE COMPLETION OF THE RESTORATION, NOTWITHSTANDING THE OCCURRENCE OF ANY
SUCH FIRE OR OTHER CASUALTY OR TAKING, WHICHEVER THE CASE MAY BE, AND WILL MAKE
ALL NECESSARY REPAIRS AND RESTORATIONS THERETO AT THEIR SOLE COST AND EXPENSE. 
THE TERM “RENTABLE SPACE PERCENTAGE” SHALL MEAN (X) IN THE EVENT THE NET
PROCEEDS ARE INSURANCE PROCEEDS, A PERCENTAGE AMOUNT EQUAL TO FIFTY PERCENT
(50%) AND (Y) IN THE EVENT THE NET PROCEEDS ARE CONDEMNATION PROCEEDS, A
PERCENTAGE AMOUNT EQUAL TO FIFTY PERCENT (50%);

67


--------------------------------------------------------------------------------




 

(D)          BORROWER SHALL COMMENCE THE RESTORATION AS SOON AS REASONABLY
PRACTICABLE (BUT IN NO EVENT LATER THAN NINETY (90) DAYS AFTER SUCH DAMAGE OR
DESTRUCTION OR TAKING OR OBTAINING BUILDING PERMITS, WHICHEVER THE CASE MAY BE,
OCCURS) AND SHALL DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION;

(E)           LENDER SHALL BE SATISFIED THAT ANY OPERATING DEFICITS, INCLUDING
ALL SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE, WHICH WILL BE
INCURRED WITH RESPECT TO THE PROPERTY AS A RESULT OF THE OCCURRENCE OF ANY SUCH
FIRE OR OTHER CASUALTY OR TAKING, WHICHEVER THE CASE MAY BE, WILL BE COVERED OUT
OF (1) THE NET PROCEEDS, (2) THE INSURANCE COVERAGE REFERRED TO IN SECTION
6.1(A)(III), IF APPLICABLE, OR (3) BY OTHER FUNDS OF BORROWER;

(F)           LENDER SHALL BE SATISFIED THAT THE RESTORATION WILL BE COMPLETED
ON OR BEFORE THE EARLIEST TO OCCUR OF (1) THE MATURITY DATE, (2) THE EARLIEST
DATE REQUIRED FOR SUCH COMPLETION UNDER THE TERMS OF ANY LEASES, (3) SUCH TIME
AS MAY BE REQUIRED UNDER APPLICABLE ZONING LAW, ORDINANCE, RULE OR REGULATION IN
ORDER TO REPAIR AND RESTORE THE PROPERTY TO THE CONDITION IT WAS IN IMMEDIATELY
PRIOR TO SUCH FIRE OR OTHER CASUALTY OR TO AS NEARLY AS POSSIBLE THE CONDITION
IT WAS IN IMMEDIATELY PRIOR TO SUCH TAKING, AS APPLICABLE OR (4) THE EXPIRATION
OF THE INSURANCE COVERAGE REFERRED TO IN SECTION 6.1(A)(III);

(G)           THE PROPERTY AND THE USE THEREOF AFTER THE RESTORATION WILL BE IN
COMPLIANCE WITH AND PERMITTED UNDER ALL APPLICABLE ZONING LAWS, ORDINANCES,
RULES AND REGULATIONS PROVIDED, HOWEVER, THAT COMPLIANCE WITH SUCH ZONING LAWS,
ORDINANCES, RULES AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, PARKING
REQUIREMENTS) WILL NOT REQUIRE RESTORATION OF THE IMPROVEMENTS OR THE PROPERTY
TO A SIZE, CONDITION, OR CONFIGURATION MATERIALLY DIFFERENT THAN THAT WHICH
EXISTED IMMEDIATELY PRIOR TO SUCH CASUALTY OR TAKING;

(H)          THE RESTORATION SHALL BE DONE AND COMPLETED BY BORROWER IN AN
EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH ALL APPLICABLE
GOVERNMENTAL LAWS, RULES AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, ALL
APPLICABLE ENVIRONMENTAL LAWS);

(I)            SUCH FIRE OR OTHER CASUALTY OR TAKING, AS APPLICABLE, DOES NOT
RESULT IN THE LOSS OF ACCESS TO THE PROPERTY OR THE RELATED IMPROVEMENTS;

(J)            THE DEBT SERVICE COVERAGE RATIO, AFTER GIVING EFFECT TO THE
RESTORATION, SHALL BE EQUAL TO OR GREATER THAN 1.20 TO 1.0;

(K)          BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER A SIGNED
DETAILED BUDGET APPROVED IN WRITING BY BORROWER’S ARCHITECT OR ENGINEER STATING
THE ENTIRE COST OF COMPLETING THE RESTORATION, WHICH BUDGET SHOULD BE CONSISTENT
WITH RESTORATION BUDGETS OF SIMILAR OFFICE PROPERTIES THEN OWNED AND OPERATED BY
NATIONALLY RECOGNIZED OWNERS AND OPERATORS OF OFFICE PROPERTIES LOCATED IN THE
AREAS IN WHICH THE PROPERTY IS LOCATED; AND

(L)           THE NET PROCEEDS TOGETHER WITH ANY CASH OR CASH EQUIVALENT
DEPOSITED BY BORROWER WITH LENDER ARE SUFFICIENT IN LENDER’S DISCRETION TO COVER
THE COST OF THE RESTORATION.

68


--------------------------------------------------------------------------------




 

(II)           THE NET PROCEEDS SHALL BE HELD BY LENDER IN AN INTEREST BEARING
ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
6.4(B), SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER OBLIGATIONS
UNDER THE LOAN DOCUMENTS.  THE NET PROCEEDS SHALL BE DISBURSED BY LENDER TO, OR
AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE COURSE OF THE RESTORATION,
UPON RECEIPT OF EVIDENCE SATISFACTORY TO LENDER THAT (A) ALL MATERIALS INSTALLED
AND WORK AND LABOR PERFORMED TO BE PAID FOR OUT OF THE REQUESTED DISBURSEMENT IN
CONNECTION WITH THE RESTORATION HAVE BEEN PERFORMED, AND (B) THERE EXIST NO
NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S OR MATERIALMAN’S LIENS OR NOTICES
OF INTENTION TO FILE SAME, OR ANY OTHER LIENS OR ENCUMBRANCES OF ANY NATURE
WHATSOEVER ON THE PROPERTY WHICH HAVE NOT EITHER BEEN FULLY BONDED TO THE
SATISFACTION OF LENDER AND DISCHARGED OF RECORD OR IN THE ALTERNATIVE FULLY
INSURED TO THE SATISFACTION OF LENDER BY THE TITLE COMPANY ISSUING THE TITLE
INSURANCE POLICY.

(III)          ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH THE
RESTORATION, THE COST OF WHICH EXCEEDS THE RELEVANT RESTORATION THRESHOLD, SHALL
BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE IN ALL RESPECTS BY LENDER AND BY AN
INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE “CASUALTY CONSULTANT”),
SUCH REVIEW AND ACCEPTANCE NOT TO BE UNREASONABLY WITHHELD OR DELAYED.  LENDER
SHALL HAVE THE USE OF THE PLANS AND SPECIFICATIONS AND ALL PERMITS, LICENSES AND
APPROVALS REQUIRED OR OBTAINED IN CONNECTION WITH THE RESTORATION.  THE IDENTITY
OF THE CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION,
AS WELL AS THE CONTRACTS UNDER WHICH THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO
PRIOR REVIEW AND ACCEPTANCE BY LENDER AND THE CASUALTY CONSULTANT, SUCH REVIEW
AND ACCEPTANCE NOT TO BE UNREASONABLY WITHHELD OR DELAYED.  ALL COSTS AND
EXPENSES INCURRED BY LENDER IN CONNECTION WITH MAKING THE NET PROCEEDS AVAILABLE
FOR THE RESTORATION INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES AND
DISBURSEMENTS AND THE CASUALTY CONSULTANT’S FEES, SHALL BE PAID BY BORROWER.

(IV)          IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF THE
NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED FROM
TIME TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
CASUALTY CONSULTANT, MINUS THE CASUALTY RETAINAGE.  THE TERM “CASUALTY
RETAINAGE” SHALL MEAN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE COSTS ACTUALLY
INCURRED FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
CASUALTY CONSULTANT, UNTIL THE RESTORATION HAS BEEN COMPLETED.  THE CASUALTY
RETAINAGE SHALL IN NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH ABOVE IN THIS SECTION 6.4(B), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK
BY BORROWER FROM CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE
RESTORATION.  THE CASUALTY RETAINAGE SHALL NOT BE RELEASED UNTIL THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B) AND THAT ALL APPROVALS
NECESSARY FOR THE RE-OCCUPANCY AND USE OF THE PROPERTY HAVE BEEN OBTAINED FROM
ALL APPROPRIATE GOVERNMENTAL AND QUASI-GOVERNMENTAL AUTHORITIES, AND LENDER
RECEIVES EVIDENCE SATISFACTORY TO LENDER THAT THE COSTS OF THE RESTORATION HAVE
BEEN PAID IN FULL OR WILL BE PAID IN FULL OUT OF THE CASUALTY RETAINAGE;
PROVIDED, HOWEVER, THAT LENDER WILL RELEASE THE PORTION OF THE CASUALTY
RETAINAGE BEING HELD WITH RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE DATE UPON WHICH THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN
HAS SATISFACTORILY COMPLETED ALL

69


--------------------------------------------------------------------------------




 

WORK AND HAS SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE PROVISIONS OF THE
CONTRACTOR’S, SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, THE CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN DELIVERS THE LIEN WAIVERS AND EVIDENCE OF PAYMENT
IN FULL OF ALL SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY
BE REASONABLY REQUESTED BY LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE
INSURANCE POLICY, AND LENDER RECEIVES AN ENDORSEMENT TO THE TITLE INSURANCE
POLICY INSURING THE CONTINUED PRIORITY OF THE LIEN OF THE MORTGAGE AND EVIDENCE
OF PAYMENT OF ANY PREMIUM PAYABLE FOR SUCH ENDORSEMENT.  IF REQUIRED BY LENDER,
THE RELEASE OF ANY SUCH PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY
THE SURETY COMPANY, IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH
RESPECT TO THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

(V)           LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

(VI)          IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE THEREOF
SHALL NOT, IN THE REASONABLE OPINION OF LENDER IN CONSULTATION WITH THE CASUALTY
CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS WHICH ARE
ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN CONNECTION WITH THE
COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET
PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER DISBURSEMENT OF THE NET
PROCEEDS SHALL BE MADE.  THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL
BE HELD BY LENDER AND SHALL BE DISBURSED FOR COSTS ACTUALLY INCURRED IN
CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS APPLICABLE TO THE
DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED PURSUANT TO THIS
SECTION 6.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(VII)         THE EXCESS, IF ANY, OF THE NET PROCEEDS AND THE REMAINING BALANCE,
IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER AFTER THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B), AND THE RECEIPT BY LENDER
OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN CONNECTION WITH
THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY LENDER TO BORROWER,
PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL BE CONTINUING UNDER
THE NOTE, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

(C)           ALL NET PROCEEDS NOT REQUIRED (I) TO BE MADE AVAILABLE FOR THE
RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS NET PROCEEDS PURSUANT
TO SECTION 6.4(B)(VII) MAY BE RETAINED AND APPLIED BY LENDER TOWARD THE PAYMENT
OF THE DEBT WHETHER OR NOT THEN DUE AND PAYABLE IN SUCH ORDER, PRIORITY AND
PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER (PROVIDED NO
EVENT OF DEFAULT EXISTS, SUCH BORROWER SHALL NOT BE REQUIRED TO PAY ANY
PREPAYMENT CONSIDERATION IN CONNECTION WITH SUCH PAYMENT), OR, AT THE DISCRETION
OF LENDER, THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO BORROWER FOR
SUCH PURPOSES AS LENDER SHALL DESIGNATE, IN ITS DISCRETION.

(D)           IN THE EVENT OF FORECLOSURE OF THE MORTGAGE WITH RESPECT TO THE
PROPERTY, OR OTHER TRANSFER OF TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE
OR IN PART OF THE DEBT ALL RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE
POLICIES THAT ARE NOT BLANKET POLICIES THEN IN FORCE

70


--------------------------------------------------------------------------------




 

CONCERNING THE PROPERTY AND ALL PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON VEST
IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER OR OTHER TRANSFEREE IN THE EVENT
OF SUCH OTHER TRANSFER OF TITLE.

(E)           LENDER SHALL WITH REASONABLE PROMPTNESS FOLLOWING ANY CASUALTY OR
CONDEMNATION NOTIFY BORROWER WHETHER OR NOT NET PROCEEDS ARE REQUIRED TO BE MADE
AVAILABLE TO BORROWER FOR RESTORATION PURSUANT TO THIS SECTION 6.4.  ALL NET
PROCEEDS NOT REQUIRED TO BE MADE AVAILABLE FOR RESTORATION SHALL BE RETAINED AND
APPLIED BY LENDER IN ACCORDANCE WITH SECTION 2.4.2 HEREOF (A “NET PROCEEDS
PREPAYMENT”).  IF SUCH NET PROCEEDS PREPAYMENT SHALL BE EQUAL TO OR GREATER THAN
FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00), BORROWER SHALL HAVE THE RIGHT
TO ELECT TO PREPAY THE REMAINING OUTSTANDING PRINCIPAL BALANCE OF THE NOTE (A
“CASUALTY/CONDEMNATION PREPAYMENT”) UPON SATISFACTION OF THE FOLLOWING
CONDITIONS:  (I) WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF THE NET PROCEEDS
PREPAYMENT, BORROWER SHALL PROVIDE LENDER WITH WRITTEN NOTICE OF BORROWER’S
INTENTION TO PAY THE NOTE IN FULL, (II) BORROWER SHALL PREPAY THE NOTE ON OR
BEFORE THE THIRD (3RD) PAYMENT DATE OCCURRING FOLLOWING THE DATE OF THE NET
PROCEEDS PREPAYMENT SUBJECT TO AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION
2.4.2, AND (III) NO EVENT OF DEFAULT SHALL EXIST ON THE DATE OF SUCH
CASUALTY/CONDEMNATION PREPAYMENT.  NOTWITHSTANDING ANYTHING IN SECTION 6.2 OR
SECTION 6.3 TO THE CONTRARY, BORROWER SHALL HAVE NO OBLIGATION TO COMMENCE
RESTORATION OF THE PROPERTY UPON DELIVERY OF THE WRITTEN NOTICE SET FORTH IN
CLAUSE (I) OF THE PRECEDING SENTENCE (UNLESS BORROWER SUBSEQUENTLY SHALL FAIL TO
SATISFY THE REQUIREMENT OF CLAUSE (II) OF THE PRECEDING SENTENCE).


ARTICLE 7 - RESERVE FUNDS


SECTION 7.1             REQUIRED REPAIR FUNDS.


7.1.1        DEPOSITS. BORROWER SHALL PERFORM THE REPAIRS AT THE PROPERTY, IF
ANY, AS MORE PARTICULARLY SET FORTH ON SCHEDULE IV HERETO (SUCH REPAIRS
HEREINAFTER REFERRED TO AS “REQUIRED REPAIRS”).  BORROWER SHALL COMPLETE THE
REQUIRED REPAIRS ON OR BEFORE THE REQUIRED DEADLINE FOR EACH REPAIR AS SET FORTH
ON SCHEDULE IV.  IT SHALL BE AN EVENT OF DEFAULT UNDER THIS AGREEMENT IF (I)
BORROWER DOES NOT COMPLETE THE REQUIRED REPAIRS AT THE PROPERTY BY THE REQUIRED
DEADLINE FOR EACH REPAIR AS SET FORTH ON SCHEDULE IV, AND (II) BORROWER DOES NOT
SATISFY EACH CONDITION CONTAINED IN SECTION 7.1.2 HEREOF.  UPON THE OCCURRENCE
OF SUCH AN EVENT OF DEFAULT, LENDER, AT ITS OPTION, MAY WITHDRAW ALL REQUIRED
REPAIR FUNDS FROM THE REQUIRED REPAIR ACCOUNT AND LENDER MAY APPLY SUCH FUNDS
EITHER TO COMPLETION OF THE REQUIRED REPAIRS AT THE PROPERTY OR TOWARD PAYMENT
OF THE DEBT IN SUCH ORDER, PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN
ITS SOLE DISCRETION.  LENDER’S RIGHT TO WITHDRAW AND APPLY REQUIRED REPAIR FUNDS
SHALL BE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  ON THE MODIFICATION DATE, BORROWER
SHALL DEPOSIT WITH LENDER THE SUM OF $    0    , WHICH SUM REPRESENTS 125% OF
THE ESTIMATED COST TO COMPLETE THE REQUIRED REPAIRS.  AMOUNTS SO DEPOSITED, IF
ANY, SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “REQUIRED REPAIR FUND” AND
THE ACCOUNT, IF ANY, IN WHICH SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE
REFERRED TO AS BORROWER’S “REQUIRED REPAIR ACCOUNT”.


7.1.2        RELEASE OF REQUIRED REPAIR FUNDS.  LENDER SHALL DISBURSE TO
BORROWER (OR TO PROPERTY MANAGER ON BEHALF OF BORROWER) THE REQUIRED REPAIR
FUNDS FROM THE REQUIRED REPAIR ACCOUNT FROM TIME TO TIME UPON SATISFACTION BY
BORROWER OF EACH OF THE FOLLOWING

71


--------------------------------------------------------------------------------





 


CONDITIONS:  (I) BORROWER SHALL SUBMIT A WRITTEN REQUEST FOR PAYMENT TO LENDER
AT LEAST FIFTEEN (15) DAYS PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH
PAYMENT BE MADE AND SPECIFIES THE REQUIRED REPAIRS TO BE PAID, (II) ON THE DATE
SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE,
NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND REMAIN UNCURED, (III) LENDER
SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER (OR THE PROPERTY MANAGER ON
BEHALF OF BORROWER) (A) STATING THAT ALL REQUIRED REPAIRS AT THE PROPERTY TO BE
FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN GOOD AND WORKMANLIKE
MANNER AND IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS,
RULES AND REGULATIONS, SUCH CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY
LICENSE, PERMIT OR OTHER APPROVAL BY ANY GOVERNMENTAL AUTHORITY REQUIRED TO
COMMENCE AND/OR COMPLETE THE REQUIRED REPAIRS, (B) IDENTIFYING EACH PERSON THAT
SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE REQUIRED REPAIRS PERFORMED AT
THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT UNDER A CONTRACT IN
EXCESS OF $50,000, AND (C) STATING THAT EACH PERSON WHO HAS SUPPLIED MATERIALS
OR LABOR IN CONNECTION WITH THE REQUIRED REPAIRS TO BE FUNDED BY THE REQUESTED
DISBURSEMENT HAS BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON SUCH
DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO LENDER, (IV) AT LENDER’S OPTION, A TITLE
SEARCH FOR THE PROPERTY INDICATING THAT THE PROPERTY IS FREE FROM ALL LIENS,
CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER, AND (V) LENDER
SHALL HAVE RECEIVED SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT
THE REQUIRED REPAIRS AT THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT
HAVE BEEN COMPLETED AND ARE PAID FOR OR WILL BE PAID UPON SUCH DISBURSEMENT TO
BORROWER.  LENDER SHALL NOT BE REQUIRED TO MAKE DISBURSEMENTS FROM THE REQUIRED
REPAIR ACCOUNT WITH RESPECT TO THE PROPERTY MORE THAN ONCE EACH CALENDAR MONTH
AND SUCH DISBURSEMENT SHALL BE MADE ONLY UPON SATISFACTION OF EACH CONDITION
CONTAINED IN THIS SECTION 7.1.2.  UPON THE COMPLETION OF THE REQUIRED REPAIRS AS
PROVIDED HEREIN, ANY REMAINING REQUIRED REPAIR FUNDS SHALL BE RETURNED TO
BORROWER PROVIDED NO EVENT OF DEFAULT THEN EXISTS.


SECTION 7.2             TAX AND INSURANCE ESCROW FUND.  BORROWER SHALL PAY TO
LENDER ON EACH PAYMENT DATE (A) ONE-TWELFTH OF THE TAXES THAT LENDER ESTIMATES
WILL BE PAYABLE DURING THE NEXT ENSUING TWELVE (12) MONTHS IN ORDER TO
ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH TAXES AT LEAST THIRTY
(30) DAYS PRIOR TO THEIR RESPECTIVE DUE DATES AND (B) ONE-TWELFTH OF THE
INSURANCE PREMIUMS THAT LENDER ESTIMATES WILL BE PAYABLE FOR THE RENEWAL OF THE
COVERAGE AFFORDED BY THE POLICIES UPON THE EXPIRATION THEREOF IN ORDER TO
ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH INSURANCE PREMIUMS AT
LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THE POLICIES, (SAID AMOUNTS IN
(A) AND (B) ABOVE ARE HEREINAFTER CALLED THE “TAX AND INSURANCE ESCROW FUND”). 
THE TAX AND INSURANCE ESCROW FUND AND THE PAYMENTS OF INTEREST OR PRINCIPAL OR
BOTH, PAYABLE PURSUANT TO THE NOTE, SHALL BE ADDED TOGETHER AND SHALL BE PAID AS
AN AGGREGATE SUM BY BORROWER TO LENDER.  LENDER WILL APPLY THE TAX AND INSURANCE
ESCROW FUND TO PAYMENTS OF TAXES AND INSURANCE PREMIUMS REQUIRED TO BE MADE BY
BORROWER PURSUANT TO THIS AGREEMENT AND UNDER THE MORTGAGE.  IN MAKING ANY
PAYMENT RELATING TO THE TAX AND INSURANCE ESCROW FUND, LENDER MAY DO SO
ACCORDING TO ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE
PUBLIC OFFICE (WITH RESPECT TO TAXES) OR INSURER OR AGENT (WITH RESPECT TO
INSURANCE PREMIUMS) OR FROM BORROWER WITHOUT INQUIRY INTO THE ACCURACY OF SUCH
BILL, STATEMENT OR ESTIMATE OR INTO THE VALIDITY OF ANY TAX, ASSESSMENT, SALE,
FORFEITURE, TAX LIEN OR TITLE OR CLAIM THEREOF, PROVIDED, HOWEVER, LENDER SHALL
USE REASONABLE EFFORTS TO PAY SUCH REAL PROPERTY TAXES SUFFICIENTLY EARLY TO
OBTAIN THE BENEFIT OF ANY AVAILABLE DISCOUNTS OF WHICH IT HAS KNOWLEDGE.  IF THE
AMOUNT OF THE TAX AND INSURANCE ESCROW FUND SHALL EXCEED THE AMOUNTS DUE FOR
TAXES AND INSURANCE PREMIUMS, LENDER SHALL, IN ITS SOLE DISCRETION, RETURN ANY
EXCESS TO BORROWER OR CREDIT

72


--------------------------------------------------------------------------------




 

such excess against future payments to be made to the Tax and Insurance Escrow
Fund.  Any amount remaining in the Tax and Insurance Escrow Fund after the Debt
has been paid in full shall be returned to Borrower.  In allocating such excess,
Lender may deal with the Person shown on the records of Lender to be the owner
of the Property.  If at any time Lender reasonably determines that the Tax and
Insurance Escrow Fund is not or will not be sufficient to pay Taxes or Insurance
Premiums by the dates set forth above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to delinquency of the Taxes or Insurance Premiums. 
Notwithstanding the foregoing, Lender shall not require a monthly escrow for
Taxes or Insurance Premiums so long as Borrower provides Lender with evidence of
payment for all Taxes and Insurance Premiums.  In the event Borrower (i) fails
to provide such evidence, (ii) is delinquent in the payment of any Taxes or
Insurance Premiums or (iii) an Event of Default occurs, however, Borrower will
thereafter be required to make deposits with Lender for Taxes and Insurance
Premiums as provided herein.  Pursuant to the Indemnity Agreement, Indemnitor
has guaranteed to Lender the payment of the Taxes and Insurance Premiums which
are not paid by Borrower as required herein.


SECTION 7.3             REPLACEMENTS AND REPLACEMENT RESERVE.


7.3.1        REPLACEMENT RESERVE FUND.  ON EACH PAYMENT DATE BORROWER SHALL PAY
TO LENDER ONE TWELFTH OF THE AMOUNT (THE “REPLACEMENT RESERVE MONTHLY DEPOSIT”)
REASONABLY ESTIMATED BY LENDER IN ITS SOLE DISCRETION TO BE DUE FOR REPLACEMENTS
AND REPAIRS REQUIRED TO BE MADE TO THE PROPERTY DURING THE CALENDAR YEAR
(COLLECTIVELY, THE “REPLACEMENTS”), WHICH REPLACEMENT RESERVE MONTHLY DEPOSIT
SHALL BE IN AN AMOUNT EQUAL TO NO LESS THAN $0.20 PER YEAR PER SQUARE FOOT OF
GROSS LEASABLE AREA.  AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS
BORROWER’S “REPLACEMENT RESERVE FUND” AND THE ACCOUNT IN WHICH SUCH AMOUNTS ARE
HELD SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “REPLACEMENT RESERVE
ACCOUNT”.  LENDER MAY REASSESS ITS ESTIMATE OF THE AMOUNT NECESSARY FOR THE
REPLACEMENT RESERVE FUND FROM TIME TO TIME BASED UPON AN UPDATED ENGINEERING
REPORT OF THE PROPERTY, AND MAY INCREASE THE MONTHLY AMOUNTS REQUIRED TO BE
DEPOSITED INTO THE REPLACEMENT RESERVE FUND UPON THIRTY (30) DAYS NOTICE TO
BORROWER IF LENDER DETERMINES IN ITS REASONABLE DISCRETION THAT AN INCREASE IS
NECESSARY TO MAINTAIN THE PROPER MAINTENANCE AND OPERATION OF THE PROPERTY. 
NOTWITHSTANDING THE FOREGOING, LENDER SHALL WAIVE THE REQUIREMENT FOR MONTHLY
DEPOSITS TO THE REPLACEMENT RESERVE FUND UNTIL SUCH TIME AS EITHER LENDER
DETERMINES THAT THE PROPERTY IS NOT BEING PROPERLY MAINTAINED OR THE TANGIBLE
NET WORTH OF INDEMNITOR FALLS BELOW $250,000,000, IN WHICH CASE (A) BORROWER
SHALL PROMPTLY DEPOSIT WITH LENDER GREATER OF (I) THE AMOUNT OF PREVIOUS
DEPOSITS THAT HAVE BEEN WAIVED LESS AMOUNTS ACTUALLY EXPENDED BY BORROWER FOR
REPLACEMENTS AND REPAIRS DURING THE PERIOD THAT SUCH DEPOSITS WERE WAIVED OR
(II) AN AMOUNT DETERMINED AT THAT TIME AS NECESSARY FOR THE COMPLETION OF ANY
DEFERRED MAINTENANCE AND TO COMPLETE ANY ONGOING REPLACEMENTS AS AND WHEN
NECESSARY TO KEEP THE PROPERTY IN GOOD REPAIR AND CONDITION, BASED ON AN
ENGINEERING REPORT PREPARED BY AN ENGINEER ACCEPTABLE TO LENDER (THE
“REPLACEMENT RESERVE SHORTFALL”); PROVIDED THAT IN NO EVENT SHALL THE
REPLACEMENT RESERVE SHORTFALL EXCEED THIRTY-SIX TIMES THE REPLACEMENT RESERVE
MONTHLY DEPOSIT, AND (B) BORROWER SHALL THEREAFTER MAKE THE MONTHLY DEPOSITS TO
THE REPLACEMENT RESERVE FUND UNTIL SUCH TIME AS LENDER DETERMINES IN ITS SOLE
DISCRETION THAT SUCH MONTHLY DEPOSITS ARE NOT NECESSARY FOR THE PROPER
MAINTENANCE OF THE PROPERTY.  PURSUANT TO THE INDEMNITY AGREEMENT, INDEMNITOR
HAS GUARANTEED TO LENDER THE PAYMENT OF THE REPLACEMENT RESERVE SHORTFALL.

73


--------------------------------------------------------------------------------




 


7.3.2        DISBURSEMENTS FROM REPLACEMENT RESERVE ACCOUNT.

(A)           LENDER SHALL MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE
ACCOUNT TO PAY BORROWER ONLY FOR THE COSTS OF THE REPLACEMENTS.  LENDER SHALL
NOT BE OBLIGATED TO MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT TO
REIMBURSE BORROWER FOR THE COSTS OF ROUTINE MAINTENANCE TO THE PROPERTY OR FOR
COSTS WHICH ARE TO BE REIMBURSED FROM THE REQUIRED REPAIR FUND (IF ANY).

(B)           LENDER SHALL, UPON WRITTEN REQUEST FROM BORROWER AND SATISFACTION
OF THE REQUIREMENTS SET FORTH IN THIS SECTION 7.3.2, DISBURSE TO BORROWER
AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT NECESSARY TO PAY FOR THE ACTUAL
APPROVED COSTS OF REPLACEMENTS OR TO REIMBURSE BORROWER THEREFOR, UPON
COMPLETION OF SUCH REPLACEMENTS (OR, UPON PARTIAL COMPLETION IN THE CASE OF
REPLACEMENTS MADE PURSUANT TO SECTION 7.3.2(E)) AS DETERMINED BY LENDER.  IN NO
EVENT SHALL LENDER BE OBLIGATED TO DISBURSE FUNDS FROM THE REPLACEMENT RESERVE
ACCOUNT IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS.

(C)           EACH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT
SHALL BE IN A FORM SPECIFIED OR APPROVED BY LENDER AND SHALL SPECIFY (I) THE
SPECIFIC REPLACEMENTS FOR WHICH THE DISBURSEMENT IS REQUESTED, (II) THE QUANTITY
AND PRICE OF EACH ITEM PURCHASED, IF THE REPLACEMENT INCLUDES THE PURCHASE OR
REPLACEMENT OF SPECIFIC ITEMS, (III) THE PRICE OF ALL MATERIALS (GROUPED BY TYPE
OR CATEGORY) USED IN ANY REPLACEMENT OTHER THAN THE PURCHASE OR REPLACEMENT OF
SPECIFIC ITEMS, AND (IV) THE COST OF ALL CONTRACTED LABOR OR OTHER SERVICES
APPLICABLE TO EACH REPLACEMENT FOR WHICH SUCH REQUEST FOR DISBURSEMENT IS MADE. 
WITH EACH REQUEST BORROWER SHALL CERTIFY THAT ALL REPLACEMENTS HAVE BEEN MADE IN
ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER THE PROPERTY TO WHICH THE REPLACEMENTS ARE BEING
PROVIDED AND, UNLESS LENDER HAS AGREED TO ISSUE JOINT CHECKS AS DESCRIBED BELOW,
EACH REQUEST SHALL INCLUDE EVIDENCE OF PAYMENT OF ALL SUCH AMOUNTS.  EACH
REQUEST FOR DISBURSEMENT SHALL INCLUDE COPIES OF INVOICES FOR ALL ITEMS OR
MATERIALS PURCHASED AND ALL CONTRACTED LABOR OR SERVICES PROVIDED.  EXCEPT AS
PROVIDED IN SECTION 7.3.2(E), EACH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT
RESERVE ACCOUNT SHALL BE MADE ONLY AFTER COMPLETION OF THE REPLACEMENT FOR WHICH
DISBURSEMENT IS REQUESTED.  BORROWER SHALL PROVIDE LENDER EVIDENCE OF COMPLETION
OF THE SUBJECT REPLACEMENT SATISFACTORY TO LENDER IN ITS REASONABLE JUDGMENT.

(D)           BORROWER SHALL PAY ALL INVOICES IN CONNECTION WITH THE
REPLACEMENTS WITH RESPECT TO WHICH A DISBURSEMENT IS REQUESTED PRIOR TO
SUBMITTING SUCH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT
OR, AT THE REQUEST OF BORROWER, LENDER WILL ISSUE JOINT CHECKS, PAYABLE TO
BORROWER AND THE CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC, SUBCONTRACTOR OR
OTHER PARTY TO WHOM PAYMENT IS DUE IN CONNECTION WITH A REPLACEMENT.  IN THE
CASE OF PAYMENTS MADE BY JOINT CHECK, LENDER MAY REQUIRE A WAIVER OF LIEN FROM
EACH PERSON RECEIVING PAYMENT PRIOR TO LENDER’S DISBURSEMENT FROM THE
REPLACEMENT RESERVE ACCOUNT.  IN ADDITION, AS A CONDITION TO ANY DISBURSEMENT,
LENDER MAY REQUIRE BORROWER TO OBTAIN LIEN WAIVERS FROM EACH CONTRACTOR,
SUPPLIER, MATERIALMAN, MECHANIC OR SUBCONTRACTOR WHO RECEIVES PAYMENT IN AN
AMOUNT EQUAL TO OR GREATER THAN $100,000 FOR COMPLETION OF ITS WORK OR DELIVERY
OF ITS MATERIALS.  ANY LIEN WAIVER DELIVERED HEREUNDER SHALL CONFORM TO THE
REQUIREMENTS OF APPLICABLE LAW AND SHALL COVER ALL WORK PERFORMED AND MATERIALS
SUPPLIED (INCLUDING EQUIPMENT AND FIXTURES) FOR THE PROPERTY BY THAT CONTRACTOR,
SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMAN THROUGH THE DATE

74


--------------------------------------------------------------------------------




 

COVERED BY THE CURRENT REIMBURSEMENT REQUEST (OR, IN THE EVENT THAT PAYMENT TO
SUCH CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMEN IS TO BE MADE
BY A JOINT CHECK, THE RELEASE OF LIEN SHALL BE EFFECTIVE THROUGH THE DATE
COVERED BY THE PREVIOUS RELEASE OF FUNDS REQUEST).

(E)           IF (I) THE COST OF A REPLACEMENT EXCEEDS $100,000, (II) THE
CONTRACTOR PERFORMING SUCH REPLACEMENT REQUIRES PERIODIC PAYMENTS PURSUANT TO
TERMS OF A WRITTEN CONTRACT, AND (III) LENDER HAS APPROVED IN WRITING IN ADVANCE
SUCH PERIODIC PAYMENTS, A REQUEST FOR REIMBURSEMENT FROM THE REPLACEMENT RESERVE
ACCOUNT MAY BE MADE AFTER COMPLETION OF A PORTION OF THE WORK UNDER SUCH
CONTRACT, PROVIDED (A) SUCH CONTRACT REQUIRES PAYMENT UPON COMPLETION OF SUCH
PORTION OF THE WORK, (B) THE MATERIALS FOR WHICH THE REQUEST IS MADE ARE ON SITE
AT THE PROPERTY AND ARE PROPERLY SECURED OR HAVE BEEN INSTALLED IN THE PROPERTY,
(C) ALL OTHER CONDITIONS IN THIS AGREEMENT FOR DISBURSEMENT HAVE BEEN SATISFIED,
(D) FUNDS REMAINING IN THE REPLACEMENT RESERVE ACCOUNT ARE, IN LENDER’S
JUDGMENT, SUFFICIENT TO COMPLETE SUCH REPLACEMENT AND OTHER REPLACEMENTS WHEN
REQUIRED, AND (E) IF REQUIRED BY LENDER, EACH CONTRACTOR OR SUBCONTRACTOR
RECEIVING PAYMENTS UNDER SUCH CONTRACT SHALL PROVIDE A WAIVER OF LIEN WITH
RESPECT TO AMOUNTS WHICH HAVE BEEN PAID TO THAT CONTRACTOR OR SUBCONTRACTOR.

(F)            BORROWER SHALL NOT MAKE A REQUEST FOR DISBURSEMENT FROM THE
REPLACEMENT RESERVE ACCOUNT MORE FREQUENTLY THAN ONCE IN ANY CALENDAR MONTH AND
(EXCEPT IN CONNECTION WITH THE FINAL DISBURSEMENT) THE TOTAL COST OF ALL
REPLACEMENTS IN ANY REQUEST SHALL NOT BE LESS THAN $15,000.00.


7.3.3        PERFORMANCE OF REPLACEMENTS.

(A)           BORROWER SHALL MAKE REPLACEMENTS WHEN REQUIRED IN ORDER TO KEEP
THE PROPERTY IN CONDITION AND REPAIR CONSISTENT WITH OTHER SIMILAR PROPERTIES IN
THE SAME MARKET SEGMENT IN THE METROPOLITAN AREA IN WHICH THE PROPERTY IS
LOCATED, AND TO KEEP THE PROPERTY OR ANY PORTION THEREOF FROM DETERIORATING. 
BORROWER SHALL COMPLETE ALL REPLACEMENTS IN A GOOD AND WORKMANLIKE MANNER AS
SOON AS PRACTICABLE FOLLOWING THE COMMENCEMENT OF MAKING EACH SUCH REPLACEMENT.

(B)           LENDER RESERVES THE RIGHT, AT ITS OPTION, TO APPROVE ALL CONTRACTS
OR WORK ORDERS WITH MATERIALMEN, MECHANICS, SUPPLIERS, SUBCONTRACTORS,
CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR MATERIALS UNDER CONTRACTS FOR AN
AMOUNT IN EXCESS OF $100,000 IN CONNECTION WITH THE REPLACEMENTS PERFORMED BY
BORROWER.  UPON LENDER’S REQUEST, BORROWER SHALL ASSIGN ANY CONTRACT OR
SUBCONTRACT TO LENDER.

(C)           IN THE EVENT LENDER DETERMINES IN ITS REASONABLE DISCRETION THAT
ANY REPLACEMENT IS NOT BEING PERFORMED IN A WORKMANLIKE OR TIMELY MANNER OR THAT
ANY REPLACEMENT HAS NOT BEEN COMPLETED IN A WORKMANLIKE OR TIMELY MANNER, AND
SUCH FAILURE CONTINUES TO EXIST FOR MORE THAN THIRTY (30) DAYS AFTER NOTICE FROM
LENDER TO BORROWER, LENDER SHALL HAVE THE OPTION, UPON TEN (10) DAYS NOTICE TO
BORROWER (EXCEPT IN THE CASE OF AN EMERGENCY), TO WITHHOLD DISBURSEMENT FOR SUCH
UNSATISFACTORY REPLACEMENT AND TO PROCEED UNDER EXISTING CONTRACTS OR TO
CONTRACT WITH THIRD PARTIES TO COMPLETE SUCH REPLACEMENT AND TO APPLY THE
REPLACEMENT RESERVE FUND TOWARD THE LABOR AND MATERIALS NECESSARY TO COMPLETE
SUCH REPLACEMENT, AND TO EXERCISE ANY AND ALL OTHER REMEDIES AVAILABLE TO LENDER
UPON AN EVENT OF DEFAULT HEREUNDER.

75


--------------------------------------------------------------------------------




 

(D)           IN ORDER TO FACILITATE LENDER’S COMPLETION OR MAKING OF THE
REPLACEMENTS PURSUANT TO SECTION 7.3.3(C) ABOVE, BORROWER GRANTS LENDER THE
RIGHT TO ENTER ONTO THE PROPERTY AND PERFORM ANY AND ALL WORK AND LABOR
NECESSARY TO COMPLETE OR MAKE THE REPLACEMENTS AND/OR EMPLOY WATCHMEN TO PROTECT
THE PROPERTY FROM DAMAGE, SUBJECT TO THE RIGHTS OF TENANTS.  ALL SUMS SO
EXPENDED BY LENDER, TO THE EXTENT NOT FROM THE REPLACEMENT RESERVE FUND, SHALL
BE DEEMED TO HAVE BEEN ADVANCED UNDER THE LOAN TO BORROWER AND SECURED BY THE
MORTGAGE.  FOR THIS PURPOSE BORROWER CONSTITUTES AND APPOINTS LENDER ITS TRUE
AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION TO COMPLETE OR
UNDERTAKE THE REPLACEMENTS IN THE NAME OF BORROWER.  SUCH POWER OF ATTORNEY
SHALL BE DEEMED TO BE A POWER COUPLED WITH AN INTEREST AND CANNOT BE REVOKED BUT
SHALL ONLY BE EFFECTIVE FOLLOWING AN EVENT OF DEFAULT.  BORROWER EMPOWERS SAID
ATTORNEY-IN-FACT AS FOLLOWS:  (I) TO USE ANY FUNDS IN THE REPLACEMENT RESERVE
ACCOUNT FOR THE PURPOSE OF MAKING OR COMPLETING THE REPLACEMENTS; (II) TO MAKE
SUCH ADDITIONS, CHANGES AND CORRECTIONS TO THE REPLACEMENTS AS SHALL BE
NECESSARY OR DESIRABLE TO COMPLETE THE REPLACEMENTS; (III) TO EMPLOY SUCH
CONTRACTORS, SUBCONTRACTORS, AGENTS, ARCHITECTS AND INSPECTORS AS SHALL BE
REQUIRED FOR SUCH PURPOSES; (IV) TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS
AND CLAIMS WHICH ARE OR MAY BECOME LIENS AGAINST THE PROPERTY, OR AS MAY BE
NECESSARY OR DESIRABLE FOR THE COMPLETION OF THE REPLACEMENTS, OR FOR CLEARANCE
OF TITLE; (V) TO EXECUTE ALL APPLICATIONS AND CERTIFICATES IN THE NAME OF
BORROWER WHICH MAY BE REQUIRED BY ANY OF THE CONTRACT DOCUMENTS; (VI) TO
PROSECUTE AND DEFEND ALL ACTIONS OR PROCEEDINGS IN CONNECTION WITH THE PROPERTY
OR THE REHABILITATION AND REPAIR OF THE PROPERTY; AND (VII) TO DO ANY AND EVERY
ACT WHICH BORROWER MIGHT DO IN ITS OWN BEHALF TO FULFILL THE TERMS OF THIS
AGREEMENT.

(E)           NOTHING IN THIS SECTION 7.3.3 SHALL:  (I) MAKE LENDER RESPONSIBLE
FOR MAKING OR COMPLETING THE REPLACEMENTS; (II) REQUIRE LENDER TO EXPEND FUNDS
IN ADDITION TO THE REPLACEMENT RESERVE FUND TO MAKE OR COMPLETE ANY REPLACEMENT;
(III) OBLIGATE LENDER TO PROCEED WITH THE REPLACEMENTS; OR (IV) OBLIGATE LENDER
TO DEMAND FROM BORROWER ADDITIONAL SUMS TO MAKE OR COMPLETE ANY REPLACEMENT.

(F)            BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER, ARCHITECT, OR
INSPECTOR) OR THIRD PARTIES MAKING REPLACEMENTS PURSUANT TO THIS SECTION 7.3.3
TO ENTER ONTO THE PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT TO THE RIGHTS
OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY REPLACEMENTS AND
ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE ALL PLANS AND SHOP
DRAWINGS RELATING TO SUCH REPLACEMENTS WHICH ARE OR MAY BE KEPT AT THE PROPERTY,
AND TO COMPLETE ANY REPLACEMENTS MADE PURSUANT TO THIS SECTION 7.3.3.  BORROWER
SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH LENDER OR
LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS DESCRIBED ABOVE IN CONNECTION
WITH INSPECTIONS DESCRIBED IN THIS SECTION 7.3.3(F) OR THE COMPLETION OF
REPLACEMENTS PURSUANT TO THIS SECTION 7.3.3.

(G)           LENDER MAY REQUIRE AN INSPECTION OF THE PROPERTY AT BORROWER’S
EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT IN EXCESS OF $100,000 FROM THE
REPLACEMENT RESERVE ACCOUNT IN ORDER TO VERIFY COMPLETION OF THE REPLACEMENTS
FOR WHICH REIMBURSEMENT IS SOUGHT.  LENDER MAY REQUIRE THAT SUCH INSPECTION BE
CONDUCTED BY AN APPROPRIATE INDEPENDENT QUALIFIED PROFESSIONAL SELECTED BY
LENDER AND/OR MAY REQUIRE A COPY OF A CERTIFICATE OF COMPLETION BY AN
INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO LENDER PRIOR TO THE
DISBURSEMENT OF ANY AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT.  BORROWER
SHALL PAY THE EXPENSE OF THE

76


--------------------------------------------------------------------------------




 

INSPECTION AS REQUIRED HEREUNDER, WHETHER SUCH INSPECTION IS CONDUCTED BY LENDER
OR BY AN INDEPENDENT QUALIFIED PROFESSIONAL.

(H)           THE REPLACEMENTS AND ALL MATERIALS, EQUIPMENT, FIXTURES, OR ANY
OTHER ITEM COMPRISING A PART OF ANY REPLACEMENT SHALL BE CONSTRUCTED, INSTALLED
OR COMPLETED, AS APPLICABLE, FREE AND CLEAR OF ALL MECHANIC’S, MATERIALMAN’S OR
OTHER LIENS (EXCEPT FOR THOSE LIENS EXISTING ON THE DATE OF THIS AGREEMENT WHICH
HAVE BEEN APPROVED IN WRITING BY LENDER).

(I)            BEFORE EACH DISBURSEMENT IN EXCESS OF $100,000 FROM THE
REPLACEMENT RESERVE ACCOUNT, LENDER MAY REQUIRE BORROWER TO PROVIDE LENDER WITH
A SEARCH OF TITLE TO THE PROPERTY EFFECTIVE TO THE DATE OF THE DISBURSEMENT,
WHICH SEARCH SHOWS THAT NO MECHANIC’S OR MATERIALMEN’S LIENS OR OTHER LIENS OF
ANY NATURE HAVE BEEN PLACED AGAINST THE PROPERTY SINCE THE DATE OF RECORDATION
OF THE MORTGAGE AND THAT TITLE TO THE PROPERTY IS FREE AND CLEAR OF ALL LIENS
(OTHER THAN THE LIEN OF THE MORTGAGE AND ANY OTHER LIENS PREVIOUSLY APPROVED IN
WRITING BY LENDER, IF ANY).

(J)            ALL REPLACEMENTS SHALL COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE
PROPERTY AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING, WITHOUT LIMITATION,
APPLICABLE BUILDING CODES, SPECIAL USE PERMITS, ENVIRONMENTAL REGULATIONS, AND
REQUIREMENTS OF INSURANCE UNDERWRITERS.

(K)           IN ADDITION TO ANY INSURANCE REQUIRED UNDER THE LOAN DOCUMENTS,
BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S COMPENSATION INSURANCE,
BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE TO THE EXTENT
REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH A PARTICULAR REPLACEMENT.  ALL
SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY SATISFACTORY TO LENDER. 
ALL SUCH POLICIES WHICH CAN BE ENDORSED WITH STANDARD MORTGAGEE CLAUSES MAKING
LOSS PAYABLE TO LENDER OR ITS ASSIGNS SHALL BE SO ENDORSED.  CERTIFIED COPIES OF
SUCH POLICIES SHALL BE DELIVERED TO LENDER.


7.3.4        FAILURE TO MAKE REPLACEMENTS.

(A)           IT SHALL BE AN EVENT OF DEFAULT UNDER THIS AGREEMENT IF BORROWER
FAILS TO COMPLY WITH ANY PROVISION OF THIS SECTION 7.3 AND SUCH FAILURE IS NOT
CURED WITHIN THIRTY (30) DAYS AFTER NOTICE FROM LENDER; PROVIDED, HOWEVER, IF
SUCH FAILURE IS NOT CAPABLE OF BEING CURED WITHIN SAID THIRTY (30) DAY PERIOD,
THEN PROVIDED THAT BORROWER COMMENCES ACTION TO COMPLETE SUCH CURE AND
THEREAFTER DILIGENTLY PROCEEDS TO COMPLETE SUCH CURE, SUCH THIRTY (30) DAY
PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR BORROWER,
IN THE EXERCISE OF DUE DILIGENCE, TO CURE SUCH FAILURE, BUT SUCH ADDITIONAL
PERIOD OF TIME SHALL NOT EXCEED NINETY (90) DAYS.  UPON THE OCCURRENCE OF SUCH
AN EVENT OF DEFAULT, LENDER MAY USE THE REPLACEMENT RESERVE FUND (OR ANY PORTION
THEREOF) FOR ANY PURPOSE, INCLUDING BUT NOT LIMITED TO COMPLETION OF THE
REPLACEMENTS AS PROVIDED IN SECTION 7.3.3, OR FOR ANY OTHER REPAIR OR
REPLACEMENT TO THE PROPERTY OR TOWARD PAYMENT OF THE DEBT IN SUCH ORDER,
PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION. 
LENDER’S RIGHT TO WITHDRAW AND APPLY THE REPLACEMENT RESERVE FUNDS SHALL BE IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

77


--------------------------------------------------------------------------------


 

(B)           NOTHING IN THIS AGREEMENT SHALL OBLIGATE LENDER TO APPLY ALL OR
ANY PORTION OF THE REPLACEMENT RESERVE FUND ON ACCOUNT OF AN EVENT OF DEFAULT TO
PAYMENT OF THE DEBT OR IN ANY SPECIFIC ORDER OR PRIORITY.


7.3.5        BALANCE IN THE REPLACEMENT RESERVE ACCOUNT.  THE INSUFFICIENCY OF
ANY BALANCE IN THE REPLACEMENT RESERVE ACCOUNT SHALL NOT RELIEVE BORROWER FROM
ITS OBLIGATION TO FULFILL ALL PRESERVATION AND MAINTENANCE COVENANTS IN THE LOAN
DOCUMENTS.


7.3.6        INDEMNIFICATION.  BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING
LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN
ANY WAY CONNECTED WITH THE PERFORMANCE OF THE REPLACEMENTS UNLESS THE SAME ARE
SOLELY DUE TO GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.  BORROWER SHALL
ASSIGN TO LENDER ALL RIGHTS AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS OR
ENTITIES SUPPLYING LABOR OR MATERIALS IN CONNECTION WITH THE REPLACEMENTS;
PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT OR CLAIM UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.


SECTION 7.4             LEASE OBLIGATION RESERVE.


7.4.1        DEPOSITS TO LEASE OBLIGATIONS RESERVE FUND.  BORROWER REPRESENTS
THAT SCHEDULE XII SETS FORTH ALL TENANT IMPROVEMENT ALLOWANCES AND RENT
CONCESSIONS OUTSTANDING AS OF THE MODIFICATION DATE (COLLECTIVELY, THE “LEASE
OBLIGATIONS”).  BORROWER COVENANTS TO PAY ALL LEASE OBLIGATIONS AS AND WHEN THE
SAME ARE DUE UNDER THE RELATED LEASES.  IN THE EVENT THAT (A) BORROWER FAILS TO
PAY ANY SUCH LEASE OBLIGATIONS AS AND WHEN THE SAME ARE DUE UNDER THE RELATED
LEASES, (B) THE TANGIBLE NET WORTH OF INDEMNITOR FALLS BELOW $250,000,000 OR
(C) AN EVENT OF DEFAULT OCCURS, BORROWER SHALL PROMPTLY DEPOSIT WITH LENDER THE
AMOUNT OF ANY LEASE OBLIGATIONS THEN OUTSTANDING (THE “LEASE OBLIGATIONS
SHORTFALL”).  ANY AMOUNTS SO DEPOSITED SHALL HEREINAFTER BE REFERRED TO AS THE
“LEASE OBLIGATIONS RESERVE FUND”.  PURSUANT TO THE INDEMNITY AGREEMENT,
INDEMNITOR HAS GUARANTEED TO LENDER THE PAYMENT OF THE LEASE OBLIGATIONS
SHORTFALL.


7.4.2        WITHDRAWAL OF LEASE OBLIGATIONS RESERVE FUNDS.  LENDER SHALL MAKE
DISBURSEMENTS FROM THE LEASE OBLIGATIONS RESERVE FUND FOR PAYMENT OF THE LEASE
OBLIGATIONS.  LENDER SHALL MAKE DISBURSEMENTS AS REQUESTED BY BORROWER (OR BY
PROPERTY MANAGER ON BEHALF OF BORROWER) ON A MONTHLY BASIS IN INCREMENTS OF NO
LESS THAN $5,000.00 UPON DELIVERY BY BORROWER OF LENDER’S STANDARD FORM OF DRAW
REQUEST AND EVIDENCE THAT THE RELATED LEASE OBLIGATIONS HAVE BEEN PAID OR WILL
BE PAID FROM THE PROCEEDS OF SUCH DISBURSEMENT.  IF REQUESTED BY LENDER IN
CONNECTION WITH ANY DISBURSEMENT OF LEASE OBLIGATIONS RESERVE FUNDS, BORROWER
SHALL ALSO DELIVER COPIES OF PAID INVOICES, LIEN WAIVERS AND EVIDENCE THAT ANY
RELATED TENANT IMPROVEMENTS HAVE BEEN COMPLETED IN ACCORDANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS.


SECTION 7.5             RESERVE FUNDS, GENERALLY.


7.5.1        BORROWER HEREBY GRANTS TO LENDER A SECURITY INTEREST IN EACH OF THE
RESERVE FUNDS AND ANY AND ALL MONIES NOW OR HEREAFTER DEPOSITED IN EACH RESERVE
FUND AS

78


--------------------------------------------------------------------------------




 


ADDITIONAL SECURITY FOR PAYMENT OF THE DEBT.  UNTIL EXPENDED OR APPLIED IN
ACCORDANCE HEREWITH, THE RESERVE FUNDS SHALL CONSTITUTE ADDITIONAL SECURITY FOR
THE DEBT.


7.5.2        UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, IN ADDITION
TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER, APPLY ANY SUMS
THEN PRESENT IN ANY OR ALL OF THE RESERVE FUNDS TO THE PAYMENT OF THE DEBT IN
ANY ORDER IN ITS SOLE DISCRETION.


7.5.3        THE RESERVE FUNDS SHALL NOT CONSTITUTE TRUST FUNDS AND MAY BE
COMMINGLED WITH OTHER MONIES HELD BY LENDER.


7.5.4        ALL OF THE RESERVE FUNDS OTHER THAN THE TAX AND INSURANCE ESCROW
FUND SHALL BE PLACED IN INTEREST BEARING ACCOUNTS AND ANY INTEREST EARNED
THEREON, LESS A SERVICING FEE OF ONE-QUARTER OF ONE PERCENT (0.25%) PER ANNUM
(BUT IN NO EVENT MORE THAN THE INTEREST EARNED), SHALL BE ADDED TO AND BECOME A
PART OF SUCH RESERVE FUND.  BORROWER SHALL BE RESPONSIBLE FOR PAYMENT OF ANY
FEDERAL, STATE OR LOCAL INCOME OR OTHER TAX APPLICABLE TO THE INTEREST EARNED ON
SUCH RESERVE FUNDS WHICH IS CREDITED OR PAID TO BORROWER.


7.5.5        BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF
LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY RESERVE
FUND OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH
THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS,
EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH RESPECT
THERETO.


7.5.6        LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED ON THE INVESTMENT
OF ANY FUNDS CONSTITUTING THE RESERVE FUNDS UNLESS OCCASIONED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.


7.5.7        UPON PAYMENT IN FULL OF THE DEBT AND PERFORMANCE OF ALL OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, LENDER SHALL
DISBURSE TO BORROWER ALL REMAINING RESERVE FUNDS.


SECTION 7.6             LETTER OF CREDIT RIGHTS.  ANY LETTER OF CREDIT DELIVERED
TO LENDER PURSUANT TO THIS AGREEMENT SHALL BE HELD BY LENDER AS ADDITIONAL
SECURITY FOR THE LOAN.  LENDER SHALL HAVE THE RIGHT TO DRAW UPON ANY LETTER OF
CREDIT IMMEDIATELY AND WITHOUT FURTHER NOTICE:

(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT;

(B)           IF BORROWER FAILS TO DELIVER TO LENDER, NO LESS THAN THIRTY (30)
DAYS PRIOR TO THE EXPIRATION OF ANY LETTER OF CREDIT (INCLUDING ANY RENEWAL OR
EXTENSION THEREOF), A RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT OR A
REPLACEMENT LETTER OF CREDIT; OR

(C)           IF THE INSTITUTION ISSUING THE LETTER OF CREDIT CEASES TO BE AN
ELIGIBLE INSTITUTION AND BORROWER FAILS TO DELIVER TO LENDER A REPLACEMENT
LETTER OF CREDIT FROM AN ELIGIBLE INSTITUTION WITHIN THIRTY (30) DAYS OF THE
DATE THAT SUCH INSTITUTION CEASED TO BE AN ELIGIBLE INSTITUTION.

79


--------------------------------------------------------------------------------




 


ARTICLE 8 - DEFAULTS


SECTION 8.1             EVENT OF DEFAULT.

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

(I)            IF (A) ANY PORTION OF THE PRINCIPAL OR INTEREST ON THE DEBT OR
MONTHLY ESCROW PAYMENT IS NOT PAID WHEN DUE, EXCEPT THAT NOT MORE THAN TWO TIMES
IN ANY TWELVE MONTH PERIOD IT SHALL NOT BE AN EVENT OF DEFAULT IF SUCH AMOUNT
(OTHER THAN AMOUNTS DUE ON THE MATURITY DATE) IS PAID WITHIN FIVE (5) DAYS OF
THE APPLICABLE DUE DATE OR (B) IF ANY OTHER PORTION OF THE DEBT IS NOT PAID
WITHIN TEN (10) DAYS AFTER NOTICE TO BORROWER FROM LENDER (IN EACH CASE
REGARDLESS OF ANY GRACE PERIOD SET FORTH IN THE MORTGAGE);

(II)           IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID PRIOR TO THE
DATE WHEN THE SAME BECOME DELINQUENT, EXCEPT TO THE EXTENT THAT BORROWER IS
CONTESTING SAME IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2 HEREOF, OR THERE
ARE SUFFICIENT FUNDS IN THE TAX AND INSURANCE ESCROW FUND TO PAY SUCH TAXES OR
OTHER CHARGES AND LENDER FAILS TO OR REFUSES TO RELEASE THE SAME FROM THE TAX
AND INSURANCE ESCROW FUND;

(III)          IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR IF
CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER WITHIN TEN (10)
DAYS OF REQUEST;

(IV)          IF BORROWER TRANSFERS OR ENCUMBERS ANY PORTION OF THE PROPERTY
WITHOUT LENDER’S PRIOR WRITTEN CONSENT (TO THE EXTENT SUCH CONSENT IS REQUIRED)
OR OTHERWISE VIOLATES THE PROVISIONS OF SECTION 5.2.13 OF THIS AGREEMENT;

(V)           IF ANY MATERIAL REPRESENTATION OR WARRANTY MADE BY BORROWER HEREIN
OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER SHALL
HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE
REPRESENTATION OR WARRANTY WAS MADE;

(VI)          IF BORROWER OR SPONSOR SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS;

(VII)         IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER OR SPONSOR OR IF BORROWER OR SPONSOR SHALL BE ADJUDICATED A BANKRUPT OR
INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL
BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, BORROWER OR SPONSOR,
OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER OR SPONSOR;
PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR SPONSOR, UPON THE SAME NOT BEING
DISCHARGED, STAYED OR DISMISSED WITHIN ONE HUNDRED EIGHTY (180) DAYS;

80


--------------------------------------------------------------------------------




 

(VIII)        IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

(IX)           IF BORROWER BREACHES ANY OF ITS RESPECTIVE NEGATIVE COVENANTS
CONTAINED IN SECTION 5.2 OR ANY COVENANT CONTAINED IN SECTION 4.1.30 HEREOF;

(X)            WITH RESPECT TO ANY TERM, COVENANT OR PROVISION SET FORTH HEREIN
WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR GRACE PERIOD, IF BORROWER
SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION AFTER THE GIVING OF
SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

(XI)           IF A DEFAULT EXISTS BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD
UNDER ANY TENANTS-IN-COMMON AGREEMENT TO THE EXTENT SUCH DEFAULT CAN, IN
LENDER’S REASONABLE DETERMINATION, RESULT IN A TERMINATION OF SUCH
TENANTS-IN-COMMON AGREEMENT OR A LIEN ON ANY INTEREST IN THE PROPERTY;

(XII)          IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE
OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT NOT SPECIFIED IN
SUBSECTIONS (I) TO (XI) ABOVE, FOR TEN (10) DAYS AFTER NOTICE TO BORROWER FROM
LENDER, IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF
MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER
DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF
CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH 30-DAY PERIOD AND PROVIDED
FURTHER THAT BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH
30-DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE
SAME, SUCH 30-DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY
NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT,
SUCH ADDITIONAL PERIOD NOT TO EXCEED ONE HUNDRED EIGHTY (180) DAYS;

(XIII)         IF THERE SHALL BE DEFAULT UNDER ANY OF THE OTHER LOAN DOCUMENTS
BEYOND ANY APPLICABLE CURE PERIODS CONTAINED IN SUCH DOCUMENTS, WHETHER AS TO
BORROWER OR THE PROPERTY, OR IF ANY OTHER SUCH EVENT SHALL OCCUR OR CONDITION
SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE THE
MATURITY OF ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO ACCELERATE THE
MATURITY OF ALL OR ANY PORTION OF THE DEBT;

(XIV)        ANY PERSON COMPRISING BORROWER OR OTHERWISE OWNING AN INTEREST IN
THE PROPERTY FILES ANY PARTITION ACTION AFFECTING THE PROPERTY, WHICH ACTION IS
NOT DISMISSED WITHIN SIXTY (60) DAYS; OR

(XV)         IF ANY OF THE ASSUMPTIONS CONTAINED IN ANY SUBSTANTIVE
NON-CONSOLIDATION OPINION DELIVERED IN CONNECTION HEREWITH, INSOLVENCY OPINION
OR ADDITIONAL INSOLVENCY OPINION ARE OR SHALL BECOME UNTRUE IN ANY MATERIAL
RESPECT.

Notwithstanding anything herein to the contrary, in the event that Borrower is
comprised of more than one Person owning the Property as tenants in common and
an Event of Default shall occur pursuant to clauses (iv), (vi), (vii), (xi) or
(xiv) above which is not caused by the action of any Borrower that is an
Affiliate of Sponsor and such Event of Default shall cease to exist as a result
of a transfer by the defaulting Borrower to one or more other Borrowers or an
Affiliate of

81


--------------------------------------------------------------------------------




 

Behringer Harvard Funds made in accordance with the provisions of Section 5.2.13
hereof, such transfer shall be permitted and Lender shall accept a cure of such
Event of Default effective as of the date of such transfer provided that (a)
Borrower notifies Lender of its intention to effect such cure within 15 days
after the occurrence of the related Event of Default, (b) the transfer is
completed within 60 days after the occurrence of the related Event of Default,
(c) Borrower continues to make timely payment of all amounts due under the Loan
Documents (provided that notwithstanding such payment, interest shall accrue at
the Default Rate until such Event of Default is cured pursuant to this
paragraph) and (d) during such cure period there is no material impairment to
the value, use or operation of the Property.

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF
DEFAULT DESCRIBED IN CLAUSES (VI), (VII) OR (VIII) ABOVE) AND AT ANY TIME
THEREAFTER LENDER MAY, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO
IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT LAW OR IN
EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT LENDER DEEMS
ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, DECLARING THE DEBT TO BE IMMEDIATELY
DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR ALL RIGHTS OR
REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN
EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN CLAUSES (VI), (VII) OR (VIII)
ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE,
WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE
OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE
CONTRARY NOTWITHSTANDING.


SECTION 8.2             REMEDIES.

(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE
OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST
BORROWER UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND
DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED
BY LENDER AT ANY TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE
DEBT SHALL BE DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE
COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS
RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO THE
PROPERTY.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND CONCURRENT
AND MAY BE PURSUED INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER OR OTHERWISE,
AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION,
TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT IMPAIRING OR OTHERWISE AFFECTING
THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY LAW, EQUITY OR CONTRACT OR
AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BORROWER AGREES THAT IF AN EVENT OF DEFAULT IS
CONTINUING (I) LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR “ELECTION OF
REMEDIES” LAW OR RULE (TO THE EXTENT WAIVEABLE BY BORROWER),  AND (II) ALL LIENS
AND OTHER RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE
PROPERTY AND THE MORTGAGE HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE REALIZED
UPON IN SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN FULL.

(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME TO PARTIALLY FORECLOSE THE MORTGAGE IN ANY MANNER AND
FOR ANY AMOUNTS SECURED

82


--------------------------------------------------------------------------------




 

BY THE MORTGAGE THEN DUE AND PAYABLE AS DETERMINED BY LENDER IN ITS SOLE
DISCRETION INCLUDING, WITHOUT LIMITATION, THE FOLLOWING CIRCUMSTANCES: (I) IN
THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE PERIOD IN THE PAYMENT OF
ONE OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST, LENDER MAY FORECLOSE
THE MORTGAGE TO RECOVER SUCH DELINQUENT PAYMENTS, OR (II) IN THE EVENT LENDER
ELECTS TO ACCELERATE LESS THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN, LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER SO MUCH OF THE PRINCIPAL
BALANCE OF THE LOAN AS LENDER MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY THE
MORTGAGE AS LENDER MAY ELECT.  NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES,
THE PROPERTY SHALL REMAIN SUBJECT TO THE MORTGAGE TO SECURE PAYMENT OF SUMS
SECURED BY THE MORTGAGE AND NOT PREVIOUSLY RECOVERED.

(C)           LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE,
THE MORTGAGE AND THE OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES,
MORTGAGES AND OTHER SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH
DENOMINATIONS AS LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF
EVIDENCING AND ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER
SHALL EXECUTE AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE
REQUEST OF LENDER, A SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER
SHALL REQUEST IN ORDER TO EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING
SENTENCE, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.  BORROWER
HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS LENDER FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN
ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO
EFFECT THE AFORESAID SEVERANCE, BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY
SHALL DO BY VIRTUE THEREOF; PROVIDED, HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE
ANY SUCH DOCUMENTS UNDER SUCH POWER UNTIL THREE (3) DAYS AFTER NOTICE HAS BEEN
GIVEN TO BORROWER BY LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH
POWER.  BORROWER SHALL NOT BE OBLIGATED TO PAY ANY COSTS OR EXPENSES INCURRED IN
CONNECTION WITH THE PREPARATION, EXECUTION, RECORDING OR FILING OF THE SEVERED
LOAN DOCUMENTS, AND THE SEVERED LOAN DOCUMENTS SHALL NOT CONTAIN ANY
REPRESENTATIONS, WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN DOCUMENTS AND
ANY SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED LOAN DOCUMENTS
WILL BE GIVEN BY BORROWER ONLY AS OF THE MODIFICATION DATE.

(D)           AS USED IN THIS SECTION 8.2, A “FORECLOSURE” SHALL INCLUDE ANY
SALE BY POWER OF SALE.


SECTION 8.3             REMEDIES CUMULATIVE; WAIVERS.  THE RIGHTS, POWERS AND
REMEDIES OF LENDER UNDER THIS AGREEMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF
ANY OTHER RIGHT, POWER OR REMEDY WHICH LENDER MAY HAVE AGAINST BORROWER PURSUANT
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR EXISTING AT LAW OR IN EQUITY
OR OTHERWISE.  LENDER’S RIGHTS, POWERS AND REMEDIES MAY BE PURSUED SINGLY,
CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY
DETERMINE IN LENDER’S SOLE DISCRETION.  NO DELAY OR OMISSION TO EXERCISE ANY
REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL IMPAIR ANY SUCH
REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH
REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE
DEEMED EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO
BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR
EVENT OF DEFAULT BY BORROWER OR TO IMPAIR ANY REMEDY, RIGHT OR POWER CONSEQUENT
THEREON.

83


--------------------------------------------------------------------------------





ARTICLE 9 - SPECIAL PROVISIONS


SECTION 9.1             SALE OF NOTES AND SECURITIZATION.  AT THE REQUEST OF THE
HOLDER OF THE NOTE AND, TO THE EXTENT NOT ALREADY REQUIRED TO BE PROVIDED BY
BORROWER UNDER THIS AGREEMENT, BORROWER SHALL COOPERATE WITH LENDER TO ALLOW
LENDER TO SATISFY THE MARKET STANDARDS TO WHICH THE HOLDER OF THE NOTE
CUSTOMARILY ADHERES OR WHICH MAY BE REASONABLY REQUIRED IN THE MARKETPLACE OR BY
THE RATING AGENCIES IN CONNECTION WITH THE SALE OF THE NOTE OR PARTICIPATIONS
THEREIN OR THE FIRST SUCCESSFUL SECURITIZATION (SUCH SALE AND/OR SECURITIZATION,
THE “SECURITIZATION”) OF RATED SINGLE OR MULTI-CLASS SECURITIES (THE
“SECURITIES”) SECURED BY OR EVIDENCING OWNERSHIP INTERESTS IN THE NOTE AND THE
MORTGAGE.  IN THIS REGARD BORROWER SHALL:

(A)           (I)            PROVIDE SUCH FINANCIAL AND OTHER INFORMATION WITH
RESPECT TO THE PROPERTY, BORROWER AND THE PROPERTY MANAGER, (II) PROVIDE BUDGETS
RELATING TO THE PROPERTY AND (III) TO PERFORM OR PERMIT OR CAUSE TO BE PERFORMED
OR PERMITTED SUCH SITE INSPECTION, APPRAISALS, MARKET STUDIES, ENVIRONMENTAL
REVIEWS AND REPORTS (PHASE I’S AND, IF APPROPRIATE, PHASE II’S), ENGINEERING
REPORTS AND OTHER DUE DILIGENCE INVESTIGATIONS OF THE PROPERTY, AS MAY BE
REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING AGENCIES OR AS MAY
BE NECESSARY OR APPROPRIATE IN CONNECTION WITH THE SECURITIZATION (THE “PROVIDED
INFORMATION”), TOGETHER, IF CUSTOMARY, WITH APPROPRIATE VERIFICATION AND/OR
CONSENTS OF THE PROVIDED INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF
COUNSEL OF INDEPENDENT ATTORNEYS ACCEPTABLE TO LENDER AND THE RATING AGENCIES;

(B)           CAUSE COUNSEL TO RENDER OPINIONS, WHICH MAY BE RELIED UPON BY THE
HOLDER OF THE NOTE, THE RATING AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS AND
REPRESENTATIVES, AS TO NON-CONSOLIDATION, FRAUDULENT CONVEYANCE, AND TRUE SALE
AND/OR LEASE OR ANY OTHER OPINION CUSTOMARY IN SECURITIZATION TRANSACTIONS,
WHICH COUNSEL AND OPINIONS SHALL BE REASONABLY SATISFACTORY TO THE HOLDER OF THE
NOTE AND THE RATING AGENCIES;

(C)           MAKE SUCH REPRESENTATIONS AND WARRANTIES AS OF THE CLOSING DATE OF
THE SECURITIZATION WITH RESPECT TO THE PROPERTY, BORROWER, AND THE LOAN
DOCUMENTS AS ARE CONSISTENT WITH THE REPRESENTATIONS AND WARRANTIES MADE IN THE
LOAN DOCUMENTS; AND

(D)           EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AND ORGANIZATIONAL
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING
AGENCIES OR OTHERWISE TO EFFECT THE SECURITIZATION; PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH
MODIFICATION OR AMENDMENT WOULD (I) CHANGE THE INTEREST RATE, THE STATED
MATURITY OR THE AMORTIZATION OF PRINCIPAL SET FORTH IN THE NOTE, OR (II)  MODIFY
OR AMEND ANY OTHER MATERIAL ECONOMIC TERM OF THE LOAN.

All material out-of-pocket third party costs and expenses incurred by Borrower
in connection with complying with requests made under this Section 9.1 shall be
paid by Lender.  Additionally, if Lender requires a second Independent Director
in connection with a Securitization, Lender shall prior to the cut-off date for
such Securitization, reimburse Borrower for the estimated cost of maintaining a
second Independent Director for the remaining term of the Loan.


SECTION 9.2             SECURITIZATION.  BORROWER UNDERSTANDS THAT CERTAIN OF
THE PROVIDED INFORMATION MAY BE INCLUDED IN DISCLOSURE DOCUMENTS IN CONNECTION
WITH THE SECURITIZATION,

84


--------------------------------------------------------------------------------




 


INCLUDING, WITHOUT LIMITATION, A PROSPECTUS, PROSPECTUS SUPPLEMENT OR PRIVATE
PLACEMENT MEMORANDUM (EACH, A “DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN
FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES AND EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR PROVIDED OR MADE AVAILABLE TO
INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES, THE RATING AGENCIES, AND
SERVICE PROVIDERS RELATING TO THE SECURITIZATION.  IN THE EVENT THAT THE
DISCLOSURE DOCUMENT IS REQUIRED TO BE REVISED PRIOR TO THE SALE OF ALL
SECURITIES, BORROWER WILL COOPERATE WITH THE HOLDER OF THE NOTE IN UPDATING THE
DISCLOSURE DOCUMENT BY PROVIDING ALL CURRENT INFORMATION NECESSARY TO KEEP THE
DISCLOSURE DOCUMENT ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


SECTION 9.3             RATING SURVEILLANCE.  LENDER, AT ITS OPTION, MAY RETAIN
THE RATING AGENCIES TO PROVIDE RATING SURVEILLANCE SERVICES ON ANY CERTIFICATES
ISSUED IN A SECURITIZATION.  SUCH RATING SURVEILLANCE WILL BE AT THE EXPENSE OF
LENDER (THE “RATING SURVEILLANCE CHARGE”).


SECTION 9.4             EXCULPATION.  SUBJECT TO THE QUALIFICATIONS BELOW,
LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO PERFORM AND
OBSERVE THE OBLIGATIONS CONTAINED IN THE NOTE, THIS AGREEMENT, THE MORTGAGE OR
THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN A MONEY JUDGMENT
SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER MAY BRING A FORECLOSURE
ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER APPROPRIATE ACTION OR
PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON ITS INTEREST UNDER THE
NOTE, THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, OR IN THE
PROPERTY, THE RENTS FOLLOWING AN EVENT OF DEFAULT, OR ANY OTHER COLLATERAL GIVEN
TO LENDER PURSUANT TO THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT, EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE ENFORCEABLE AGAINST BORROWER ONLY TO THE EXTENT OF BORROWER’S INTEREST
IN THE PROPERTY, IN THE RENTS FOLLOWING AN EVENT OF DEFAULT AND IN ANY OTHER
COLLATERAL GIVEN TO LENDER, AND LENDER, BY ACCEPTING THE NOTE, THIS AGREEMENT,
THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, AGREES THAT IT SHALL NOT SUE FOR,
SEEK OR DEMAND ANY DEFICIENCY JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION OR
PROCEEDING UNDER OR BY REASON OF OR UNDER OR IN CONNECTION WITH THE NOTE, THIS
AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS.  THE PROVISIONS OF THIS
SECTION SHALL NOT, HOWEVER, (A) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF
ANY OBLIGATION EVIDENCED OR SECURED BY ANY OF THE LOAN DOCUMENTS; (B) IMPAIR THE
RIGHT OF LENDER TO NAME BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR
FORECLOSURE AND SALE UNDER ANY OF THE MORTGAGE; (C) AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE INDEMNITY AGREEMENT, ANY CO-OWNER INDEMNITY OR ANY OTHER
GUARANTY MADE IN CONNECTION WITH THE LOAN OR ANY OF THE RIGHTS AND REMEDIES OF
LENDER THEREUNDER; (D) IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A
RECEIVER; (E) IMPAIR THE ENFORCEMENT OF ANY OF THE ASSIGNMENT OF LEASES
FOLLOWING AN EVENT OF DEFAULT; OR (F) CONSTITUTE A PROHIBITION AGAINST LENDER
COMMENCING ANY OTHER APPROPRIATE ACTION OR PROCEEDING IN ORDER FOR LENDER TO
EXERCISE ITS REMEDIES AGAINST THE PROPERTY.  IN ADDITION, THE FOREGOING SHALL
NOT BE DEEMED A WAIVER OF THE RIGHT OF LENDER TO ENFORCE THE LIABILITY AND
OBLIGATION OF A BORROWER, SPONSOR OR ANY PRINCIPAL OF A BORROWER (OR ANY
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING), BY MONEY JUDGMENT OR OTHERWISE, AS
EXPRESSLY SET FORTH IN ANY CO-OWNER INDEMNITY OR INDEMNITY AGREEMENT EXECUTED IN
CONNECTION HEREWITH.


SECTION 9.5             TERMINATION OF PROPERTY MANAGER.  IF (A) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, (B) THE PROPERTY MANAGER SHALL BECOME
INSOLVENT, (C) THE PROPERTY MANAGER IS IN DEFAULT UNDER THE TERMS OF THE
PROPERTY MANAGEMENT AGREEMENT BEYOND ANY APPLICABLE GRACE

85


--------------------------------------------------------------------------------




 


OR CURE PERIOD OR (D) PROPERTY MANAGER IS NOT MANAGING THE PROPERTY IN
ACCORDANCE WITH THE MANAGEMENT PRACTICES OF NATIONALLY RECOGNIZED MANAGEMENT
COMPANIES MANAGING SIMILAR PROPERTIES IN LOCATIONS COMPARABLE TO THOSE OF THE
PROPERTY, THEN, IN THE CASE OF (A), (B), (C) OR (D), BORROWER SHALL, AT THE
REQUEST OF LENDER, TERMINATE THE PROPERTY MANAGEMENT AGREEMENT AND REPLACE THE
PROPERTY MANAGER WITH A MANAGER REASONABLY APPROVED BY LENDER ON TERMS AND
CONDITIONS REASONABLY SATISFACTORY TO LENDER, IT BEING UNDERSTOOD AND AGREED
THAT THE MANAGEMENT FEE FOR SUCH REPLACEMENT MANAGER SHALL NOT EXCEED THEN
PREVAILING MARKET RATES.  PROPERTY MANAGER SHALL HAVE THE RIGHT TO SUBCONTRACT
SOME OR ALL OF ITS RESPONSIBILITIES UNDER THE PROPERTY MANAGEMENT AGREEMENT
PURSUANT TO AN AGREEMENT ON TERMS AND CONDITIONS SATISFACTORY TO LENDER IN ITS
REASONABLE DISCRETION, IT BEING UNDERSTOOD AND AGREED THAT THE MANAGEMENT FEE
FOR SUCH PROPERTY MANAGER SHALL NOT EXCEED THEN PREVAILING MARKET RATES, AS
DETERMINED BY LENDER, AND IN NO EVENT SHALL EACH AGREEMENT IMPAIR LENDER’S
RIGHTS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS.  IF (I) AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, (II) ANY SUB-MANAGER SHALL BECOME INSOLVENT,
(III) ANY SUB-MANAGER IS IN DEFAULT UNDER THE TERMS OF THE RELATED
SUB-MANAGEMENT AGREEMENT BEYOND ANY APPLICABLE GRACE OR CURE PERIOD OR (IV) ANY
SUB-MANAGER IS NOT MANAGING THE PROPERTY IN ACCORDANCE WITH THE MANAGEMENT
PRACTICES OF NATIONALLY RECOGNIZED MANAGEMENT COMPANIES MANAGING SIMILAR
PROPERTIES IN LOCATIONS COMPARABLE TO THOSE OF THE PROPERTY, THEN, IN THE CASE
OF (I), (II), (III) OR (IV), BORROWER SHALL, AT THE REQUEST OF LENDER, CAUSE
PROPERTY MANAGER TO TERMINATE THE SUB-MANAGEMENT AGREEMENT AND REPLACE THE
SUB-MANAGER WITH A MANAGER REASONABLY APPROVED BY LENDER ON TERMS AND CONDITIONS
REASONABLY SATISFACTORY TO LENDER, IT BEING UNDERSTOOD AND AGREED THAT THE
MANAGEMENT FEE FOR SUCH REPLACEMENT SUB-MANAGER SHALL NOT EXCEED THEN PREVAILING
MARKET RATES, AS DETERMINED BY LENDER.


SECTION 9.6             SERVICER.  AT THE OPTION OF LENDER, THE LOAN MAY BE
SERVICED BY A SERVICER/TRUSTEE (THE “SERVICER”) SELECTED BY LENDER AND LENDER
MAY DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO THE SERVICER PURSUANT TO A SERVICING AGREEMENT (THE
“SERVICING AGREEMENT”) BETWEEN LENDER AND SERVICER.  LENDER SHALL BE RESPONSIBLE
FOR ANY SET-UP FEES OR ANY OTHER COSTS RELATING TO OR ARISING UNDER THE
SERVICING AGREEMENT.


SECTION 9.7             RESIZING.  BORROWER COVENANTS AND AGREES THAT IN
CONNECTION WITH ANY SECURITIZATION OF THE LOAN, UPON LENDER’S REQUEST BORROWER
SHALL DELIVER ONE OR MORE NEW COMPONENT NOTES TO REPLACE THE ORIGINAL NOTE OR
MODIFY THE ORIGINAL NOTE TO REFLECT MULTIPLE COMPONENTS OF THE LOAN OR CREATE
ONE OR MORE MEZZANINE LOANS (INCLUDING AMENDING BORROWER’S ORGANIZATIONAL
STRUCTURE TO PROVIDE FOR ONE OR MORE MEZZANINE BORROWERS) (EACH A “RESIZING
EVENT”).  LENDER AGREES THAT SUCH NEW NOTES OR MODIFIED NOTE OR MEZZANINE NOTES
SHALL AFTER THE RESIZING EVENT HAVE THE SAME WEIGHTED AVERAGE COUPON AS THE
ORIGINAL NOTE PRIOR TO SUCH RESIZING EVENT, EXCEPT THAT THE APPLICATION OF
PRINCIPAL TO SUCH NEW NOTES OR MODIFIED NOTE OR MEZZANINE NOTES FOLLOWING AN
EVENT OF DEFAULT OR AS A RESULT OF A CASUALTY OR CONDEMNATION MAY CAUSE THE
WEIGHTED AVERAGE SPREAD OF SUCH NEW NOTES OR MODIFIED NOTE OR MEZZANINE NOTES TO
CHANGE.  SUBJECT TO THE FOREGOING, LENDER SHALL HAVE THE RIGHT TO APPLY
PRINCIPAL, INTEREST RATES AND AMORTIZATION OF THE LOAN BETWEEN SUCH NEW
COMPONENTS AND/OR MEZZANINE LOANS IN A MANNER SPECIFIED BY LENDER IN ITS SOLE
DISCRETION SUCH THAT THE PRICING AND MARKETABILITY OF THE SECURITIES AND THE
SIZE OF EACH CLASS OF SECURITIES AND THE RATING ASSIGNED TO EACH SUCH CLASS BY
THE RATING AGENCIES SHALL PROVIDE THE MOST FAVORABLE RATING LEVELS AND ACHIEVE
THE OPTIMUM BOND EXECUTION FOR THE LOAN.  IN CONNECTION WITH ANY RESIZING EVENT,
BORROWER COVENANTS AND AGREES TO MODIFY

86


--------------------------------------------------------------------------------




 


THE CASH MANAGEMENT AGREEMENT WITH RESPECT TO THE NEWLY CREATED COMPONENTS
AND/OR MEZZANINE LOANS.


ARTICLE 10 - MISCELLANEOUS


SECTION 10.1           SURVIVAL.  THIS AGREEMENT AND ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES DELIVERED
PURSUANT HERETO SHALL SURVIVE THE MODIFICATION THE LOAN AND THE EXECUTION AND
DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN FULL FORCE AND EFFECT SO
LONG AS ALL OR ANY OF THE DEBT IS OUTSTANDING AND UNPAID UNLESS A LONGER PERIOD
IS EXPRESSLY SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.  WHENEVER IN THIS
AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE
DEEMED TO INCLUDE THE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PARTY.  ALL COVENANTS, PROMISES AND AGREEMENTS IN THIS AGREEMENT, BY OR ON
BEHALF OF BORROWER, SHALL INURE TO THE BENEFIT OF THE LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF LENDER.


SECTION 10.2           LENDER’S DISCRETION.  WHENEVER PURSUANT TO THIS
AGREEMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, OR
ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO LENDER, THE DECISION OF LENDER
TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE SPECIFICALLY
HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND SHALL BE FINAL AND
CONCLUSIVE.


SECTION 10.3           GOVERNING LAW.  (A)  THIS AGREEMENT WAS NEGOTIATED IN THE
STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY

87


--------------------------------------------------------------------------------




 


OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND, EXCEPT AS PROVIDED ABOVE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE
AND APPOINT:

CT Corporation System
111 Eighth Avenue
New York, New York 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.


SECTION 10.4           MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION,
AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT, OR OF THE NOTE, OR OF ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY
DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN A WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE, AND FOR THE PURPOSE, FOR WHICH GIVEN.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN,

88


--------------------------------------------------------------------------------




 


NO NOTICE TO, OR DEMAND ON BORROWER, SHALL ENTITLE BORROWER TO ANY OTHER OR
FUTURE NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 10.5           DELAY NOT A WAIVER.  NEITHER ANY FAILURE NOR ANY DELAY ON
THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY TERM, CONDITION,
COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY OR PRIVILEGE
HEREUNDER, OR UNDER THE NOTE OR UNDER ANY OTHER LOAN DOCUMENT, OR ANY OTHER
INSTRUMENT GIVEN AS SECURITY THEREFOR, SHALL OPERATE AS OR CONSTITUTE A WAIVER
THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER
FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR
PRIVILEGE.  IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING PAYMENT
AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS AGREEMENT, THE NOTE OR ANY
OTHER LOAN DOCUMENT, LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER
TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR TO DECLARE A DEFAULT FOR
FAILURE TO EFFECT PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT.


SECTION 10.6           NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS
REQUIRED OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE GIVEN
IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF HAND DELIVERED OR SENT BY
(A) CERTIFIED OR REGISTERED UNITED STATES MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED OR (B) EXPEDITED PREPAID DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED
STATES POSTAL SERVICE, WITH PROOF OF ATTEMPTED DELIVERY, AND BY TELECOPIER (WITH
ANSWER BACK ACKNOWLEDGED), ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND
PERSON AS SHALL BE DESIGNATED FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE
MAY BE, IN A WRITTEN NOTICE TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED
FOR IN THIS SECTION):

If to Lender:                                                       Bear Stearns
Commercial Mortgage, Inc.
383 Madison Avenue
New York, New York 10179
Attention:  J. Christopher Hoeffel

With a copy to:                                     Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention:  Paul A. Keenan, Esq.

If to Borrower:                                           c/o Behringer Harvard
Funds
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: Gerald J. Reihsen, III

with a copy to:                                         Luce, Forward, Hamilton
& Scripps LLP
600 West Broadway
Suite 2600
San Diego, CA 92101-3391
Attention: Darryl Steinhause, Esq.

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery

89


--------------------------------------------------------------------------------




 

on a Business Day; or in the case of expedited prepaid delivery and telecopy,
upon the first attempted delivery on a Business Day.


SECTION 10.7           TRIAL BY JURY.  BORROWER AND LENDER HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.


SECTION 10.8           HEADINGS.  THE ARTICLE AND/OR SECTION HEADINGS AND THE
TABLE OF CONTENTS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER
PURPOSE.


SECTION 10.9           SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


SECTION 10.10         PREFERENCES.  LENDER SHALL HAVE THE CONTINUING AND
EXCLUSIVE RIGHT TO APPLY OR REVERSE AND REAPPLY ANY AND ALL PAYMENTS BY BORROWER
DURING THE EXISTENCE OF AN EVENT OF DEFAULT TO ANY PORTION OF THE OBLIGATIONS OF
BORROWER HEREUNDER.  TO THE EXTENT BORROWER MAKES A PAYMENT OR PAYMENTS TO
LENDER, WHICH PAYMENT OR PROCEEDS OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO
BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW,
STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH
PAYMENT OR PROCEEDS RECEIVED, THE OBLIGATIONS HEREUNDER OR PART THEREOF INTENDED
TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN FULL FORCE AND EFFECT, AS IF
SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY LENDER.


SECTION 10.11         WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY
NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR
WHICH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT
TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS,
PERMITTED TO WAIVE THE GIVING OF NOTICE.  BORROWER HEREBY EXPRESSLY WAIVES THE
RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS DO NOT SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.


SECTION 10.12         REMEDIES OF BORROWER.  IN THE EVENT THAT A CLAIM OR
ADJUDICATION IS MADE THAT LENDER OR ITS AGENTS HAVE ACTED UNREASONABLY OR
UNREASONABLY DELAYED ACTING IN ANY CASE

90


--------------------------------------------------------------------------------




 


WHERE BY LAW OR UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, LENDER OR SUCH
AGENT, AS THE CASE MAY BE, HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY,
BORROWER AGREES THAT NEITHER LENDER NOR ITS AGENTS SHALL BE LIABLE FOR ANY
MONETARY DAMAGES, AND BORROWER’S SOLE REMEDIES SHALL BE LIMITED TO COMMENCING AN
ACTION SEEKING INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.  THE PARTIES HERETO
AGREE THAT ANY ACTION OR PROCEEDING TO DETERMINE WHETHER LENDER HAS ACTED
REASONABLY SHALL BE DETERMINED BY AN ACTION SEEKING DECLARATORY JUDGMENT.


SECTION 10.13         EXPENSES; INDEMNITY.

(A)           BORROWER COVENANTS AND AGREES TO PAY OR, IF BORROWER FAILS TO PAY,
TO REIMBURSE, LENDER UPON RECEIPT OF WRITTEN NOTICE FROM LENDER FOR ALL
REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH (I) THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR BORROWER
(INCLUDING WITHOUT LIMITATION ANY OPINIONS REQUESTED BY LENDER AS TO ANY LEGAL
MATTERS ARISING UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THE PROPERTY); (II) BORROWER’S ONGOING PERFORMANCE OF AND COMPLIANCE WITH
BORROWER’S RESPECTIVE AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
MODIFICATION DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING COMPLIANCE WITH
ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) LENDER’S ONGOING PERFORMANCE AND
COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
MODIFICATION DATE; (IV) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF ANY
CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS REASONABLY REQUESTED BY
LENDER; (V) SECURING BORROWER’S COMPLIANCE WITH ANY REQUESTS MADE PURSUANT TO
THE PROVISIONS OF THIS AGREEMENT; (VI) THE FILING AND RECORDING FEES AND
EXPENSES, TITLE INSURANCE AND REASONABLE FEES AND EXPENSES OF COUNSEL FOR
PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND OTHER SIMILAR EXPENSES
INCURRED IN CREATING AND PERFECTING THE LIENS IN FAVOR OF LENDER PURSUANT TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VII) ENFORCING OR PRESERVING ANY
RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR DEFENDING OF ANY
ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST, UNDER OR
AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE PROPERTY, OR
ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (VIII) ENFORCING ANY OBLIGATIONS OF
OR COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS OR WITH RESPECT TO THE PROPERTY OR IN CONNECTION WITH ANY
REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS
AGREEMENT IN THE NATURE OF A “WORK-OUT” OR OF ANY INSOLVENCY OR BANKRUPTCY
PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE FOR THE
PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE BY REASON OF
THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER. 
NOTWITHSTANDING THE FOREGOING, ALL MATERIAL OUT-OF-POCKET THIRD PARTY COSTS AND
EXPENSES INCURRED BY BORROWER IN CONNECTION WITH COMPLYING WITH REQUESTS MADE
UNDER SECTION 9.1 SHALL BE PAID BY LENDER.

(B)           EACH BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER
FROM AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL FOR LENDER IN

91


--------------------------------------------------------------------------------




 

CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING
COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE DESIGNATED A PARTY
THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST LENDER IN ANY
MANNER RELATING TO OR ARISING OUT OF (I) ANY BREACH BY SUCH BORROWER OF ITS
OBLIGATIONS UNDER, OR ANY MATERIAL MISREPRESENTATION BY SUCH BORROWER CONTAINED
IN, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR (II) THE USE OR INTENDED USE
OF THE PROCEEDS OF THE LOAN (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”);
PROVIDED, HOWEVER, THAT SUCH BORROWER SHALL NOT HAVE ANY OBLIGATION TO LENDER
HEREUNDER TO THE EXTENT THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.  TO THE EXTENT
THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH IN THE
PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC
POLICY, SUCH BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY
AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL
INDEMNIFIED LIABILITIES INCURRED BY LENDER.


SECTION 10.14         SCHEDULES INCORPORATED.  THE SCHEDULES ANNEXED HERETO ARE
HEREBY INCORPORATED HEREIN AS A PART OF THIS AGREEMENT WITH THE SAME EFFECT AS
IF SET FORTH IN THE BODY HEREOF.


SECTION 10.15         OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY ASSIGNEE OF
LENDER’S INTEREST IN AND TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR
DEFENSES WHICH ARE UNRELATED TO SUCH DOCUMENTS WHICH BORROWER MAY OTHERWISE HAVE
AGAINST ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH UNRELATED COUNTERCLAIM OR
DEFENSE SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY ACTION OR PROCEEDING
BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS AND ANY SUCH RIGHT TO INTERPOSE
OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION
OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.


SECTION 10.16         NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY
BENEFICIARIES.

(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF
MORTGAGEE, BENEFICIARY OR LENDER.

(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MODIFY THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MODIFY THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

92


--------------------------------------------------------------------------------





SECTION 10.17         PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR ADVERTISING BY
BORROWER OR THEIR AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL
PUBLIC WHICH REFERS TO THE LOAN DOCUMENTS OR THE FINANCING EVIDENCED BY THE LOAN
DOCUMENTS, TO LENDER, BEAR STEARNS, OR ANY OF THEIR AFFILIATES SHALL BE SUBJECT
TO THE PRIOR WRITTEN APPROVAL OF LENDER.  ALL NEWS RELEASES, PUBLICITY OR
ADVERTISING BY LENDER THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL PUBLIC
WHICH REFERS SOLELY TO THE BORROWER OR TO THE LOAN MADE BY THE LENDER TO THE
BORROWER SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF BORROWER, PROVIDED
HOWEVER, THE FOREGOING SHALL NOT APPLY TO PROVIDED INFORMATION INCLUDED IN
DISCLOSURE DOCUMENTS IN CONNECTION WITH A SECURITIZATION.


SECTION 10.18         WAIVER OF MARSHALLING OF ASSETS.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES
ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF BORROWER, BORROWER’S PARTNERS AND
OTHERS WITH INTERESTS IN BORROWER, AND OF THE PROPERTY, OR TO A SALE IN INVERSE
ORDER OF ALIENATION IN THE EVENT OF FORECLOSURE OF THE MORTGAGE OR SALE OF THE
PROPERTY BY POWER OF SALE, AND AGREES NOT TO ASSERT ANY RIGHT UNDER ANY LAWS
PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN INVERSE ORDER OF
ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF ESTATES OF DECEDENTS, OR
ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER
UNDER THE LOAN DOCUMENTS TO A SALE OF THE PROPERTY FOR THE COLLECTION OF THE
DEBT WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION OR OF THE RIGHT OF
LENDER TO THE PAYMENT OF THE DEBT OUT OF THE NET PROCEEDS OF THE PROPERTY IN
PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.


SECTION 10.19         WAIVER OF COUNTERCLAIM.  BORROWER HEREBY WAIVES THE RIGHT
TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS.


SECTION 10.20         CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF THE
OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  THE
PARTIES HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COMPETENT COUNSEL IN
CONNECTION WITH THE NEGOTIATION, DRAFTING AND EXECUTION OF THE LOAN DOCUMENTS
AND THAT SUCH LOAN DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING
THEIR MEANING AGAINST THE PARTY WHICH DRAFTED SAME.  BORROWER ACKNOWLEDGES THAT,
WITH RESPECT TO THE LOAN, BORROWER SHALL RELY SOLELY ON ITS OWN JUDGMENT AND
ADVISORS IN ENTERING INTO THE LOAN WITHOUT RELYING IN ANY MANNER ON ANY
STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF LENDER OR ANY PARENT,
SUBSIDIARY OR AFFILIATE OF LENDER.  LENDER SHALL NOT BE SUBJECT TO ANY
LIMITATION WHATSOEVER IN THE EXERCISE OF ANY RIGHTS OR REMEDIES AVAILABLE TO IT
UNDER ANY OF THE LOAN DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS WHICH
GOVERN THE LOAN BY VIRTUE OF THE OWNERSHIP BY IT OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF LENDER OF ANY EQUITY INTEREST ANY OF THEM MAY ACQUIRE IN BORROWER,
AND BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO RAISE ANY DEFENSE OR TAKE
ANY ACTION ON THE BASIS OF THE FOREGOING WITH RESPECT TO LENDER’S EXERCISE OF
ANY SUCH RIGHTS OR REMEDIES.  BORROWER ACKNOWLEDGES THAT LENDER ENGAGES IN THE
BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE TRANSACTIONS AND
INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH THE BUSINESS
OF BORROWER OR ITS AFFILIATES.


SECTION 10.21         BROKERS AND FINANCIAL ADVISORS.  BORROWER HEREBY
REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS, UNDERWRITERS,
PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OTHER THAN NORTHMARQ CAPITAL.  BORROWER HEREBY
AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ANY

93


--------------------------------------------------------------------------------




 


AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND (INCLUDING LENDER’S
REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN ANY WAY RELATING TO OR ARISING FROM
A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER OR LENDER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN.  THE PROVISIONS OF THIS
SECTION 10.21 SHALL SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT AND
THE PAYMENT OF THE DEBT.


SECTION 10.22         PRIOR AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR
AGREEMENTS OR UNDERSTANDINGS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND UNLESS SPECIFICALLY SET FORTH IN A WRITING CONTEMPORANEOUS
HEREWITH THE TERMS, CONDITIONS AND PROVISIONS OF SUCH PRIOR AGREEMENT DO NOT
SURVIVE EXECUTION OF THIS AGREEMENT.


SECTION 10.23         TRANSFER OF LOAN.  IN THE EVENT THAT LENDER TRANSFERS THE
LOAN, BORROWER SHALL CONTINUE TO MAKE PAYMENTS AT THE PLACE SET FORTH IN THE
NOTE (AND ITS OBLIGATION TO MAKE SUCH PAYMENTS SHALL BE DEEMED SATISFIED UPON
THE MAKING OF SUCH PAYMENTS) UNTIL SUCH TIME THAT BORROWER IS NOTIFIED IN
WRITING BY LENDER THAT PAYMENTS ARE TO BE MADE AT ANOTHER PLACE.


SECTION 10.24         JOINT AND SEVERAL LIABILITY.  IF BORROWER CONSISTS OF MORE
THAN ONE PERSON OR PARTY, THE OBLIGATIONS AND LIABILITIES OF EACH PERSON OR
PARTY SHALL BE JOINT AND SEVERAL EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE
LOAN DOCUMENTS.


SECTION 10.25         MERS.  MERS SERVES AS MORTGAGEE OF RECORD AND SECURED
PARTY SOLELY AS NOMINEE, IN AN ADMINISTRATIVE CAPACITY, FOR LENDER AND ONLY
HOLDS LEGAL TITLE TO THE INTERESTS GRANTED, ASSIGNED, AND TRANSFERRED IN THE
MORTGAGE AND THE ASSIGNMENTS OF LEASES.  MERS SHALL AT ALL TIMES COMPLY WITH THE
INSTRUCTIONS OF LENDER.  IF NECESSARY TO COMPLY WITH LAW OR CUSTOM, MERS (FOR
THE BENEFIT OF LENDER) MAY BE DIRECTED BY LENDER TO EXERCISE ANY OR ALL OF THOSE
INTERESTS, INCLUDING WITHOUT LIMITATION, THE RIGHT TO FORECLOSE AND SELL THE
PROPERTY, AND TAKE ANY ACTION REQUIRED OF LENDER, INCLUDING WITHOUT LIMITATION,
A RELEASE, DISCHARGE OR RECONVEYANCE OF THE MORTGAGE.  SUBJECT TO THE FOREGOING,
ALL REFERENCES IN THE LOAN DOCUMENTS TO “MORTGAGEE” SHALL INCLUDE LENDER AND ITS
SUCCESSORS AND ASSIGNS.  THE RELATIONSHIP OF BORROWER AND LENDER UNDER THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS IS, AND SHALL AT ALL TIMES REMAIN, SOLELY
THAT OF BORROWER AND LENDER (THE ROLE OF MERS THEREUNDER BEING SOLELY THAT OF
NOMINEE AS SET FORTH ABOVE AND NOT THAT OF A LENDER); AND LENDER NEITHER
UNDERTAKES NOR ASSUMES ANY RESPONSIBILITY OR DUTY TO BORROWER OR TO ANY OTHER
PERSON WITH RESPECT TO THE PROPERTY.

 (THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.)

94


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

 

 

BEHRINGER HARVARD 1325 G STREET,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

Gerald J. Reihsen, III

 

Title:

Secretary

 

 

 

 

 

 

 

LENDER:

 

 

 

BEAR STEARNS COMMERCIAL
MORTGAGE, INC., a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

Managing Director

 


--------------------------------------------------------------------------------




 

Indemnitor hereby executes this Agreement

 

to evidence its agreement to be bound by the

 

applicable terms hereof, including Section 9.4:

 

 

 

 

BEHRINGER HARVARD REIT I, INC., a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President

 


--------------------------------------------------------------------------------


SCHEDULE I

[reserved]

SCH. I-1


--------------------------------------------------------------------------------


SCHEDULE II

ASSIGNMENT AND ASSUMPTION AGREEMENT

SCH. II-1


--------------------------------------------------------------------------------


SCHEDULE III

CO-OWNER INDEMNITY

SCH. III-1


--------------------------------------------------------------------------------


SCHEDULE IV

REQUIRED REPAIRS

Description of Repair

 

Estimated Cost

 

125% of Estimated
Cost

 

Required Completion
Date

Paving/Asphalt Repairs

 

$

21,250

 

$

26,562.50

 

Six months from Modification Date

ADA Compliance

 

$

1,000

 

$

1,250

 

Six months from Modification Date

 

SCH. IV-1


--------------------------------------------------------------------------------


SCHEDULE V

TENANTS IN COMMON AGREEMENT

SCH. V-1


--------------------------------------------------------------------------------


SCHEDULE VI

AFFILIATE AGREEMENTS



[NONE]

SCH. VI-1


--------------------------------------------------------------------------------


SCHEDULE VII

CO-OWNER TRANSFEREE CRITERIA

1)              Each Co-Owner Transferee and/or its principals must be an
Accredited Investor;

2)              Each Co-Owner Transferee, its principals and all other entities
which may be owned or controlled directly or indirectly by Transferee’s
principals (“Related Entities”) must not have been a party to any bankruptcy
proceedings, voluntary or involuntary, made an assignment for the benefit of
creditors or taken advantage of any insolvency act, or any act for the benefit
of debtors within seven (7) years prior to the date of the proposed transfer of
the Property;

3)              There shall be no material litigation or regulatory action
pending or threatened, or judgments or convictions against Co-Owner Transferee,
its principals or Related Entities which is not reasonably acceptable to Lender;

4)              Co-Owner Transferee, its principals and Related Entities shall
not have defaulted under its or their obligations with respect to any other
indebtedness in a manner which is not reasonably acceptable to Lender; and

5)              If the Loan is included in a Securitization, Lender shall have
obtained a Rating Confirmation.

SCH. VII-1


--------------------------------------------------------------------------------


SCHEDULE VIII

CONSENT AND ASSUMPTION AGREEMENT

SCH. VIII-1


--------------------------------------------------------------------------------


SCHEDULE IX

CO-OWNER TRANSFEREE OPERATING AGREEMENT

SCH. IX-1


--------------------------------------------------------------------------------


SCHEDULE X

[RESERVED]

SCH. X-1


--------------------------------------------------------------------------------


SCHEDULE XI

RENT ROLL

SCH. XI-1


--------------------------------------------------------------------------------


SCHEDULE XII

EXCEPTIONS TO REPRESENTATIONS

Outstanding Tenant Improvement Allowances:

 

 

 

 

AS OF

1325 G Street

 

 

 

10/12/06

Behringer Harvard
Funds

 

 

 

 

 

 

 

TI ALLOWANCE
REMAINING

 

COMMENT

 

FREE
RENT

 

 

 

 

 

 

 

GSA-USAID

 

$

15,394.61

 

Orig Const Allowance was $180,000

 

N/A

 

 

 

 

 

 

 

Merrill Communication

 

$

4,851.00

 

Orig Const Allowance was $25/SF

 

N/A

 

 

 

 

 

 

 

Prudential Relocation

 

$

145,150.00

 

Allowance must be used by 12/31/06; if balance remaining after date, to be
applied rent charges.

 

SEE COMMENT

 

 

 

 

 

 

 

Thompson (Source Media)

 

$

175,993.01

 

Orig Const Allowance was $268,600; note up to $168,600 can be applied toward
rent if remaining once work is complete.

 

SEE COMMENT

 

 

 

 

 

 

 

EED

 

$

31,145.00

 

In addition to TI, LL also has an obligation of $9,450 above TI for certain
work.

 

N/A

 

 

 

 

 

 

 

GSA-FBI

 

 

 

LL to paint common area every 3 years, next date by 2/16/08.

 

N/A

 

SCH. XII-1


--------------------------------------------------------------------------------